EXHIBIT A
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                  RECEIVED NYSCEF: 01/30/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK



          UNITED NATURAL FOODS, INC.,                           Index No. ____________________

                               Plaintiff,                       SUMMONS
                                                                Plaintiff designates New York
          v.
                                                                County as the place of trial.
          GOLDMAN SACHS GROUP, INC.;
          GOLDMAN SACHS BANK USA;                               Venue is proper in this
          GOLDMAN SACHS LENDING PARTNERS,                       County pursuant to CPLR § 503.
          LLC; STEPHAN J. FELDGOISE; BANK OF
          AMERICA, N.A.; and MERRILL LYNCH,
          PIERCE, FENNER & SMITH
          INCORPORATED,


                               Defendants.



                                                  SUMMONS
          TO THE ABOVE-NAMED DEFENDANTS:

                 YOU ARE HEREBY SUMMONED and required to serve upon Plaintiff’s attorneys an

          answer to the Complaint in this action within twenty (20) days after service of this Summons,

          exclusive of its day of service, or within thirty (30) days after service is complete if the

          Summons is not personally delivered to you within the State of New York. In case of your

          failure to appear or answer, judgment will be taken against you on default for the relief

          demanded in the Complaint.

                 Plaintiff has designated New York County as the place of trial. Venue is appropriate in

          this County pursuant to CPLR 503(a) because Defendants Goldman Sachs Group, Inc., Goldman

          Sachs Bank USA, Goldman Sachs Lending Partners, LLC, Merrill Lynch, Pierce, Fenner &

         Smith Incorporated, and, on information and belief, Stephan J. Feldgoise reside in this County.




                                                    1 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 01/30/2019




          This Court has subject matter jurisdiction over the dispute pursuant to Judiciary Law § 140-b.

          Plaintiff has incurred damages in excess of the $500,000 monetary threshold required for

          jurisdiction in the Commercial Division of New York County.            This Court has personal

          jurisdiction over Defendants under CPLR 302(a)(1) because each of the Defendants transacts

          business in New York County and the conduct alleged in the Complaint took place in New York

          County. This dispute arises out of or relates to contracts that were negotiated and drafted in New

          York County and are governed by the laws of the State of New York. Under those contracts,

          Defendants have irrevocably submitted to the exclusive jurisdiction of state and federal courts

          sitting in the Borough of Manhattan in the City of New York.



          Dated: New York, NY
                 January 30, 2019

                                                          By : /s/ Gabriel F. Soledad
                                                          Gabriel F. Soledad
                                                          QUINN EMANUEL URQUHART &
                                                          SULLIVAN, LLP
                                                          1300 I Street NW, Suite 900
                                                          Washington, D.C. 20005
                                                          Telephone: (202) 538-8000
                                                          Facsimile: (202) 538-8100
                                                          gabrielsoledad@quinnemanuel.com

                                                          Counsel for Plaintiff United Natural Foods,
                                                          Inc.


          TO:           Goldman Sachs Group, Inc.
                        C/O CT Corporation System
                        111 8th Avenue
                        New York, NY 10011

                        Goldman Sachs Bank USA
                        200 West Street
                        New York, NY 10282

                                                          2




                                                      2 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                        RECEIVED NYSCEF: 01/30/2019




                    Goldman Sachs Lending Partners, LLC
                    C/O CT Corporation System
                    111 8th Avenue
                    New York, NY 10011

                    Stephan J. Feldgoise
                    200 West Street
                    New York, NY 10282

                    Bank of America, N.A.
                    1 Bryant Park
                    New York, NY 10036

                    Merrill Lynch, Pierce, Fenner & Smith Incorporated
                    C/O CT Corporation System
                    111 8th Avenue
                    New York, NY 10011




                                                   3




                                                3 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                      RECEIVED NYSCEF: 01/30/2019




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK

          UNITED NATURAL FOODS, INC.,

                          Plaintiff,

          v.

          GOLDMAN SACHS GROUP, INC.;
                                                    Civil Action No.
          GOLDMAN SACHS BANK USA;
          GOLDMAN SACHS LENDING
                                                    COMPLAINT
          PARTNERS, LLC; STEPHAN J.
          FELDGOISE; BANK OF AMERICA, N.A.;
          and MERRILL LYNCH, PIERCE, FENNER
          & SMITH INCORPORATED,


                          Defendants.




                                          4 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                                                             RECEIVED NYSCEF: 01/30/2019




                                                              TABLE OF CONTENTS

                                                                                                                                                       Page

          NATURE OF THE ACTION ..........................................................................................................1

          JURISDICTION, VENUE AND GOVERNING LAW ..................................................................6

          THE PARTIES.................................................................................................................................6

          I.        Plaintiff ................................................................................................................................6

          II.       Defendants ...........................................................................................................................7

          FACTUAL ALLEGATIONS ..........................................................................................................7

          I.        The Acquisition....................................................................................................................7

                    A.         The Acquisition was Vital to UNFI’s Future...........................................................8

                    B.         Goldman Sachs Earned Millions on the Acquisition by Positioning Itself
                               as UNFI’s Trusted Financial Advisor ......................................................................8

                    C.         Goldman Sachs Made Millions More on the Acquisition by Committing to
                               Provide the Financing UNFI Needed .....................................................................10

                    D.         Goldman Sachs Ensured Total Control Over the Financing Terms (And
                               Millions More in Fees) By Capturing the Role of Lead Arranger .........................12

                    E.         Goldman Sachs’ Interests in the Acquisition Directly Conflicted with
                               UNFI’s ...................................................................................................................15

          II.       The Syndication .................................................................................................................17

                    A.         Goldman Sachs Initiated the Marketing Period on September 24, 2018 ...............17

                    B.         Goldman Sachs Sought to Extract Concessions Detrimental to UNFI
                               Ahead of the Marketing Period’s October 15 Close ..............................................20

                               1.          Goldman Sachs Manipulated the CDS Market in Exchange for
                                           Participation in the Term Loan ..................................................................22

                               2.          UNFI Refused to Voluntarily Increase the Interest Rate and
                                           Goldman Sachs Warned That “Things Would Get Ugly” .........................27

          III.      The Closing ........................................................................................................................28

                    A.         Goldman Sachs’ Extortive Claim for the Marketing Period Fees .........................29


                                                                                   i

                                                                            5 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                                                          RECEIVED NYSCEF: 01/30/2019




                               1.         Goldman Sachs’ Purported Interpretation is at Odds with the Plain
                                          Language of the Commitment Letter and its Prior Conduct ......................30

                               2.         Goldman Sachs’ Purported Interpretation is Nonsensical and
                                          Commercially Unreasonable ......................................................................33

                    B.         Goldman Sachs Misappropriated an Additional $11.4 Million in Fees.................36

                    C.         Goldman Sachs and Bank of America Withheld Funds From the Funds
                               They Promised UNFI Over UNFI’s Vigorous Objection ......................................38

          IV.       Damages .............................................................................................................................39

          CAUSES OF ACTION ..................................................................................................................40

          DEMAND FOR RELIEF...............................................................................................................45




                                                                                ii

                                                                           6 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/30/2019




                 Plaintiff United Natural Foods, Inc. (“UNFI”), the largest publicly-traded distributor of

          natural, organic, specialty, and conventional grocery and non-food products, and provider of

          professional support services in the United States and Canada, by and through its undersigned

          counsel, brings this action against Goldman Sachs Group, Inc. (“Goldman Sachs”), its subsidiaries

          Goldman Sachs Bank USA and Goldman Sachs Lending Partners, LLC (together, “Goldman

          Bank”), and Stephan J. Feldgoise (“Feldgoise”), Goldman Sachs’ Head of Mergers and

          Acquisitions for the Americas, as well as Bank of America, N.A. and Merrill Lynch, Pierce, Fenner

          & Smith Incorporated (together, “Bank of America”) (collectively, the “Defendants”).

                                            NATURE OF THE ACTION

                 1.      This case is about Goldman Sachs exploiting its reputation, market power and

          influence over its client, UNFI, in an unbridled pursuit of profits. UNFI entrusted Goldman Sachs

          to both provide a full range of investment advisory services and arrange a multi-billion-dollar loan

          for the largest and most significant transaction in UNFI’s history: its acquisition of SUPERVALU

          INC. (“SUPERVALU”). UNFI’s acquisition of SUPERVALU, at the time the largest publicly-

          traded food distributor in the United States (the “Acquisition”), is expected to expand UNFI’s

          product range, grow its customer base and enhance its scale and efficiency. In positioning itself

          as UNFI’s trusted financial advisor on the one hand and lead arranger for the financing on the

          other, Goldman Sachs consolidated its command over all aspects of the transaction, enabling it to

          ensure its own profits to the detriment of UNFI and its shareholders.

                 2.      The Acquisition was to be financed in large part through a $2.15 billion loan (the

          “Term Loan”) that Goldman Sachs, though Goldman Bank, along with Bank of America and U.S.

          Bank, N.A. (“U.S. Bank”),1 had committed to provide UNFI. Protecting its (and the other Term


          1
                 This complaint does not assert claims against U.S. Bank, against which UNFI reserves all rights.




                                                        7 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/30/2019




          Loan lenders’) profits in the Acquisition required that Goldman Sachs successfully recruit

          investors to fund the Term Loan (known as syndicating the loan), a process that Goldman Sachs

          made certain it controlled. Goldman Sachs and the other Term Loan lenders were obligated to

          directly fund any portion of the loan Goldman Sachs was unable to syndicate. As such, Goldman

         Sachs’ failure to syndicate the loan would increase its and the other Term Loan lenders’ credit risk

         (due to the concentration of significant funds in one loan), and prevent them from using those

         funds to make other investments promising higher returns or offering different risk profiles.

                 3.      Claiming difficulty syndicating the Term Loan due to insufficient interest from

          potential investors, Goldman Sachs went into what it called “full risk mitigation mode” to protect

         its bottom line. Goldman Sachs used its influence over UNFI and its total control over the

          Acquisition’s financing to make the Term Loan more attractive to investors and more expensive

          for UNFI—in complete disregard of the substantial harm that doing so would cause UNFI and its

          shareholders. Among other changes to the loan terms, Goldman Sachs increased the interest rate

          on the Term Loan by 1.5%, which would amount to more than $180 million in additional interest

          over the life of the loan. It also demanded that UNFI make detrimental concessions for which it

          had not bargained, and that UNFI was under no obligation to provide.

                 4.      To induce UNFI to agree to its demands, Goldman Sachs largely relied on the threat

          that UNFI’s refusal to do so would “scare off” potential investors in the loan, leading to an

          unsuccessful syndication, which would in turn generate “blowback” to UNFI from UNFI’s

          shareholders (who, Goldman Sachs contended, would view a failed syndication as likely to create

          a perception in the market that UNFI would not be able to repay the financing). In the belief that

          its trusted financial advisor and good-faith loan arranger was acting in its best interest (as Goldman

          Sachs was obligated to do), UNFI largely accepted Goldman Sachs’ changes to the loan terms and


                                                            2

                                                        8 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




          acceded to Goldman Sachs’ additional demands, with the view that doing so would ultimately

          protect UNFI’s and its shareholders’ long-term interests.

                 5.      Reflecting Goldman Sachs’ utter lack of good faith, one of the changes that

         Goldman Sachs forced on UNFI was adding SUPERVALU as a co-borrower of the Term Loan in

         order to manipulate the credit default swaps (“CDS”) market so as to syndicate the loan. Goldman

         Sachs falsely claimed that the change would have a “[m]uted impact on [UNFI], but [would be]

         meaningful to select accounts.” Only after the Acquisition’s close did UNFI discover the true

         meaning of this cryptic, and false, explanation. Through the media—not Goldman Sachs—UNFI

          learned that the “select accounts” were Goldman Sachs’ hedge-fund clients that had previously

          purchased SUPERVALU CDS, i.e., insurance on SUPERVALU’s debt. SUPERVALU’s debt

          stood to be extinguished as part of the Acquisition, rendering insurance on it worthless and zeroing

          out the CDS purchasers’ investment.        Adding SUPERVALU as a co-borrower preserved

          SUPERVALU’s loan obligations, reviving the value of CDS on its debt for the benefit of

          SUPERVALU CDS purchasers.

                 6.      On the first day that the co-borrower provision was publicly announced, the value

          of $470 million in outstanding CDS protection on SUPERVALU spiked by more than $70 million,

          and has continued to rise by millions more in the intervening months. On information and belief,

          Goldman Sachs’ manipulation of the CDS market, in violation of its regulatory obligations, was a

         quid pro quo for its CDS clients’ participation in the syndication, which would protect Goldman

         Sachs, and the other Term Loan lenders, from the risks and costs of funding the Term Loan

         themselves. Goldman Sachs’ intervention was to the (far more than “muted”) detriment of UNFI

         and its shareholders, who will now have to contend with creditors that would profit from UNFI’s

         default on the Term Loan.


                                                           3

                                                       9 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/30/2019




                 7.      Further illustrating Goldman Sachs’ lack of good faith, it brazenly demanded that

          UNFI voluntarily increase the interest rate that it would pay on the Term Loan by an additional

          0.5%—this after Goldman Sachs had already unilaterally increased the interest rate on the Term

          Loan by 1.5%. The additional 0.5% increase would have amounted to over $61 million more in

          interest over the life of the loan (on top of the more than $180 million from the initial 1.5% interest

          rate hike), which would make the loan more attractive to investors, again, at the expense of UNFI

          and its shareholders. When, consistent with its fiduciary duties to its shareholders, UNFI refused

          to voluntarily pay more for the financing, Goldman Sachs called UNFI’s CEO and threatened that

          “things would get ugly” if UNFI did not concede to the increase. Refusing to put Goldman Sachs’

          profits over its own shareholders, however, UNFI stood its ground.

                 8.      As a result, just as Goldman Sachs had promised, things “got ugly” for UNFI.

          Goldman Sachs refused to deliver, in flagrant disregard of its duties and obligations to UNFI, tens

          of millions of dollars it had unequivocally committed to provide UNFI at closing—a commitment

          for which UNFI had already agreed to pay Goldman Sachs, along with Bank of America and U.S.

          Bank, dearly. Goldman Sachs did not communicate to UNFI its intention to withhold those funds

          until one business day before the Acquisition’s close, when UNFI had no choice but to proceed

          with the transaction or potentially risk billions of dollars in lawsuits by SUPERVALU, as well as

          its own shareholders. This final gambit to sweeten the deal to UNFI’s detriment illustrates the

          degree to which Goldman Sachs had abandoned any pretense that it was acting as UNFI’s trusted

          financial advisor, or even good-faith Term Loan lead arranger. By withholding fees from the

          financing it had committed, Goldman Sachs made good on its threat, and lined its own pockets.

                 9.      Goldman Sachs withheld $40.5 million on the demonstrably false assertion that

          UNFI did not allow it the contractually-agreed-upon time to market the Term Loan to potential


                                                            4

                                                        10 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                               RECEIVED NYSCEF: 01/30/2019




          investors in an effort to syndicate it—a claim Goldman Sachs set up by, on information and belief,

          failing to use its good-faith efforts to syndicate the Term Loan as soon as practicable. The plain

         language of Goldman Sachs’ agreements with UNFI, as well as the parties’ common understanding

         of those agreements reflected by Goldman Sachs’ own course of conduct in the months prior to

         closing, belie Goldman Sachs’ last-minute claim. That Goldman Sachs knew it was not entitled

         to the additional $40.5 million is further evidenced by the manner in which it took it: springing its

         claim on UNFI with only one business day remaining before closing and in violation of its

         contractual obligation to invoice any claimed fees at least three business days before closing.2

                  10.      In yet another abuse of its complete control over the financing, Goldman Sachs

         withheld from the Term Loan, and paid to itself, $11.4 million in advisory fees that UNFI had

         initially agreed to pay it for faithfully guiding UNFI through the Acquisition. Goldman Sachs did

         so despite having no right to withhold a single penny of advisory fees—which had to be invoiced

         pursuant to a separate agreement between Goldman Sachs and UNFI—from the Term Loan

         proceeds. Goldman Sachs nevertheless did so because it enabled it to renege on a $2 million

         discount that it had offered UNFI on its advisory fees, even before UNFI agreed to enter into the

         Acquisition, in order to encourage UNFI to pay a higher purchase price for SUPERVALU—which

         UNFI did, in part, based on Goldman Sachs’ promise.




          2
                    On information and belief, this is not the first time that Goldman Sachs, acting as a lender, has
          engaged in such misconduct. Goldman Sachs has, on information and belief, claimed additional fees to
          which it was not entitled, for purposes of syndicating the entirety of a loan and ensuring its own profits, on
          at least one other occasion. As here, it did so at the last minute when its client, the borrower, had no option
          but to proceed with the transaction or risk lawsuits by the acquisition target and its own shareholders.
          Indeed, it is easy to see how Goldman Sachs might leverage its market power to claim additional fees
          whenever it has difficulty syndicating a loan. The threat that it may withhold funding at closing effectively
          ensures that a borrower will accept even, as here, extortionate terms designed to line Goldman Sachs’ own
          pockets to the detriment of the borrower.


                                                                5

                                                           11 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/30/2019




                 11.     While every indication is that the Acquisition will yield the benefits that UNFI

          anticipated, this lawsuit seeks to hold Goldman Sachs to account for using its influence and control,

          including its willingness to violate its regulatory obligations, to protect and increase its profits to

          the detriment of UNFI and its shareholders.

                               JURISDICTION, VENUE AND GOVERNING LAW

                 12.     The Court has subject matter jurisdiction over the dispute pursuant to Judiciary Law

         § 140-b, and venue is appropriate in this County pursuant to CPLR 503(a), because Defendants

         Goldman Sachs, Goldman Sachs Bank USA, Goldman Sachs Lending Partners, LLC, Merrill

         Lynch, Pierce, Fenner & Smith Incorporated, and, on information and belief, Feldgoise reside in

         this county. UNFI has incurred damages in excess of the $500,000 monetary threshold required

         for jurisdiction in the Commercial Division of New York County.

                 13.     This Court has personal jurisdiction over Defendants under CPLR 302(a)(1)

         because each of Defendants transacts business in New York County, and the conduct alleged in

         this Complaint took place in New York County. The Commitment Letter, Fee Letter, and

         Structuring Fee Letter (as defined and described below) were negotiated and drafted in New York

         County, and are governed by the laws of the State of New York. Under the Commitment Letter,

         Defendants have irrevocably submitted to the exclusive jurisdiction of state and federal courts

         sitting in the Borough of Manhattan in the City of New York.

                                                    THE PARTIES

          I.     Plaintiff

                 14.     UNFI is the largest publicly-traded distributor of natural, organic, specialty, and

         conventional grocery and non-food products, and provider of professional support services, in the




                                                            6

                                                        12 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 01/30/2019




          United States and Canada. It is incorporated in Delaware with its principal place of business in

          Providence, Rhode Island.

          II.    Defendants

                 15.    Defendant Goldman Sachs is a Delaware corporation with its principal place of

          business in New York, New York.

                 16.    Defendant Goldman Sachs Bank USA is a New York State-chartered bank with its

          principal place of business in New York, New York.

                 17.    Defendant Goldman Sachs Lending Partners, LLC is a Delaware corporation with

          its principal place of business in New York, New York.

                 18.    Defendant Feldgoise is the Head of Mergers and Acquisitions for the Americas for

          Goldman Sachs, based in New York, New York.

                 19.    Defendant Bank of America, N.A. is a nationally chartered banking association

         with its principal place of business in Charlotte, North Carolina.

                 20.    Defendant Merrill Lynch, Pierce, Fenner & Smith Incorporated is an investment

          advisor incorporated in Delaware with its principal place of business in New York, New York.

                                           FACTUAL ALLEGATIONS

          I.     The Acquisition

                 21.    On July 26, 2018, UNFI and SUPERVALU announced that UNFI would acquire

         SUPERVALU, then the largest publicly-traded food distributor in the United States, for

         approximately $2.9 billion. To do so, UNFI would pay approximately $1.3 billion in cash to

         SUPERVALU’s shareholders and the balance to SUPERVALU’s creditors to extinguish most of

         SUPERVALU’s debt.




                                                          7

                                                      13 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/30/2019




                 A.      The Acquisition was Vital to UNFI’s Future

                 22.     UNFI’s acquisition of SUPERVALU was strategically critical for five reasons.

         First, it is expected to deliver significant synergies, resulting in at least $185 million in cost savings

          by the end of the fourth year after the Acquisition. Second, it diversified UNFI’s customer base.

          Third, it expanded UNFI’s market reach and scale to increase efficiencies and capture a greater

          share of industry growth. Fourth, it enhanced technology, capacity and systems enabling the

          streamlining of processes to more efficiently meet the needs of customers and significantly reduce

          future capital expenditures. Fifth, it enabled cross-selling opportunities to deliver comprehensive

          and expanded offerings, including in high-growth categories such as meat and produce.

                 23.     In short, UNFI’s acquisition of SUPERVALU is the single most important

         undertaking in UNFI’s history, intended to convert UNFI, over time, into the premier wholesaler

         of food-related products and services in North America. In the months since the Acquisition, every

         indication is that all of the benefits UNFI anticipated, and more, will be fully realized.

                 B.      Goldman Sachs Earned Millions on the Acquisition by Positioning Itself as
                         UNFI’s Trusted Financial Advisor

                 24.     On July 20, 2018, UNFI entered into an agreement (the “M&A Agreement”) with

          Goldman Sachs & Co., LLC (“Goldman Advisory”), a U.S. financial advisor (a Goldman Sachs’

          subsidiary and affiliate of Goldman Bank), entrusting it to advise UNFI in navigating all aspects

          of this complex, bet-the-company transaction.3 Specifically, Goldman Advisory was to advise

          UNFI on decisions ranging from what to pay for SUPERVALU; how to structure the financing for




          3
                 UNFI had another financial advisor on the transaction, Foros LLC (“Foros”). Foros did not,
         however, stand to earn anywhere near what Goldman Advisory was charging, and did not have control over
         the terms of the financing or insight into the basis for the changes to the financing that Goldman Sachs
         demanded. That is also true of UNFI’s transactional counsel, Skadden, Arps, Slate, Meagher & Flom LLP.


                                                             8

                                                        14 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/30/2019




          the Acquisition; the manner in which to communicate the Acquisition to UNFI’s shareholders; as

          well as an array of other “business, strategic, financial and tactical” decisions.

                 25.     Importantly, Goldman Advisory promised that it would provide advice to no entity

          other than UNFI in connection with the Acquisition. In other words, Goldman Sachs, through

          Goldman Advisory, pledged that it would remain loyal to its client, UNFI. Indeed, as a result of

          the M&A Agreement, Goldman Sachs and UNFI were no longer participants in an arms’-length

          transaction. Instead, Goldman Sachs was obligated to provide advice that was in UNFI’s best

         interest, and UNFI had every expectation that Goldman Sachs would do so.

                 26.     In exchange for Goldman Sachs’ financial advisory services, and its promise to act

         as a guardian of UNFI’s interest, UNFI initially agreed to compensate it $11.4 million. Goldman

         Advisory, through Feldgoise, however, later agreed to reduce those fees to $9.4 million.

         Specifically, on July 25, 2018, when SUPERVALU was still evaluating purchase offers from

         UNFI and one other company, Goldman Advisory offered to reduce its advisory fees by $2 million

         if UNFI followed its advice and raised the purchase price it was offering from $27 per share to

         $32.50 per share—a substantial increase in its offer. In part based on Goldman Advisory’s

         promised $2 million contribution, but also because UNFI believed that its trusted financial advisor

         was acting in UNFI’s best interest in providing pricing advice, UNFI followed Goldman

         Advisory’s advice and raised its offer for SUPERVALU.4

                 27.     As reflected by the offer of a substantial discount on its advisory fees, UNFI

          winning the bid was vital to Goldman Sachs’ interests. If UNFI won the bid, Goldman Advisory


          4
                 As further described below (infra ¶¶ 84-87), Goldman Sachs would ultimately renege on that
          agreement by having Goldman Bank misappropriate the advisory fees, including the $2 million that
          Goldman Sachs had agreed to discount, from the funds that Goldman Bank was obligated to provide to
          UNFI at closing to acquire SUPERVALU.


                                                            9

                                                        15 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                            RECEIVED NYSCEF: 01/30/2019




          would earn its full $9.4 million (taking into account its discount to UNFI) in advisory fees. If it

         did not, Goldman Advisory would only be entitled to a small portion ($500,000) of those fees. In

         addition, because UNFI would need bank financing to close the Acquisition, Goldman Bank was

         simultaneously negotiating with UNFI (at the same time UNFI was bidding on and evaluating the

         Acquisition with the help of Goldman Advisory) to hold a substantial portion of the committed

         financing. As described below, that would enable Goldman Bank to secure an additional $14.5

         million in fees—not including the $5.375 million it would also ultimately claim for acting as lead

         arranger for the syndication. It was the prospect of not only the advisory fees, but also the

         financing and structuring fees, that colored and influenced Goldman Advisory’s supposed counsel

         to UNFI at this critical time. Indeed, coupling advisory services with the offer to fund the

         transaction, as it ultimately did, would earn Goldman Sachs, via its subsidiaries Goldman Advisory

         and Goldman Bank, a handsome profit—and the higher the bid, the more UNFI would need to

         fund and the higher the financing fees that would ultimately bring.

                  C.      Goldman Sachs Made Millions More on the Acquisition by Committing to
                          Provide the Financing UNFI Needed

                  28.     As contemplated and negotiated leading up to the signing of the Acquisition, on

         July 25, 2018, UNFI entered into an agreement (as amended on August 7, 2018 and August 8,

         2018, the “Commitment Letter,” attached hereto as Exhibit 1) pursuant to which Goldman Bank

         made a firm commitment to fund a loan UNFI needed to acquire SUPERVALU. Specifically,

         Goldman Bank agreed to fund 45%, and Bank of America agreed to fund another 45%, of the

         Term Loan,5 a $2.15 billion loan at a LIBOR plus 2.75% interest rate and a seven-year maturity.6


          5
                  U.S. Bank agreed to fund the remaining 10%.
          6
                  The parties to the Commitment Letter, including Goldman Bank and Bank of America, among
          other banks, also agreed to fund a $2.0 billion “revolver,” i.e., a revolving credit line guaranteed by the


                                                              10

                                                          16 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                              RECEIVED NYSCEF: 01/30/2019




          Importantly, Defendants’ commitments were not conditioned on the successful syndication of the

          Term Loan.

                  29.     In exchange for promising UNFI the funding it needed to acquire SUPERVALU,

          on July 25, 2018, UNFI entered into a second agreement with Goldman Bank and the other Term

         Loan lenders (as amended on August 7, 2018 and August 8, 2018, the “Fee Letter,” attached hereto

         as Exhibit 2) setting forth, among other things, the fees the Term Loan lenders would earn for

         committing to fund the Term Loan. The Fee Letter provided that UNFI would pay Goldman Bank,

         along with Bank of America and U.S. Bank, at minimum, 1.5% of the Term Loan amount, i.e.,

         $32.25 million (1.5% of $2.15 billion), for their commitment to fund the loan—of which Goldman

         Bank and Bank of America were each entitled to $14.5 million.7

                  30.     Notwithstanding the millions in fees it earned for committing the funds, Goldman

         Bank did not necessarily have to loan them to UNFI. Goldman Bank and the other lenders had the

         option “to syndicate [i.e., sell] all or a portion of” their commitments to fund the Term Loan “to

         one or more banks, financial institutions or other institutional lenders and investors reasonably

         acceptable to [UNFI].” That is, Goldman Bank and the other lenders remained responsible for

         funding the Term Loan only if they were unable to successfully syndicate it. As such, the

         syndication effort was essential to Goldman Sachs’ and the other lenders’ ability to profit on the

         Acquisition.




          borrower’s assets upon which the borrower can partially or totally draw (the “ABL Facility”), as well as a
          $150 million bridge loan with a one-year term to maturity. This complaint does not assert any claims
          relating to the ABL Facility or the banks that participated solely in the ABL Facility and not the Term Loan.
          UNFI reserves its rights to bring claims relating to the ABL Facility and against the banks involved in that
          loan by any other means.
          7
                  U.S. Bank was entitled to the remaining $3.25 million.


                                                               11

                                                          17 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/30/2019




                 31.     If the syndication failed and Goldman Bank and the other lenders had to fund the

         Term Loan themselves, it would (a) increase their credit risk because more of their assets would

         be allocated to a single loan rather than in diversified investments or remaining unallocated; and

         (b) preclude them from using those funds to make other investments with potentially higher

         returns. Notably, however, if the syndication was not complete by the Acquisition’s close,

         Goldman Sachs could, under certain circumstances, claim additional amounts that would sweeten

         the investment for potential syndicate participants. As such, there was an incentive for Goldman

         Sachs to intentionally delay syndication until shortly after closing.

                 32.     Notwithstanding Goldman Bank and the other lenders’ entitlement to syndicate the

         Term Loan, UNFI had a right to veto certain investors Goldman Bank identified. In addition,

         Goldman Sachs could not solicit UNFI’s competitors to invest in the loan. Those limitations were

         essential because investors in the syndicate would have a lasting impact on UNFI in their role as

         its long term creditors. Indeed, an investor in the Term Loan could look to make repayment more

         difficult for UNFI, including by manufacturing opportunities to claim an event of default.

                 D.      Goldman Sachs Ensured Total Control Over the Financing Terms (And
                         Millions More in Fees) By Capturing the Role of Lead Arranger

                 33.     In negotiating the July 25, 2018 Commitment and Fee Letters, Goldman Sachs

         edged out the other Term Loan lenders and captured for Goldman Bank the lucrative role of lead

         arranger, that is, the bank responsible for leading the process to syndicate the Term Loan on behalf

         of the other banks who committed funding.8 As lead arranger, Goldman Sachs, through Goldman

         Bank, was responsible for establishing the terms of the Term Loan in good faith, i.e., ensuring the


          8
                  The terms of UNFI’s and Goldman Bank’s arrangement are set forth in a separate agreement dated
          July 25, 2018 (as amended on August 7, 2018 and August 8, 2018, the “Structuring Fee Letter,” attached
          hereto as Exhibit 3).


                                                           12

                                                       18 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 01/30/2019




          success of the syndication on the terms most favorable to UNFI. In exchange, UNFI agreed to pay

          Goldman Bank 0.25% on the Term Loan amount to which Defendants committed at signing, i.e.,

          $5.375 million (0.25% of $2.15 billion) (the “Structuring Fee”), in addition to the amounts

          Goldman Sachs stood to earn as UNFI’s financial advisor and lender. Perhaps more important for

          Goldman Sachs than the fee, however, is that, as lead arranger, Goldman Sachs gained complete

          control over the financing process.

                 34.     As lead arranger, Goldman Sachs controlled, among other things, the process of

          marketing the loan to potential investors, which had direct implications for UNFI.            The

          Commitment Letter provided that UNFI would commit to “using commercially reasonable efforts”

         to allow Goldman Sachs, on behalf of the Term Loan lenders, “a period … of 15 consecutive

         business days,” following the delivery of certain financial statements, to market and sell the Term

         Loan to other investors (the “Marketing Period”).        If (and only if) Goldman Sachs was

          unsuccessful in its marketing efforts, i.e., syndication of 100% of the Term Loan amount, and it

          did not receive a full Marketing Period, it could claim additional amounts from UNFI.

                 35.     Under those circumstances, the Fee Letter permitted (a) Goldman Bank, on behalf

          of itself, Bank of America and U.S. Bank, to charge UNFI (at closing) an additional fee of 0.25%

          of the ultimate Term Loan amount as of the closing date, i.e., $4.5 million (0.25% of $1.8

          billion)—a fee that would go directly into Goldman Bank’s and the other Term Loan lenders’

          respective pockets; and (b) Goldman Bank, on behalf of all Term Loan lenders, to deduct from the

          amount funded at closing 2% of the ultimate Term Loan amount as of the closing date, i.e., $36

          million (2% of $1.8 billion)—which would be credited to all Term Loan lenders (together, the




                                                         13

                                                     19 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/30/2019




          “Marketing Period Fees”).9 Even if circumstances had entitled Goldman Sachs to those amounts,

          it was not permitted to take the 0.25% as original issue discount (“OID”), meaning that it was not

          permitted to withhold it from the funding at the Acquisition’s close. Further, Goldman Sachs was

          required to invoice UNFI for any fees, if it believed it was owed them, at least three business days

          before closing.

                 36.     Goldman Sachs’ lead arranger role also gave it the authority to invoke certain

          provisions under the Fee Letter known as the “Flex Provisions,” which provide for changes to the

          Term Loan to make it more attractive to investors. Because exercising those provisions would

          necessarily make the Term Loan more costly for UNFI, Goldman Sachs was permitted to do so if

          (and only if) it believed—in good faith—that those changes were “necessary” to ensure a

          successful syndication or if a successful syndication had not or could not be achieved by the time

         of closing.

                 37.     Most notable among the Flex Provisions was a clause permitting Goldman Sachs

         to increase the interest rate on the Term Loan. As a baseline, Goldman Sachs could increase the

         interest rate, if necessary (as described above), by 1.25%, which amounts to approximately $152.7

         million (1.25% of the amortizing balance of the $1.8 billion loan over seven years) in additional

         interest over the life of the Term Loan. Goldman Sachs could increase the interest rate still further

         if additional conditions were met. For example, if necessary and if UNFI’s credit rating was below

         a specific rating set forth in the Fee Letter, Goldman Sachs could raise the interest rate by another

         0.25%, i.e., $30.5 million (0.25% of the amortizing balance of the $1.8 billion loan over seven



          9
                  The Marketing Period Fees are percentages of $1.8 billion because that was the amount Defendants
          (along with U.S. Bank) ultimately committed to fund UNFI at closing, which, as discussed below, was a
          concession that Goldman Sachs demanded of UNFI.


                                                            14

                                                        20 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/30/2019




          years) in additional interest over the life of the loan. In addition, Goldman Sachs could charge

          UNFI an additional upfront fee of 0.5% of the Term Loan, i.e., $9 million (0.5% of $1.8 billion),

          again to the extent “necessary” to syndicate the Term Loan or if there had not been a successful

          syndication by the time of closing. This upfront fee could be taken as OID, which would be

          credited to investors in the syndicate such that UNFI would have to repay that amount (principal

          and interest) as though the investors had actually funded it.

                 38.     As described below, Goldman Sachs did not attempt to syndicate the loan in good

          faith. Instead it focused on its bottom line as it continually ratcheted up the costliness of the Term

          Loan to UNFI, even going so far as to manipulate the CDS market and take the additional fees

          related to the Marketing Period right before it was set to fund the Term Loan based on a nonsensical

          and self-serving argument.

                 E.      Goldman Sachs’ Interests in the Acquisition Directly Conflicted with UNFI’s

                 39.     Through Goldman Advisory’s role as trusted financial advisor and Goldman

          Bank’s capacity as purportedly good-faith lead arranger, Goldman Sachs cemented its influence

          and control over every aspect of the Acquisition. UNFI’s primary advisor and contact at Goldman

          Sachs—be it for financial advice or in connection with the financing terms and without regard for

          corporate formalities—was the same person: Feldgoise, Goldman Sachs’ Head of Mergers and

          Acquisitions for the Americas. As such, Goldman Sachs was able to leverage its influence and

          trust as financial advisor (via Goldman Advisory) to manipulate UNFI into proceeding on terms

          favorable to Goldman Sachs as lead arranger and lender (via Goldman Bank)—a conflict of interest

          that would become all too apparent.

                 40.     Feldgoise and his team advised UNFI on every major decision in the Acquisition—

          despite having conflicting interests regarding each decision. For example, Goldman Sachs was by



                                                           15

                                                       21 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




          UNFI’s side as it decided the purchase price for SUPERVALU, advising UNFI to raise its bid

          from $27 per share to $32.50 per share. As described above, this would benefit Goldman Sachs

          as both advisor and lender, not only by increasing the probability that UNFI would win the bid

          (amounting to additional advisory fees), but also by putting UNFI in a position to require billions

          in financing (allowing Goldman Sachs to earn fees for committing to provide the funds). Goldman

          Sachs was in UNFI’s ear advising it on whether to acquiesce to valuable concessions, such as

          adding SUPERVALU as a co-borrower on the Term Loan. This concession, as discussed below,

          would help Goldman Sachs, as lender, manipulate the CDS market to successfully syndicate the

          loan to protect its profits on the financing. And Goldman Sachs was shoulder to shoulder with

          UNFI in coordinating the dates on which Goldman Sachs should market and sell the Term Loan

          to other investors, as well as the closing date for the Acquisition—dates that Goldman Sachs would

          later rely on to extort millions more from UNFI, as discussed below.

                 41.     At each step of the way, UNFI heeded Goldman Sachs’ advice because UNFI

         trusted Goldman Sachs in light of its obligation to discharge its responsibilities with regard to

         UNFI in good faith, not to mention the $9.4 million in advisory fees and $5.375 million in loan

         structuring fees that UNFI was paying it (all in addition to the $14.5 million in financing fees that

         Goldman Bank would extract). Yet, as described below, Goldman Sachs would ultimately execute

         on all of the applicable Flex Provisions, including but not limited to all of those described above,

         which alone amount to more than $190 million (including additional interest and upfront fees) in

         additional loan costs; demand concessions that UNFI was not obligated to provide that would

         benefit Goldman Sachs while harming UNFI; and improperly withhold over $50 million from the

         funding it promised UNFI at closing. This conduct, described in greater detail below, leaves no




                                                          16

                                                      22 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/30/2019




          doubt that Goldman Sachs was, at all times, acting in its own best interest, to the detriment of

          UNFI—and as such must return those amounts to UNFI.

          II.    The Syndication

                 42.     Consistent with the terms of the Commitment Letter and UNFI’s desire to facilitate

          the syndication and Acquisition for the benefit of its shareholders, Goldman Sachs received every

          assistance from UNFI in syndicating the Term Loan, including a full 15-consecutive-business-day

          Marketing Period. Nonetheless, via threats to UNFI, Goldman Sachs sought to increase the

          attractiveness of the financing terms to potential investors, including by failing to proceed with the

          syndication in good faith. It did so with the sole objective of protecting and increasing its own

          profit margin to the severe detriment of UNFI and its shareholders—in breach of its duties to UNFI

          and its regulatory obligations.

                 A.      Goldman Sachs Initiated the Marketing Period on September 24, 2018

                 43.     Pursuant to the Commitment Letter, the Marketing Period was to start “following

          the delivery of the financial statements necessary to satisfy the conditions set forth in Sections (c)

          and (d) of Exhibit D [of the Commitment Letter] to syndicate [Defendants’ financing].” Exhibit

          D, entitled “Conditions Precedent to Funding,” provides that, prior to the closing date, UNFI was

          to deliver to Defendants (along with all of the other lenders) its and SUPERVALU’s financial

          statements for any fiscal year ending at least 60 days, and any fiscal quarter ending at least 40

          days, prior to the Acquisition’s close.10




          10
                 The 60- and 40-day time periods referenced in the Commitment Letter are drawn from the
         Securities and Exchange Commission’s (“SEC[’s]”) Large Accelerated Filer Rule, which specifies the time
         periods in which certain issuers, including UNFI and SUPERVALU at the time, are required to file their
         annual and quarterly financial statements. That rule is publicly and widely known throughout the industry,
         including to Goldman Sachs.


                                                            17

                                                        23 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 01/30/2019




                 44.     By September 1, 2018, the parties understood that October 22 (or later that week)

         was the likely closing date based on SUPERVALU’s determination that October 18 was the

         earliest date it could get the necessary shareholder approval for the Acquisition. UNFI was

         strongly advocating for a later date,11 but Goldman Sachs ultimately refused to agree to one on

          terms acceptable to UNFI,12 thus confirming on September 18 that the Acquisition’s close would

          be on October 22.

                 45.     Given the expected timing of the Acquisition’s close, Goldman Sachs could only

          initiate the Marketing Period following either UNFI’s or SUPERVALU’s filing of their financial

          statements for a fiscal year ending prior to August 23, 2018 (60 days before the likely October 22

          closing) or a fiscal quarter ending prior to September 12, 2018 (40 days before the likely October

          22 closing).

                 46.     The only reporting periods that satisfied that timing, and for which financial

          statements were due to be filed before October 22, 2018, were UNFI’s financial statements for its

          fiscal year ending July 28, 2018 (set to be filed by September 26, 2018, 60 days after the fiscal

          year end, as required by SEC rules), and SUPERVALU’s financial statements for its second fiscal

          quarter ending September 8, 2018 (set to be filed by October 18, 2018, 40 days after the quarter

          end, as required by SEC rules). Because SUPERVALU’s second quarter financial statements, set

          for filing by October 18, 2018, would not permit a Marketing Period of 15 consecutive business


          11
                UNFI sought to close on October 29, 2018 or later, so that the closing would occur after the end of
         UNFI’s first fiscal quarter and at the very beginning of its second fiscal quarter. This would have allowed
         UNFI the majority of the quarter to prepare its financial statements for its second fiscal quarter, which
         would need to be incorporated and consolidated with SUPERVALU’s results.
          12
                  SUPERVALU was willing to accommodate UNFI’s preferred October 29 closing date provided
          that both UNFI and Goldman Sachs waived the ability to avoid closing the Acquisition due to a material
          adverse effect during that additional week. Goldman Sachs—despite initially agreeing—ultimately refused
          to make the change unless UNFI agreed to unworkable terms.


                                                             18

                                                         24 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                              RECEIVED NYSCEF: 01/30/2019




          days before the closing on October 22, 2018, the only option available to Goldman Sachs to start

          the Marketing Period, in conformance with the Commitment Letter, was September 24, 2018.

                  47.    Consistent with that, on the morning of September 24, in what can only be regarded

          by all parties to the Acquisition (including Defendants, UNFI and the prospective lenders) as the

          indisputable commencement of the Marketing Period, Goldman Sachs held a live, in-person kick-

          off meeting at the Four Seasons Hotel in New York.13 At the meeting, Goldman Sachs delivered,

          alongside UNFI’s Chief Executive Officer and Chief Financial Officer, the Marketing Presentation

          to numerous banks and other potential investors in order to solicit their investment in the Term

          Loan.

                  48.    Goldman Sachs followed that with a 67-page memorandum analyzing UNFI’s and

         SUPERVALU’s finances and operations, as well as UNFI’s projected growth as a result of the

         Acquisition (the “Confidential Information Memorandum”), which it distributed to numerous

         banks and other potential investors between late September and early October 2018. In the

         Confidential Information Memorandum—the central document in any syndication process,

         containing confidential information about the Acquisition and syndication terms—Goldman Sachs

         set the deadline for potential lenders to commit to participate in the syndication as October 15,

         2018, thereby marking that date as the end of the Marketing Period and syndication process.




          13
                  Leading up to September 24, Goldman Sachs began its preparations to start marketing the Term
         Loan to prospective investors, including (a) having credit rating agencies assess the loan; (b) preparing a
         43-slide presentation analyzing in detail UNFI’s acquisition of SUPERVALU, including UNFI’s expected
         growth in revenues and profits as a result of the Acquisition (the “Marketing Presentation”); and (c) creating
         a data room (i.e., an electronic database accessible by designated parties) with documents and information
         regarding UNFI and SUPERVALU for potential lenders to analyze whether to invest in the Term Loan. In
         addition, Goldman Sachs even conducted “pre-marketing” of the Term Loan before September 24, 2018,
         which entailed sharing non-confidential details about the Acquisition to prospective investors in the loan.


                                                              19

                                                          25 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 01/30/2019




                 49.     On October 2, 2018, Goldman Sachs held a second meeting with potential investors

          at the Park Hyatt in New York, again attended by UNFI executives, including its CEO, CFO and

          Assistant Treasurer, to continue soliciting investments in the Term Loan. Throughout this same

          period, Goldman Sachs and UNFI executives also held numerous one-on-one meetings with

          investors. It is undisputed that UNFI satisfied its obligations under the Commitment Letter to

          assist Goldman Sachs’ marketing efforts, including by providing information necessary to enable

          Goldman Sachs to prepare the Marketing Presentation and the Confidential Information

          Memorandum, among other materials, as well as making UNFI executives available for all of the

          meetings that Goldman Sachs requested they join.

                 B.      Goldman Sachs Sought to Extract Concessions Detrimental to UNFI Ahead
                         of the Marketing Period’s October 15 Close

                 50.     As the October 15 commitment deadline grew closer, Feldgoise claimed that

         market conditions were making it more difficult than Goldman Sachs had anticipated to syndicate

         the loan.14 Because UNFI was refusing to agree to concessions demanded by Goldman Sachs,

          which UNFI was not contractually required to provide and would substantially increase costs to

          UNFI and its shareholders (such as the unwarranted demand for an additional interest rate increase

          above that contemplated by the Flex Provisions), Feldgoise told UNFI that it had “forced”


          14
                  Goldman Sachs pointed to certain temporary headwinds in the equity and fixed income markets as
         responsible for its difficulties in syndicating the loan. Following the July 25 signing of the Commitment
         Letter, the S&P 500 dropped nearly 10% over the course of October from peak to trough, coming off record-
         highs in late September; and yields on ten-year Treasury bonds increased from 2.94% on the signing date
         to a high of 3.25% in early October. It also highlighted that UNFI combined with SUPERVALU (rather
         than UNFI alone) received lower credit ratings than Goldman Sachs had anticipated. Both factors were
         reasonably foreseeable risks that Goldman Sachs assumed when it agreed to a firm commitment to finance
         the Term Loan, regardless of the market conditions or actual credit ratings. Moreover, the increase in 10-
         year Treasury rates followed a Federal Reserve rate hike in September and signals that a fourth annual rate
         hike would be coming in December, suggesting that the Federal Reserve continued to view the economy as
         strong and growing. Goldman Sachs was required to provide the funding regardless of any such conditions;
         indeed that is the reason it was paid $14.5 million in fees.


                                                             20

                                                         26 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/30/2019




          Goldman Sachs into “full risk mitigation mode.” UNFI, however, had entered into a Commitment

          Letter with Goldman Sachs to avoid being impacted by changing market dynamics, or facing any

         other unexpected changes to the financing.

                 51.     Yet, on October 12, 2018, the business day before the Marketing Period was set to

          close, Goldman Sachs invoked each and every applicable Flex Provision and demanded that UNFI

         make concessions that would make the loan still more attractive to investors, to UNFI’s own

         detriment—all purportedly under the guise that they were necessary to syndicate the Term Loan

          by the October 15 deadline. Notably, on information and belief, Goldman Sachs did not act in

          good faith to syndicate the loan in order to bolster its invocation of the Flex Provisions and give

          weight to its threats that its demands were necessary to syndicate the loan.

                 52.     Goldman Sachs succeeded in securing UNFI’s compliance with measures

          detrimental to UNFI and its shareholders through scare tactics advanced by Feldgoise, the expert

          advisor in whom UNFI had placed its trust and whom UNFI had paid handsomely. Feldgoise

          claimed that if UNFI did not comply with Goldman Sachs’ demands, it would “scare off” potential

          investors, leading to an unsuccessful syndication, which would in turn generate “blowback” to

          UNFI from its shareholders (who, Goldman Sachs contended, would view a failed syndication as

          likely to create a perception in the market that UNFI would not be able to repay the financing).

                 53.     Goldman Sachs used threats (and other tactics) to justify increasing the Term Loan

          interest rate by 1.5%, which amounts to approximately an additional $183.2 million (1.5% of the

         amortizing balance of the $1.8 billion loan over seven years) in interest payments over the life of

         the loan, as well as to impose the upfront fee of 0.5%, amounting to $9 million (0.5% of $1.8

         billion), which it credited to potential investors.




                                                           21

                                                       27 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




                 54.     In addition, and even more nefariously, Goldman Sachs used the same scare tactics

          to attempt to secure from UNFI additional concessions for which Goldman Sachs had not

          bargained and that would further increase the loan’s appeal to investors. Trusting that Goldman

          Sachs was its good faith advisor, UNFI accepted some of Goldman Sachs’ demands. UNFI

          refused, however, any additional concessions that would result in immediate financial detriment

          to UNFI, such as the demand, described below, for an additional, unwarranted interest rate

          increase—above and beyond the Flex Provisions—of 0.5%.

                         1.      Goldman Sachs Manipulated the CDS Market in Exchange for
                                 Participation in the Term Loan

                 55.     In a scheme that at once demonstrates Goldman Sachs’ market sophistication and

          its brazen disregard for the rules that apply to it, Goldman Sachs demanded that UNFI add

          SUPERVALU as a co-borrower on the Term Loan, rather than leaving it as a guarantor of the loan

          as originally agreed. Goldman Sachs materially mislead UNFI, falsely assuring it that the change

          would have a “[m]uted impact on [UNFI] but [was] meaningful to some select accounts.” Shortly

         before the Acquisition’s close, based on Goldman Sachs’ representation and its role as trusted

         advisor, UNFI agreed to the change.

                 56.     On October 24, 2018 (two days after closing), however, UNFI learned Goldman

          Sachs’ true motivation for this demand. On that date, Bloomberg, a financial media outlet,

          published an article revealing that investors, and in particular hedge fund clients of Goldman Sachs

          that held a derivative called a credit default swap or CDS referencing SUPERVALU debt, had

          experienced a benefit due to SUPERVALU being a co-borrower on the Term Loan. Contrary to

          its representations to UNFI, Goldman Sachs manipulated the CDS market on behalf of those hedge

          funds as a quid pro quo for their participation in the syndication, i.e., for helping Goldman Sachs




                                                          22

                                                      28 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




          transfer a portion of the Term Loan off of its books, which protected it from having to fund those

          amounts itself to the detriment of its own bottom line. Goldman Sachs did so despite the fact that

         the harm to UNFI caused by this change is far from “muted.”

                 57.     A CDS is a form of insurance on a particular entity’s debt. Under a CDS contract,

         a protection buyer makes periodic payments to a protection seller (akin to premium payments by

         an insured). In exchange, the protection seller is required to make a payment to the protection

         buyer if the entity referenced in the CDS defaults on its debt (akin to an insurance payout).

         Goldman Sachs is a CDS market maker, meaning that it acts as a middleman between protection

         sellers and buyers, buying at lower prices from sellers, selling at higher prices to buyers, and

         capturing the price spread between those purchases and sales.

                 58.     UNFI’s acquisition of SUPERVALU was expected to have a significant impact on

         the $470 million market for SUPERVALU CDS. The price of credit protection on SUPERVALU

          in the months leading up to the announcement of the Acquisition was high, reflecting the market’s

          view that SUPERVALU was a risky borrower, warranting a significant premium for credit

          protection. The Acquisition, however, was to render that credit protection effectively worthless

          because all of SUPERVALU’s debt (the underlying obligation protected by the CDS) was to be

          paid off by UNFI. This would lead to what is colloquially referred to as an “orphan CDS”—a

          situation where credit protection buyers are paying a monthly premium for credit protection on

          obligations that no longer exist, and credit protection sellers no longer face the risk of making a

          protection payout.

                 59.     As a substantial market maker in SUPERVALU CDS, unbeknownst to UNFI at the

          time it engaged Goldman Advisory and Goldman Bank, Goldman Sachs had unique information

          about the CDS positions held by its clients. In particular, Goldman Sachs had numerous clients


                                                          23

                                                      29 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/30/2019




          that had purchased credit protection on SUPERVALU, and thus would be harmed by the

          Acquisition.     Goldman Sachs also had numerous clients that had sold credit protection on

          SUPERVALU, and thus would benefit from the Acquisition. On information and belief, Goldman

          Sachs made a deal with buyers of credit protection—breaching the wall between its CDS market-

          making desk and its lending division—to change the Term Loan structure for which UNFI had

          bargained to avoid orphaning the buyers’ CDS in exchange for their participation in the lending

          syndicate.15

                 60.       In order to hold up its end of the bargain and avoid orphaning the buyers’ CDS,

         Goldman Sachs would have to persuade UNFI to add SUPERVALU as a co-borrower.

         Recognizing that UNFI would never agree to do so if it knew Goldman Sachs’ true intentions,

         Goldman Sachs falsely claimed to UNFI that the change would have a “[m]uted impact on [UNFI]

         but [was] meaningful to select accounts.” When UNFI resisted the change, Goldman Sachs

         threatened it, claiming that if UNFI did not acquiesce it would “scare off the lending group,”

          which would in turn raise concerns among UNFI’s shareholders. At no time did Goldman Sachs

          inform UNFI that the “select accounts” were in fact Goldman Sachs’ own clients that had bought

          CDS on SUPERVALU debt. Believing that Goldman Sachs was acting in good faith, UNFI agreed

          to the change.

                 61.       By making SUPERVALU a co-borrower on the Term Loan, Goldman Sachs

          ensured that SUPERVALU would continue to have outstanding debt, thus causing the price of

          CDS protection on SUPERVALU to immediately triple. As a result, the value of $470 million in

          outstanding CDS protection on SUPERVALU increased by more than $70 million overnight, and


          15
                  In doing so, Goldman Sachs may have breached its obligations under relevant securities laws and
          regulations.


                                                            24

                                                        30 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/30/2019




          has continued to rise in the intervening months. In exchange for this massive value shift in the

          CDS market, on information and belief, the holders of CDS in SUPERVALU—who Goldman

          Sachs could identify through its market-making desk—agreed to fund portions of the Term Loan

          that Goldman Sachs and the other lenders had committed to UNFI. Stated differently, Goldman

          Sachs asked for payment (in the form of participation in the Term Loan) in order to change the

          Term Loan structure with the specific intent of impacting the pricing of SUPERVALU CDS for

          the benefit of certain of its clients.16 This scheme allowed Goldman Sachs and the other Term

          Loan lenders to benefit: they got to move the amount of the Term Loan sold to the relevant

          SUPERVALU CDS investors off their balance sheets and onto the balance sheets of those

          investors; while the CDS investors avoided, and in some cases reversed, significant mark-to-

          market losses on their positions in SUPERVALU CDS, and created the possibility of a significant

          payout in the event of a future default on the Term Loan.

                 62.     The only loser in this scheme was Goldman Sachs’ client: UNFI. UNFI bargained

          for a bank loan from what it believed, at the time, to be reputable Wall Street banks, including

          Goldman Sachs, which UNFI believed would syndicate the loan with good-faith investors. It

          ended up with a loan funded by hedge funds that are betting that SUPERVALU, and now UNFI




          16
                  This conduct may have effected a fraudulent manipulation of the market for SUPERVALU CDS
         in violation of the federal securities and commodities laws. Goldman Sachs’ willingness to exploit its CDS
         franchise, and openly offer to manufacture outcomes in the CDS market, in exchange for participation in
         the Term Loan is particularly shocking in the face of clear statements by the U.S. Commodity Futures
         Trading Commission (“CFTC”) that this type of conduct in the CDS market constitutes illegal market
         manipulation prohibited by the securities laws. The CFTC stated in April 2018 that manufactured outcomes
         in the CDS market “may constitute market manipulation and may severely damage the integrity of the CDS
         market, including markets for CDS index products, and the financial industry’s use of CDS valuations to
         assess the health of CDS reference entities.” CFTC, Statement on Manufactured Credit Events by CFTC
         Divisions of Clearing and Risk, Market Oversight, and Swap Dealer and Intermediary Oversight (Apr. 24,
         2018), https://www.cftc.gov/PressRoom/SpeechesTestimony/divisionsstatement042418.


                                                            25

                                                        31 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                               RECEIVED NYSCEF: 01/30/2019




          (having acquired SUPERVALU), will default on its debt.17 As loan partners, the CDS purchasers

         may engage in predatory practices intended to cause a credit event under the CDS contracts, such

         as declaring technical defaults on the Term Loan or otherwise pressuring UNFI to fail.18 In the

         context of a highly leveraged transaction, the lack of good-faith loan partners substantially reduces

         the value of the Term Loan to UNFI. With SUPERVALU as a co-borrower, UNFI will have much

         less flexibility in borrowing arrangements for SUPERVALU going forward, in addition to an

         inability to restructure SUPERVALU’s debt or to sell SUPERVALU outright. While this reduced

         flexibility might have been a small issue with cooperative lenders whose interests were aligned

         with UNFI, it has become a much larger issue now that UNFI is partnered with lenders that have

         bet on UNFI to fail.

                 63.      Goldman Sachs, on information and belief, carefully orchestrated this scheme,

         while deliberately concealing the detriment it would cause to UNFI, which as described above


          17
                 Tellingly, Goldman Sachs failed to provide a final list of investors in the Term Loan syndicate as
         of the date the syndication closed, which would have reflected its hedge-fund clients with CDS positions
         adverse to SUPERVALU. Prior to closing, Goldman Sachs provided only non-final lists of what it
         described as prospective investors.
          18
                  This concern is not theoretical. Recent events in the CDS market have shown a proliferation of
         activist strategies undertaken by certain market participants aimed at creating the very outcomes they have
         bet on in the CDS market. One particularly prevalent form of activism is dubbed “net-short debt activism,”
         whereby an “investor buys ‘long’ positions in corporate debt not to make money on those positions, but
         instead to assert defaults that will enable the investor to profit on a larger ‘short’ position.” Joshua A.
         Feltman et al., The Rise of the Net-Short Debt Activist, Harv. L. Sch. F. on Corp. Gov. & Fin. Reg. (Aug.
         7, 2018), https://corpgov.law.harvard.edu/2018/08/07/the-rise-of-the-net-short-debt-activist/ (noting a
         “rise” in this “new type of debt investor” in recent years).
                  In one recent example of net-short debt activism, a hedge fund declared a technical covenant default
         on debt issued by Windstream Holdings in an effort to trigger a payout on its CDS short position referencing
         Windstream. See generally Verified Amended Counterclaims, U.S. Bank Nat’l Assn. v. Windstream Servs.,
         LLC, No. 1:17-cv-07857-JMF-GWG, ECF 72, ¶ 7 (S.D.N.Y. Nov. 22, 2017) (alleging the hedge fund
         “acquired its position in the 6 3/8% Notes for the sole purpose of seeking to manufacture th[e] alleged
         default, and declare that a credit event has occurred or is occurring, in order to collect a credit default swap
         payoff”). The hedge fund’s default declaration, and subsequent litigation, has cost the company millions,
         created a permanent drag on its share price, and left the company teetering on the brink of bankruptcy while
         awaiting judicial resolution of the hedge fund’s allegations.


                                                               26

                                                           32 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                                RECEIVED NYSCEF: 01/30/2019




          stands to be anything but “muted.” A key element of hiding this scheme from UNFI was to avoid

         providing it a final list of the investors participating in the Term Loan syndicate. The list would

         have necessarily included all of the hedge funds holding SUPERVALU CDS that Goldman Sachs

         induced to participate in the Term Loan syndication, which would have caused UNFI to raise

         concerns and question their sudden interest in the Term Loan.

                 64.      The fact that Goldman Sachs was willing to manipulate the CDS market to benefit

          some of its customers while severely harming others, and all to the severe detriment of its client,

          UNFI, is clear evidence that Goldman Sachs had abandoned its duties to UNFI in a brazen effort

          to preserve and enhance its profits on the transaction.19

                          2.       UNFI Refused to Voluntarily Increase the Interest Rate and Goldman
                                   Sachs Warned That “Things Would Get Ugly”

                 65.      Goldman Sachs did not, however, stop there. It went on to demand that UNFI

         voluntarily raise the interest rate on the Term Loan by 0.5%, which would add about $61.1 million

         (0.5% of the amortizing balance of the $1.8 billion loan over seven years) in additional interest

         over the life of the Term Loan. Goldman Sachs did so despite knowing that, if UNFI were to agree



          19
                  Further illustrating the depths of legal and ethical impropriety to which Goldman Sachs was
         prepared to go in furtherance of its profit motive, it also bears noting that its activity to generate additional
         profit via the securities markets was not limited to CDS. On information and belief, Goldman Sachs also
         traded UNFI stock during this same period without disclosing that fact to UNFI, which would violate its
         duties and obligations to UNFI as both financial advisor and lender, not to mention its obligations under
         U.S. securities laws and regulations.
                  According to public reports, this is not the first time that Goldman Sachs has engaged in dubious,
         indeed potentially illegal, market practices. In 2010, Goldman Sachs paid the SEC $550 million for
         defrauding investors by providing false information in connection with its sale of derivate products tied to
         residential mortgage-backed securities. In 2016, it paid $3.2 billion to federal and state enforcement
         agencies and $1.8 billion to consumers for its role in creating the 2008 financial crisis through the sale of
         those same securities. Most recently, it has become the target of the largest money laundering investigation
         in history for assisting senior government officials of Malaysia to steal and launder close to $7 billion of
         the Malaysian government’s funds—in exchange, of course, for exorbitant and disproportionate fees—from
         a sovereign wealth fund known as 1Malaysia Development Berhad (“1MDB”).


                                                                27

                                                           33 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                          RECEIVED NYSCEF: 01/30/2019




          to pay more on the Term Loan, it would expose itself to a shareholder suit for, among other

         potential claims, breach of fiduciary duty. Choosing to protect its shareholders over Goldman

         Sachs’ extortionate demand, UNFI refused. Little did it know how much that refusal would cost

         it. Late on October 18, 2018, Feldgoise called UNFI’s CEO and stated that “things would get

         ugly” as a result of UNFI’s refusal. That same night, as described below, Goldman Sachs revealed

         how it would carry out its threat.20

         III.    The Closing

                 66.     Not satisfied with the extra fees and concessions it had wrung from UNFI to this

          point, at closing Goldman Sachs came up with another round of improper extra fees and charges

          it would impose on the Term Loan. Knowing UNFI had a proverbial gun to its head because

          objecting at that point could have jeopardized the Acquisition’s close and exposed UNFI to

          lawsuits by SUPERVALU and its own shareholders, Goldman Sachs took what it otherwise could

          not obtain through market manipulation and outright threats.




          20
                  The above are not the only examples of concessions that Goldman Sachs demanded of UNFI to
         successfully syndicate by October 15. They are simply the most telling. Goldman Sachs also demanded,
         for example, that UNFI agree to reduce the size of the seven-year Term Loan from $2.15 billion to $1.95
         billion, and ultimately to $1.8 billion with an additional one-year $150 million loan. While that change
         harmed UNFI by reducing its available liquidity following the acquisition, it benefited Goldman Sachs:
         although it along with the other lenders ultimately had to syndicate $200 million less, their fees for
         committing to the loan would stay the same, as they would remain a percentage of the initial loan amount
         of $2.15 billion.
                 In addition, Goldman Sachs demanded the addition of a springing maturity tied to the extension of
         UNFI’s contract with Whole Foods Market, UNFI’s largest customer; a reduction in permitted purchased-
         money debt; a reduction in permitted incremental first lien debt; and a strengthening of several operating
         covenants protecting lenders, including covenants restricting the additional indebtedness that UNFI is
         permitted to incur, as well as investments UNFI would be able to make, during the life of the Term Loan.
         None of these additional changes were contemplated by the agreed upon Flex Provisions in the Term Loan.
         Nonetheless, believing it had no other choice, UNFI agreed to most of these demands.


                                                            28

                                                        34 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                    RECEIVED NYSCEF: 01/30/2019




                 A.     Goldman Sachs’ Extortive Claim for the Marketing Period Fees

                 67.    At 11:53 PM on October 18, 2018, as the second-to-last business day before closing

          wrapped up, Goldman Sachs sent UNFI a list—known as a “funds flow”—of the amounts it

          intended to withhold at closing from the Term Loan funds it had promised to UNFI. The funds

          flow included—for the first time and in direct contradiction of a funds flow Goldman Sachs had

          sent UNFI just one day earlier—$40.5 million in unexplained withholdings. The timing was

          overtly strategic: with barely one business day before closing, UNFI had no time to dispute these

          newly-minted charges.

                 68.    It was not until a call UNFI demanded the next day, October 19 (the business day

         before the Acquisition’s scheduled October 22 closing), that Goldman Sachs explained it was

         claiming the Marketing Period Fees. During that call, Goldman Sachs asserted—for the first

         time—that, although the Marketing Period had commenced on September 24 and concluded on

         October 15, a second Marketing Period had commenced on October 15, 2018, upon

         SUPERVALU’s filing of its financial statements for its second fiscal quarter with the SEC (which,

         notably, SUPERVALU had filed that day at Goldman Sachs’ express direction). Based on this

         false premise, Goldman Sachs claimed that, because the second Marketing Period would not end

         until November 5, 2018 (15 consecutive business days from October 15), it would be cut short by

         the October 22, 2018 closing date—the date on which Goldman Sachs committed to fund despite

         UNFI’s strong preference for a later date. The terms of the Commitment Letter, the course of

         conduct between the parties and that the claim was made at the eleventh hour expose it for what it

         is: Goldman Sachs’ brazen attempt to extort additional funds from UNFI to protect its own profits.

                 69.    As described above, pursuant to the Commitment Letter, UNFI was required to pay

         the Marketing Period Fees if (and only if) Defendants did not have “a period … of 15 consecutive



                                                         29

                                                     35 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                           RECEIVED NYSCEF: 01/30/2019




          business days” to market and sell the Term Loan to other investors (the so-called Marketing

          Period) and there was not a successful syndication as of the Acquisition’s close. In order to

         claim the Marketing Period Fees, Goldman Sachs thus did not act in good faith to syndicate the

         loan prior to the Acquisition’s close and concocted a nonsensical interpretation of the Marketing

         Period provision that was not only at odds with its agreement but also its prior conduct. 21

                          1.      Goldman Sachs’ Purported Interpretation is at Odds with the Plain
                                  Language of the Commitment Letter and its Prior Conduct

                  70.     The Commitment Letter clearly and unambiguously provides for a singular

         Marketing Period to market the Term Loan—described as “a period (the ‘Marketing Period’) of

          15 consecutive business days” (emphases added). It is indisputable that Goldman Sachs initiated

         the Marketing Period on September 24, 2018, and that the Marketing Period ended 15 business

         days later on October 15, 2018. Having completed the Marketing Period provided for in the

         Commitment Letter, Goldman Sachs cannot now claim that it was entitled to a second Marketing

         Period not contemplated by the clear and plain terms of the Commitment Letter.

                  71.     Goldman Sachs’ course of conduct throughout the three months leading up to the

         Acquisition’s closing, moreover, belies its new-found, self-serving interpretation of the language

         in the Commitment Letter defining the Marketing Period. Indeed, as evidenced by the below,

         Goldman Sachs’ actions conclusively demonstrate that it knew that the Marketing Period

         commenced on September 24 and concluded on October 15 and that this is nothing more than a

         last-ditch attempt to profit from the Acquisition at the expense of its client, UNFI.




          21
                  Notably, delaying or even failing to complete the syndication would also bolster Goldman Sachs’
          contention, described above, that exercising the Flex Provisions was necessary, as well as allow time for
          Goldman Sachs’ above-described CDS scheme to unfold.


                                                             30

                                                         36 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                         RECEIVED NYSCEF: 01/30/2019




                 72.     First, despite its role as UNFI’s trusted financial advisor, Goldman Sachs never so

          much as mentioned, despite daily conversations with UNFI and UNFI’s counsel, that the October

         22 closing date would expose UNFI to tens of millions of dollars and potentially other more

         devastating losses. Because SUPERVALU’s filing deadline for its second quarter financials of

         October 18 was known well before any Marketing Period started, and was known when Goldman

         Sachs insisted on October 22 as the closing date, a second Marketing Period ending on November

         5 was at all times incompatible with the timeframe to which the parties had agreed in September.

         If Goldman Sachs had believed a second Marketing Period was possible, its obligations to UNFI

         required it to have, at minimum, alerted UNFI to its exposure as a result of the vagaries of timing

          alone. At the latest, Goldman Sachs should have done so on September 18, when it confirmed that

          it would fund the Term Loan on October 22—notwithstanding UNFI’s preference that the closing

          occur on a later date.

                 73.     Second, far from advising UNFI that Goldman Sachs believed it had the right to

          continue syndicating the Term Loan until early November, the Confidential Information

          Memorandum that Goldman Sachs prepared and distributed to potential investors expressly

          provided that the deadline for potential lenders to commit to participate in the syndication, i.e., the

          end of the process—not its beginning—was October 15, 2018. Equally telling, despite including

         other “Key Dates” on a “Transaction Timetable” included therein that Goldman Sachs developed,

         controlled and contributed to, it nowhere included the anticipated filing of SUPERVALU’s Form

         10-Q by October 18 as even a noteworthy event. Yet, according to Goldman Sachs’ new-found

         view, a filing on that date would restart the Marketing Period thus necessarily delaying closing or

         permitting Goldman Sachs to withhold $40.5 million from the amount Defendants promised UNFI

         with the Term Loan.


                                                            31

                                                        37 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                     RECEIVED NYSCEF: 01/30/2019




                 74.    Third, Feldgoise told UNFI’s CEO that Goldman Sachs believed SUPERVALU’s

         second quarter financial statements would have “no impact” on the syndication of the Term Loan.

         Consistent with Feldgoise’s assertion, Goldman Sachs did not disseminate an “update”

         presentation summarizing those financial statements (which it had prepared with UNFI and

         SUPERVALU’s assistance).         Nor did it convene a call between potential investors and

         SUPERVALU (and UNFI) executives to discuss those financial statements—despite asking

         SUPERVALU executives to stand ready for such a call (which they did). Similarly, Goldman

         Sachs told SUPERVALU not to file its second quarter financial statements on October 12, which

         SUPERVALU was prepared to do, which would have given investors additional time to digest

         SUPERVALU’s results (had Goldman Sachs believed it necessary) before committing to the Term

         Loan.

                 75.    Fourth, Goldman Sachs insisted that SUPERVALU file its second quarter financial

         statements on October 15, which was by Goldman Sachs’ designation the end of the commitment

         period for the syndication, rather than on October 12, when SUPERVALU indicated that it would

         be able to file them, or October 18, the SEC filing deadline. Apparently, Goldman Sachs believed

         it important that SUPERVALU’s second quarter results be filed early to ensure that they were

         public prior to the end of the commitment period, i.e., October 15, but not so early, i.e., October

         12, that they might interfere with the syndication of the Term Loan.

                 76.    Fifth, Goldman Sachs took no action on October 15 to kick off another Marketing

         Period along the lines of the steps it took to initiate the Marketing Period on September 24, e.g.,

         an investor meeting attended by UNFI and SUPERVALU executives, preparing a revised

         Marketing Presentation, or otherwise. Moreover, Goldman Sachs took no public action even after

         October 15, e.g., it did not distribute a revised Confidential Information Memorandum or


                                                         32

                                                     38 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




          presentations addressing SUPERVALU’s second quarter financial statements, which is also

          inconsistent with its actions between September 24 and October 15. Instead, it simply continued

          marketing with the key materials, such as the Confidential Information Memorandum, that it had

          prepared for the Marketing Period beginning on September 24, 2018. Indeed, UNFI had certain

          obligations to assist in marketing that required Goldman Sachs to apprise UNFI of its marketing

          efforts. As such, that Goldman Sachs never did so is further evidence that the purported additional

          Marketing Period was a sham.

                 77.     Sixth, in a funds flow that Goldman Sachs sent UNFI on October 17—just one day

          before its assertion of the disingenuous interpretation of the Marketing Period—Goldman Sachs

         conspicuously did not include the Marketing Period Fees, nor had it done so in a funds flow it sent

         to UNFI a few days prior on October 13. It tellingly omitted those fees despite representing to

          UNFI that those funds flows contained all of the fees that Goldman Sachs was claiming upon

          closing. Either Goldman Sachs was hiding its intention to claim the Marketing Period Fees or it

          had yet to conjure up its disingenuous interpretation of the Marketing Period requirement. Either

         way, Goldman Sachs violated its obligation under the Commitment Letter to invoice UNFI for

         fees three business days before closing and that alone precluded it from withholding them at

         closing.

                 78.     Collectively, the foregoing indisputable facts and course of events lay bare the

          impropriety of Goldman Sachs’ claim for the Marketing Period Fees.

                         2.     Goldman Sachs’ Purported Interpretation is Nonsensical and Commercially
                                Unreasonable

                 79.     Under Goldman Sachs’ newly adopted interpretation, the Marketing Period is

         transformed into an endless loop that restarts anew anytime UNFI or SUPERVALU deliver their




                                                          33

                                                      39 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




          financial statements, regardless of whether Defendants have already engaged in a full Marketing

          Period, much less whether they started the Marketing Period knowing that additional financial

          statements would be forthcoming. Because, with the march of time, there will always be new

          financial statements from either UNFI or SUPERVALU periodically being released, Goldman

          Sachs’ interpretation would make it next to impossible for UNFI to agree to a closing date without

          incurring the risk of owing the Marketing Period Fees, especially given that the closing date is not

          within UNFI’s control, but rather Goldman Sachs’ and SUPERVALU’s.

                 80.     Under Goldman Sachs’ approach, the period from September 24, 2018 to October

          15, 2018 would qualify as the sole Marketing Period only so long as the closing occurred on or

          before October 17, 2018. That would place SUPERVALU’s second fiscal quarter ending on

          September 8, 2018 (the financial statements for which were filed on October 15, 2018) less than

          40 days from the closing, and thus not necessary for the closing, such that they would be incapable

          of triggering a second Marketing Period. If, instead, the closing occurs on October 18, 2018,

          September 8, 2018 would be 40 or more days from the closing such that (under Goldman Sachs’

          interpretation) SUPERVALU’s October 15, 2018 filing of its second fiscal quarter financial

          statements would transform the earlier Marketing Period into something other than “a Marketing

          Period” and commence a brand new Marketing Period. Notably, because a closing date prior to

          October 15 would deprive Goldman Sachs of 15 consecutive business days from UNFI’s

         September 24 filing of its year-end financial statements, under Goldman Sachs’ reading, out of 31

         days in October 2018, only three—October 15, 16, and 17—would allow UNFI to avoid paying

         tens of millions of dollars in Marketing Period Fees and any adverse shareholders’ reaction to their

         payment.




                                                          34

                                                      40 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                              RECEIVED NYSCEF: 01/30/2019




                  81.     Significantly, October is not an anomaly. Because, pursuant to the definition of

         Marketing Period, all fiscal quarter-end financial statements need to be delivered six weeks (40

          days) before the Acquisition’s close, the Marketing Period requires three weeks (15 business days),

         and roughly every six-and-a-half weeks one of either UNFI or SUPERVALU has a quarter end or

         files the results of that fiscal quarter (or fiscal year) with the SEC,22 it is nearly as likely as not that

          there would be an event—under Goldman Sachs’ reading of the Commitment Letter—that could

          re-trigger a Marketing Period before any previously commenced Marketing Period and closing

          could be completed.23 If ever there were an interpretation that could be disproven by simply

          explaining its implications, this extravagant and ridiculous construction is it.

                  82.     As illustrated by the foregoing, Goldman Sachs’ interpretation would read out of

          the Commitment Letter the requirement that UNFI engage in “commercially reasonable efforts”

          to provide for a complete Marketing Period before closing. The closing date is the dispositive

          factor determining whether UNFI has to pay additional fees and UNFI has virtually no control

          over the closing date. The closing date was conditioned, among other events, on the date

          SUPERVALU set its shareholder vote—a decision over which UNFI had no control. Thus, under

          Goldman Sachs’ interpretation, UNFI would have to pay the Marketing Period Fees based not on




          22
                  Goldman Sachs has never claimed that Exhibit D requires anything less than the filing of Form 10-
          Ks and Form 10-Qs with the SEC. SUPERVALU simply could not have filed a complete and accurate
          Form 10-Q any earlier than October 10, 2018, because such documents take time to prepare (and are drafted
          to exacting standards to avoid civil and criminal penalties).
          23
                   There are eight quarter-end or year-end filings for UNFI and SUPERVALU in a given year, four
          for each company. The average length between each filing is six-and-a-half weeks. But because, under
          Goldman Sachs’ interpretation of the Commitment Letter, any closing date within the first three weeks
          following a filing renders the Marketing Period incomplete, a closing on nearly half of the dates of the year
          would trigger the payment of the Marketing Period Fees. Thus, to accept Goldman Sachs’ illogical
          interpretation, one must accept that, due to the vagaries of the calendar, half of the year is off-limits for
          closing—unless UNFI wishes to pay tens of millions of dollars in Marketing Period Fees.


                                                               35

                                                          41 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




          its own decisions, but rather on SUPERVALU’s and Goldman Sachs’ choices. Adopting Goldman

          Sachs’ reading, then, it would be chance, rather than UNFI’s commercially reasonable efforts, that

          would determine whether Goldman Sachs could claim the Marketing Period Fees they withheld

          from UNFI and paid themselves here.

                 83.     In light of the above, the only reading of the Marketing Period provision that makes

          the Commitment Letter logically consistent, including with the provision’s purpose to allow

          Goldman Sachs a meaningful amount of time to syndicate the loan, is the one that Goldman Sachs,

          itself, consistently applied through its words and actions up until its eleventh-hour claim: there is

          one, and only one, Marketing Period.

                 B.      Goldman Sachs Misappropriated an Additional $11.4 Million in Fees

                 84.     Goldman Sachs, seemingly unsatisfied with improperly withholding $40.5 million,

         also instructed Goldman Bank to withhold from the funding promised to UNFI at closing an

         additional $11.4 million in Goldman Advisory’s claimed fees, including $2 million in fees it had

         previously agreed to forego. This was a baseless misappropriation of loan funds in violation of

         the Commitment Letter. As described above, UNFI initially agreed to pay Goldman Sachs $11.4

         million in fees in exchange for its financial advisory services. On July 25, 2018, however,

         Goldman Advisory, acting through Goldman Sachs’ Feldgoise, offered to reduce those fees by $2

         million. Feldgoise did so in order to encourage UNFI to raise its offer for SUPERVALU from

         $27 per share to $32.50 per share, which was necessary to beat out the competing bid for

         SUPERVALU. In part on the basis of Goldman Sachs’ promised $2 million contribution, UNFI

         ultimately agreed to increase its bid to $32.50 a share.

                 85.     Almost immediately after UNFI secured the right to acquire SUPERVALU,

         however, Goldman Sachs began taking measures to renege on its agreement to reduce its financial



                                                           36

                                                       42 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




          advisory fees. When, just hours after the promise had been made, UNFI wrote to Feldgoise to

          memorialize their agreement on the fee reduction, Feldgoise began to express doubts on his ability

          to abide by his earlier agreement. Behind the scenes, Feldgoise was attempting to convince

          UNFI’s other financial advisor involved in the Acquisition to take a $1 million discount on its own

         fees such that Goldman Sachs would only have to forego $1 million of the $2 million it had

         promised UNFI. But the other financial advisor refused, aptly noting the exorbitant fees that

         Goldman Sachs had already secured for itself both on the advisory and financing sides of the

         transaction.

                 86.     Knowing that UNFI would dispute paying the $2 million in light of Goldman

          Sachs’ prior agreement to forego that amount, Goldman Sachs simply decided to have Goldman

          Bank withhold the full $11.4 million from the financing it and the other Term Loan lenders were

          required to provide to UNFI at closing. But Goldman Bank had no right to do so, particularly over

          UNFI’s vigorous objection before closing.

                 87.     Even if UNFI had owed the full $11.4 million to Goldman Advisory (which it did

          not), nothing in any agreement between UNFI and Goldman Bank gave it the right to withhold

          fees owed to Goldman Advisory from the funding that Defendants agreed to provide UNFI at

          closing for the financing of the Acquisition. Goldman Advisory’s relationship with UNFI is

          governed by the M&A Agreement to which Goldman Bank is not a party, and Goldman Bank’s

          relationship with UNFI is governed by the Commitment, Fee and Structuring Fee Letters to which

          Goldman Advisory is not a party. In other words, for purposes of the financing arrangement,

          Goldman Advisory was a third party. Goldman Sachs nevertheless took advantage of the fact that

          it had complete control over the financing owed at closing to ensure that its subsidiary took the




                                                          37

                                                      43 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                   RECEIVED NYSCEF: 01/30/2019




          $11.4 million in advisory fees—including the $2 million that Feldgoise had discounted—over

         UNFI’s objection.

                C.      Goldman Sachs and Bank of America Withheld Funds From the Funds They
                        Promised UNFI Over UNFI’s Vigorous Objection

                88.     On October 19, 2018, UNFI demanded that Goldman Sachs organize a call with

         Bank of America and U.S. Bank, the other two Term Loan lenders, to ensure that they were aware

         of Goldman Sachs’ intention to withhold more than $50 million in funds to which it was not

         entitled, and the harm that UNFI would suffer as a consequence. After explaining the factual

         circumstances (that UNFI understood at the time) and UNFI’s legal position regarding these funds,

         including highlighting the absurdity of Goldman Sachs’ position, UNFI’s General Counsel and

         CFO specifically asked representatives of Bank of America if they supported Goldman Sachs’

         outlandish position. The representatives confirmed verbally on that conference call that Bank of

         America would support Goldman Sachs. Acting alongside Goldman Sachs, then, Bank of America

         would also wrongfully extract the additional fees, despite its knowledge of the factual

         circumstances leading up to, and the specious legal arguments supporting, the withholding.

                89.     Notwithstanding Bank of America’s sanctioning of Goldman Sachs’ intention to

         withhold more than $50 million from the Term Loan funding, over the weekend that followed, as

         late as the early morning hours of the October 22 close of the Acquisition, UNFI vigorously and

         repeatedly objected to Goldman Sachs’ planned withholding. UNFI even developed and submitted

         to Goldman Sachs its own version of the funds flow that detailed the proper payments to be made

         out of the closing proceeds, which did not include the Marketing Period Fees or the $11.4 million

         in advisory fees.




                                                        38

                                                    44 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




                 90.     UNFI did as much as it could to stop Goldman Sachs from violating its duties and

          obligations under its agreements with UNFI, including reserving rights, with UNFI representatives

          (General Counsel, CFO and others) and its external legal counsel pursuing its positions until a few

         hours before the 7:00 AM closing conference call was to commence on the day of closing. UNFI

         did not stop objecting until it became futile, ultimately recognizing that it had no choice but to

         proceed to close the Acquisition because a failure to do so could potentially expose it to billions

         of dollars in claims by SUPERVALU, and UNFI’s own shareholders, that could have led to

         UNFI’s demise.

         IV.     Damages

                 91.     UNFI’s damages from Defendants’ conduct have been devastating.                As a

         preliminary matter, these damages include the fees that Goldman Sachs illegally withheld on the

         day of closing, including the $40.5 million in Marketing Period Fees and the $11.4 million in

         advisory fees. While Goldman Sachs should be required to return all of those fees to UNFI, they

         are not the limit—or even the lion’s share—of the harm UNFI has suffered.

                 92.     The Flex Provisions that Goldman Sachs exercised unnecessarily, including a 1.5%

         interest rate increase on the loan (amounting to more than $180 million over the life of the loan),

         and the concessions for which Goldman Sachs had not bargained but nonetheless forced upon

         UNFI, including adding SUPERVALU as a co-borrower to the loan and inviting creditors with an

         interest in UNFI’s failure to fund the loan, amounted to significant and unexpected additional costs

         to UNFI and its shareholders. Defendants should be required to compensate UNFI for the

         additional and unnecessary costs it now faces in repaying the Term Loan. The foregoing losses,

         the value of which will be proven at trial, are a direct and foreseeable result of Defendants’

         misconduct.



                                                          39

                                                      45 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




                                               CAUSES OF ACTION

          COUNT ONE: BREACH OF CONTRACT (THE COMMITMENT LETTER, THE FEE
          LETTER AND THE STRUCTURING FEE LETTER) IN TAKING THE $40.5 MILLION
                             IN MARKETING PERIOD FEES
                                 (Against All Defendants)

                 93.     UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth here.

                 94.     UNFI, Goldman Bank and Bank of America are all parties to the Commitment

         Letter and Fee Letter. UNFI and Goldman Bank are parties to the Structuring Fee Letter.

                 95.     Goldman Sachs is Goldman Bank’s parent and, through Feldgoise and others,

          directed the execution of its obligations pursuant to the Commitment, Fee and Structuring Fee

          Letters.

                 96.     The Fee Letter allowed Goldman Bank to charge $40.5 million in Marketing Period

          Fees on behalf of itself and the other Term Loan lenders, if and only if the syndication was

          unsuccessful and the Acquisition closed before the conclusion of the Marketing Period.

                 97.     Further, the Fee Letter only allowed Goldman Bank to charge amounts that it and

          Bank of America were claiming as fees, if Goldman Bank invoiced UNFI for them at least three

          business days prior to the Acquisition’s close.

                 98.     There is no doubt that the Marketing Period began on September 24 and concluded

          on October 15, well before the October 22 close.

                 99.     The Structuring Fee Letter allowed Goldman Bank singular control over the

         marketing and syndication process.

                 100.    Goldman Sachs failed to use good faith efforts to close the syndication prior to the

         Acquisition’s close.




                                                            40

                                                      46 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                        RECEIVED NYSCEF: 01/30/2019




                 101.     Goldman Sachs directed Goldman Bank to withhold the $40.5 million (sanctioned

         by Bank of America) despite that documentation listing all of the fees and costs that Goldman

         Sachs intended to withhold, sent to UNFI on October 17, did not include the $40.5 million.

                 102.     Defendants breached the Commitment, Fee and Structuring Fee Letters by

          misappropriating that amount from UNFI.

                 103.     Defendants must return to UNFI the $40.5 million they misappropriated and must

         pay to UNFI all other damages, including interest on that amount, which UNFI proves at trial.

          COUNT TWO: BREACH OF CONTRACT (THE COMMITMENT LETTER, THE FEE
           LETTER AND THE STRUCTURING FEE LETTER) IN WITHHOLDING THE $11.4
                               MILLION ADVISORY FEE
                                (Against All Defendants)

                 104.     UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth here.

                 105.     UNFI, Goldman Bank and Bank of America are all parties to the Commitment

         Letter and Fee Letter. UNFI and Goldman Bank are parties to the Structuring Fee Letter.

                 106.     Goldman Sachs is Goldman Bank’s parent and, through Feldgoise and others,

         directed the execution of its obligations pursuant to the Commitment, Fee and Structuring Fee

         Letters.

                 107.     The Commitment Letter and Fee Letter allow Goldman Bank to withhold from the

          Term Loan certain fees for its benefit and for the benefit of other banks involved in the transaction.

                 108.     No provision in the Commitment, Fee or Structuring Fee Letters allows Goldman

          Bank to withhold fees for the benefit of third parties.

                 109.     Even if such a provision existed, Goldman Bank could not withhold fees to which

          UNFI objects.




                                                           41

                                                       47 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




                 110.    Further, any such fees would have to be invoiced at least three business days prior

         to the Acquisition’s close.

                 111.    For the benefit of Goldman Advisory, Goldman Sachs, through Feldgoise, directed

         Goldman Bank to withhold $11.4 million in fees from the Term Loan—over UNFI’s objection—

         which it was not entitled to do. Of that amount, $2 million was a pure windfall because Goldman

         Advisory had previously discounted its fees by that amount, as Goldman Sachs, Feldgoise and

         Goldman Bank were well aware.

                 112.    Goldman Bank and Bank of America withheld that amount without invoicing it at

         least three business days prior to closing, which would have been October 17, the day before

          Goldman Sachs first claimed the fees, October 18. In fact, documentation listing all of the fees

          and costs that Goldman Sachs intended to withhold, sent to UNFI on October 17, did not include

          the $11.4 million.

                 113.    By withholding $11.4 million in fees, let alone over UNFI’s objection and without

          invoicing them at least three business days in advance of the Acquisition’s close, Defendants

          breached the Commitment, Fee and Structuring Fee Letters. Defendants further breached the

          Commitment, Fee and Structuring Fee Letters by including in the amount withheld $2 million that

          UNFI did not owe.

                 114.    Defendants must return to UNFI the $11.4 million, and must pay to UNFI all other

          damages, including interest on that amount, that UNFI proves at trial.

           COUNT THREE: BREACH OF THE IMPLIED COVENANT OF GOOD FAITH AND
            FAIR DEALING (THE COMMITMENT LETTER, THE FEE LETTER AND THE
                               STRUCTURING FEE LETTER)
                                  (Against All Defendants)

                 115.    UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth here.




                                                          42

                                                      48 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




                116.    UNFI, Goldman Bank and Bank of America are parties to the Commitment and Fee

         Letters.

                117.    UNFI and Goldman Bank are parties to the Structuring Fee Letter. Bank of

         America was named a lead arranger of the Term Loan in the Commitment Letter.

                118.    Goldman Sachs is Goldman Bank’s parent and, through Feldgoise and others,

         directed the execution of its obligations pursuant to the Commitment, Fee and Structuring Fee

         Letters.

                119.    Under New York law, there is an implied covenant of good faith and fair dealing

         in the Commitment, Fee and Structuring Fee Letters. Accordingly, Defendants must act in good

         faith in syndicating the Term Loan.

                120.    Defendants breached their duty to act in good faith when they unnecessarily

         exercised the Flex Provisions thereby increasing the cost of the financing to UNFI by more than

         $180 million; demanded that UNFI make detrimental concessions it was not obligated to make,

         including inducing UNFI to add SUPERVALU as a co-borrower on the Term Loan in order to

         manipulate the CDS market; failed to use good faith efforts to close the syndication prior to the

         Acquisition’s close; and baselessly withheld $11.4 million for Goldman Advisory over UNFI’s

         objection and without invoicing it at least three business days in advance of the Acquisition’s close.

                121.    UNFI would have never entered into the Commitment, Fee or Structuring Fee

         Letters had it known that Defendants would use them to artificially increase the costs of the

         financing terms and manipulate the CDS market to invite investors with interests at odds with

         UNFI to become UNFI’s creditors.

                122.    Defendants’ conduct damaged UNFI in an amount to be proven at trial.




                                                          43

                                                      49 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                      RECEIVED NYSCEF: 01/30/2019




                                          COUNT FOUR: FRAUD
                            (Against Goldman Sachs, Goldman Bank and Feldgoise)

                  123.   UNFI repeats and re-alleges paragraphs 1 through 92 as if fully set forth herein.

                  124.   Goldman Sachs, Goldman Bank and Feldgoise (collectively, the “Goldman

          Defendants”) made material misrepresentations and omissions of fact to induce UNFI to accept

          the Goldman Defendants’ demand that SUPERVALU be added as a co-borrower on the Term

          Loan.

                  125.   First, the Goldman Defendants told UNFI that the impact of adding SUPERVALU

          as a co-borrower would be “muted.” In fact, the impact of adding SUPERVALU as a co-borrower

          was a significant harm to UNFI because, unbeknownst to UNFI but well known to the Goldman

          Defendants, the change was part of an unlawful quid pro quo between the Goldman Defendants

          and CDS short sellers to induce their participation in the Term Loan. As a result of the change,

          UNFI was subjected to Term Loan lenders with a significant incentive to force UNFI and

          SUPERVALU to default on the Term Loan, in order to manufacture a payoff on their short CDS

          bet. These perverse incentives give rise to a significant risk of net-short debt activism, which

          materially reduces the value of the Term Loan to UNFI.

                  126.   Second, in response to a request from UNFI regarding the purpose behind adding

          SUPERVALU as a co-borrower, the Goldman Defendants made a partial disclosure that the co-

          borrower provision was important to “select accounts,” without disclosing that those select

          accounts were CDS short sellers looking to preserve their bet that SUPERVALU would default on

          its borrowing. The Goldman Defendants’ partial disclosure was misleading because it omitted the

          material fact that the “select accounts” were CDS purchasers who were motivated by their CDS

          positions to ensure SUPERVALU maintained a reference obligation for their short positions.




                                                          44

                                                      50 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




          Disclosure that the “select accounts” were CDS short sellers was necessary to make the Goldman

          Defendants’ response to UNFI’s request for an explanation truthful, and the omission of this fact

          rendered the Goldman Defendants’ response false and misleading.

                 127.    The Goldman Defendants knew that the addition of SUPERVALU as a co-borrower

          would not have a “muted” impact on UNFI, and further knew that disclosure of the CDS position

          held by the “select accounts” that wanted this change was necessary to make their explanation

          truthful, but nonetheless failed to correct their false and misleading statements and omissions. The

          Goldman Defendants’ conduct was willful, malicious and made with an intent to defraud UNFI.

                 128.    UNFI reasonably relied on the Goldman Defendants’ assurances that the impact of

         making SUPERVALU a co-borrower would be muted. UNFI is further presumed to have

         reasonably relied on the Goldman Defendants’ omission as to the CDS position of the “select

         accounts” that desired the addition of SUPERVALU as a co-borrower. Absent the Goldman

         Defendants’ misrepresentations and omissions, UNFI would not have agreed to add SUPERVALU

         as a co-borrower.

                 129.    As a direct, proximate and foreseeable result of the Goldman Defendants’

         misrepresentations and omissions, UNFI agreed to add SUPERVALU as a co-borrower and was

         damaged by the reduction of the value in the Term Loan caused by the inclusion of net-short debt

         activist hedge funds in the lender syndicate, which harm is compensable in damages in an amount

         to be determined at trial. UNFI is further entitled to punitive damages.

                                              DEMAND FOR RELIEF

                 WHEREFORE, UNFI demands judgment against Defendants as follows:

                         a.      Damages for all injuries suffered as a result of Defendants’ unlawful and

          improper conduct, including compensatory and punitive damages where appropriate in an



                                                          45

                                                      51 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 1                                                                       RECEIVED NYSCEF: 01/30/2019




          amount to be determined at trial, disgorgement of profits, and pre-judgment and post-judgment

          interest;

                        b.      Costs of this action, including UNFI’s attorneys’ fees; and

                        c.      Such other and further relief as the Court deems just and proper.


                                                              Respectfully submitted,



                                                               /s/ Gabriel F. Soledad
                                                              Gabriel F. Soledad
                                                              Juan P. Morillo
                                                              Michael E. Liftik
                                                              QUINN EMANUEL URQUHART &
                                                              SULLIVAN, LLP
                                                              1300 I Street NW, Suite 900
                                                              Washington, D.C. 20005
                                                              Telephone: (202) 538-8000
                                                              Facsimile: (202) 538-8100
                                                              gabrielsoledad@quinnemanuel.com
                                                              juanmorillo@quinnemanuel.com
                                                              michaelliftik@quinnemanuel.com

                                                              Daniel P. Cunningham
                                                              Blair A. Adams
                                                              Samantha Gillespie
                                                              QUINN EMANUEL URQUHART &
                                                              SULLIVAN, LLP
                                                              51 Madison Avenue, 22nd Floor
                                                              New York, New York 10010
                                                              Telephone: (212) 849-7000
                                                              Facsimile: (212) 849-7100
                                                              danielcunningham@quinnemanuel.com
                                                              blairadams@quinnemanuel.com
                                                              samanthagillespie@quinnemanuel.com

          Dated: January 30, 2019                             Counsel for Plaintiff United Natural Foods,
                                                              Inc.




                                                         46

                                                     52 of 52
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                  RECEIVED NYSCEF: 01/30/2019




                    EXHIBIT 1
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                             RECEIVED NYSCEF: 01/30/2019
                                                                                                  Execution Version


               GOLDMAN SACHS BANK USA                                    BANK OF AMERICA, N.A.
          GOLDMAN SACHS LENDING PARTNERS LLC                         MERRILL LYNCH, PIERCE, FENNER &
                      200 West Street                                     SMITH INCORPORATED
               New York, New York 10282-2198                                  One Bryant Park
                                                                         New York, New York 10036

           WELLS FARGO BANK,                   JPMORGAN CHASE BANK,                   U.S. BANK NATIONAL
          NATIONAL ASSOCIATION                            N.A                             ASSOCIATION
             550 S. Tryon Street                  383 Madison Avenue                        3 Bryant Park
           Charlotte, North Carolina            New York, New York 10179               New York, NY 10036
                     28202



                                                                                                   CONFIDENTIAL

                                                                                                      August 8, 2018

          United Natural Foods, Inc.
          313 Iron Horse Way
          Providence, RI 02908
          Attn: Michael Zechmeister
                  Chief Financial Officer


                                                     Project Jedi
                                     Second Amended and Restated Commitment Letter

          Ladies and Gentlemen:

                          You have advised Goldman Sachs Bank USA (“GS Bank”), Bank of America, N.A.
          (“Bank of America”), Merrill Lynch, Pierce, Fenner & Smith Incorporated (acting together with any of its
          designated affiliates, “MLPFS” and, together with Bank of America and their respective affiliates,
          “BAML”), Wells Fargo Bank, National Association (“Wells Fargo Bank”), JPMorgan Chase Bank, N.A.
          (“JPMCB”) and U.S. Bank National Association (“US Bank”, and together with GS Bank, BAML, Wells
          Fargo Bank and JPMCB, collectively, the “Commitment Parties”, “we” or “us”), that United Natural
          Foods, Inc., a Delaware corporation (“you” or the “Borrower”), intends, directly or indirectly, to acquire a
          company identified to us as “Spring”, a Delaware corporation (the “Target”), and consummate the other
          transactions described in the transaction description attached hereto as Exhibit A (the “Transaction
          Description”). Capitalized terms used but not defined herein have the meanings assigned to them in the
          Transaction Description, the Summary of Terms and Conditions attached hereto as Exhibit B (the “Term
          Loan Facility Term Sheet”) and Exhibit C (the “ABL Facility Term Sheet” and, collectively with the
          Term Loan Facility Term Sheet, the “Term Sheets” and each a “Term Sheet”) and the Conditions
          Precedent to Funding attached hereto as Exhibit D (together with this second amended and restated letter
          agreement, the Transaction Description and the Term Sheets, collectively, the “Commitment Letter”). In
          the case of any such capitalized term that is subject to multiple and differing definitions, the appropriate
          meaning thereof in this letter agreement shall be determined by reference to the context in which it is
          used.

                          This Second Amended and Restated Commitment Letter automatically amends, restates
          and supersedes in its entirety the amended and restated commitment letter, dated August 7, 2018, by and

          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/30/2019




          among GS Bank, Goldman Sachs Lending Partners LLC (“GSLP”), BAML and you (the “First A&R
          Commitment Letter”), and such First A&R Commitment Letter shall be of no further force and effect.
          Reference is also made to that certain commitment letter (the “Original Commitment Letter”), dated July
          25, 2018 (the “Signing Date”) by and among GS Bank, GSLP and you.

          1.        Commitments.

                           In connection with the Transactions, (a) Bank of America, GS Bank, Wells Fargo Bank,
          JPMCB and US Bank (collectively in such capacities, the “Initial ABL Lenders”) hereby commit to
          provide, severally and not jointly, 27.50%, 22.50%, 20.00%, 15.00% and 15.00%, respectively, of the
          aggregate principal amount of the ABL Facility (as defined in Exhibit A) and (b) GS Bank, Bank of
          America and US Bank (collectively, in such capacities, the “Initial Term Loan Lenders”, together with
          the Initial ABL Lenders, the “Initial Lenders”) hereby commit to provide, severally and not jointly,
          45.00%, 45.00% and 10.00%, respectively, of the aggregate principal amount of the Term Loan Facility
          (as defined in Exhibit A) (together with the ABL Facility, collectively, the “Facilities”), in each case,
          upon the terms set forth in this letter agreement and in the applicable Term Sheet and subject only to the
          satisfaction or waiver of the conditions expressly set forth in Section 5 of this Commitment Letter.

          2.        Syndication.

                           You hereby appoint (a) in respect of the ABL Facility, MLPFS, GS Bank, Wells Fargo
          Bank, JPMCB and US Bank (collectively, in such capacities, the “ABL Lead Arrangers”) to act, and each
          ABL Lead Arranger hereby agrees to act, as a lead arranger and bookrunner, upon the terms set forth in
          this letter agreement and in the ABL Facility Term Sheet and (b) in respect of the Term Loan Facility, GS
          Bank, MLPFS and US Bank (collectively, in such capacities, the “Term Loan Lead Arrangers”, and
          together with the ABL Lead Arrangers, the “Lead Arrangers”) to act, and each Term Loan Lead Arranger
          hereby agrees to act, as a lead arranger and bookrunner, upon the terms set forth in this letter agreement
          and in the Term Loan Facility Term Sheet. You agree that JPMCB may perform its responsibilities
          hereunder through its affiliate, J.P. Morgan Securities LLC.

                            It is further agreed that, (a) MLPFS shall appear on the “left” of all marketing and other
          materials in connection with the ABL Facility and will have the rights and responsibilities customarily
          associated with such name placement and each of GS Bank, Wells Fargo Bank, JPMCB and US Bank
          shall appear on the “right” of all marketing and other materials in connection with the ABL Facility in
          such order and will have the rights and responsibilities customarily associated with such name placement
          and (b) GS Bank shall appear on the “left” of all marketing and other materials in connection with the
          Term Loan Facility and will have the rights and responsibilities customarily associated with such name
          placement and each of MLPFS and US Bank shall appear on the “right” of all marketing and other
          materials in connection with the Term Loan Facility in such order and will have the rights and
          responsibilities customarily associated with such name placement. No other arrangers, bookrunners,
          managers, agents or co-agents will be appointed and no Lender (as defined below) will receive
          compensation with respect to any of the Facilities outside the terms contained herein and in the letters of
          even date herewith addressed to you providing, among other things, for certain fees relating to the
          Facilities (the “Fee Letter”) in order to obtain its commitment to participate in the Facilities, in each case,
          unless you and we so agree.

                           The Lead Arrangers reserve the right, prior to or after the Closing Date (as defined on
          Exhibit A), to syndicate all or a portion of the Initial Lenders’ commitments hereunder to one or more
          banks, financial institutions or other institutional lenders and investors reasonably acceptable to you (such
          acceptance not to be unreasonably withheld or delayed) that will become parties to the Facilities
          Documentation (as defined on Exhibit C) pursuant to syndications to be managed by the Lead Arrangers

                                                                2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/30/2019




          and reasonably satisfactory to you (the banks, financial institutions or other institutional lenders and
          investors becoming parties to the Facilities Documentation, together with the Initial Lenders, being
          collectively referred to as the “Lenders”); provided that, notwithstanding the Initial Lender’s right to
          syndicate the Facilities and receive commitments with respect thereto, (a) the Initial Lenders and the Lead
          Arrangers will not syndicate (i) to those banks, financial institutions or other persons separately identified
          in writing by you to us prior to the Signing Date, or to any affiliates of such banks, financial institutions
          or other persons that are readily identifiable as affiliates by virtue of their names or that are identified to
          us in writing from time to time by you or (ii) to bona fide competitors (or affiliates thereof readily
          identifiable on the basis of such persons’ names or that are identified to us in writing by you from time to
          time) of you, the Target or any of your or its subsidiaries identified to us in writing from time to time by
          you (other than bona fide fixed income investors or debt funds); provided that no such identification after
          the Signing Date pursuant to clause (i) or (ii) shall apply retroactively to disqualify any person that has
          previously acquired an assignment or participation of an interest in any of the Facilities with respect to
          amounts previously acquired (collectively, the “Disqualified Institutions”), and no Disqualified
          Institutions may become Lenders or otherwise participate in the Facilities, and (b) notwithstanding the
          Lead Arrangers’ right to syndicate the Facilities and receive commitments with respect thereto, except as
          expressly set forth in Section 9 or otherwise agreed in writing by you, (i) the Initial Lenders shall not be
          relieved, released or novated from their respective obligations hereunder (including its obligation to fund
          the Facilities on the Closing Date) in connection with any syndication, assignment or participation of the
          Facilities, including their respective commitments hereunder in respect thereof, until after the Closing
          Date has occurred, (ii) no assignment or novation by any Initial Lender shall become effective as between
          you and such Initial Lender with respect to all or any portion of such Initial Lender’s commitments in
          respect of the Facilities until after the initial funding of the Facilities and the occurrence of the Closing
          Date, and (iii) each Initial Lender shall retain exclusive control over all rights and obligations with respect
          to its commitments in respect of the Facilities, including all rights with respect to consents, modifications,
          supplements, waivers and amendments, until the Closing Date has occurred.

                           Without limiting your obligations to assist with syndication efforts as set forth herein, it
          is understood that the Initial Lenders’ commitments hereunder are not conditioned upon the syndication
          of, or receipt of commitments or participations in respect of, the Facilities. In connection with the
          syndication of the Facilities, you agree to use your commercially reasonable efforts to assist the Lead
          Arrangers (and use your commercially reasonable efforts to cause the Target to assist) in completing
          syndications reasonably satisfactory to the Lead Arrangers and you until the date that is the earlier of (a)
          45 days after the Closing Date and (b) the date on which a “Successful Syndication” (as defined in the
          Fee Letter), as applicable, is achieved (such earlier date, the “Syndication Date”). Such assistance shall
          include your using commercially reasonable efforts to (i) ensure that the syndication efforts benefit from
          your existing banking relationships (and, to the extent not in contravention of the Transaction Agreement,
          the Target’s existing banking relationships), (ii) cause direct contact between your senior management, on
          the one hand, and the proposed Lenders, on the other hand (and, to the extent not in contravention of the
          Transaction Agreement, your using commercially reasonable efforts to ensure such contact between the
          senior management of the Target, on the one hand, and the proposed Lenders, on the other hand) at
          mutually agreed upon times and reasonable locations, (iii) assist (including, to the extent not in
          contravention of the Transaction Agreement, the use of commercially reasonable efforts to cause the
          Target to assist) in the preparation prior to the launch of general syndication of the Facilities of a
          customary confidential information memorandum for transactions of this type (the “Confidential
          Information Memorandum”) for each of the Facilities and other customary marketing materials to be used
          in connection with the syndication of the Facilities, (iv) host, with the Lead Arrangers and at the request
          of the Lead Arrangers, one meeting of prospective Term Lenders and one meeting of prospective ABL
          Lenders, in each case at a time and at a location to be mutually agreed upon (and to the extent necessary,
          one or more conference calls with prospective Lenders in addition to any such meeting), (v) prepare
          and provide (and, to the extent not in contravention of the Transaction Agreement, to use commercially

                                                                3
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          reasonable efforts to cause the Target to prepare and provide) promptly to the Lead Arrangers all
          reasonably available customary information with respect to you, the Target and your and its respective
          subsidiaries and the Transactions, including all financial information and projections relating to the
          Target and its subsidiaries (including financial estimates, forecasts and budgets of the Target, the
          “Projections”), in each case, as the Lead Arrangers may reasonably request in connection with the
          syndication of the Facilities, (vi) obtain a public corporate credit rating (but no specific rating) and a
          public corporate family rating (but no specific rating) in respect of the Borrower from each of Standard
          and Poor’s Rating Group (“S&P”) and Moody’s Investors Service, Inc. (“Moody’s”) and public ratings
          (but no specific ratings) for the Term Loan Facility from each of S&P and Moody’s prior to the launch of
          general syndication of the Term Loan Facility, (vii) ensure that until the Syndication Date, there shall be
          no competing offering, placement or arrangement of any debt securities or syndicated credit facilities by
          you, your subsidiaries and, to the extent not in contravention of the Transaction Agreement, the Target
          and its subsidiaries (in each case, other than the Facilities, working capital and other indebtedness
          incurred in the ordinary course of business, indebtedness disclosed to the Commitment Parties on or prior
          to the Signing Date, other indebtedness permitted to be outstanding or issued under the Transaction
          Agreement (including any amendments or refinancing of such debt in connection with the Pre-Closing
          Reorganization (as defined in the Transaction Agreement) and indebtedness approved by the Lead
          Arrangers (such consent not to be unreasonably withheld, delayed or conditioned)) without the prior
          written consent of the Lead Arrangers if such offering, placement or arrangement would have a materially
          detrimental effect upon the primary syndication of the Facilities, (viii) in the case of the ABL Facility, use
          commercially reasonable efforts to provide the New ABL Agent (as defined in Exhibit C) and its advisors
          and consultants with sufficient access to the Target to complete a field examination and inventory
          appraisal of the Target and its subsidiaries prior to the Closing Date, in each case, to the extent not in
          contravention of the Transaction Agreement (and, if after such use of commercially reasonable efforts,
          such examination and appraisal is not completed by the Closing Date, such examination and appraisal
          shall be required to be completed thereafter by a time to be mutually agreed and, in any event, subsequent
          to the Closing Date and no later than a date that is 90 days following the Closing Date (subject to
          extensions by the New ABL Agent in its reasonable discretion)) and (ix) your using commercially
          reasonable efforts to provide the Lead Arrangers a period (the “Marketing Period”) of 15 consecutive
          business days following the delivery of the financial statements necessary to satisfy the conditions set
          forth in Sections (c) and (d) of Exhibit D attached hereto to syndicate the Term Loan Facility and the
          ABL Facility; provided that (i) if the Marketing Period has not ended by August 17, 2018 then the
          Marketing Period shall not begin before September 4, 2018, (ii) November 21, 2018 and November 23,
          2018 shall not be business days for purposes of calculating the Marketing Period and (iii) if the Marketing
          Period has not ended on or prior to December 21, 2018 then the Marketing Period shall not commence
          prior to January 2, 2019. You understand that the Lead Arrangers may decide to commence syndication
          efforts for each Facility promptly after the Signing Date. Notwithstanding anything to the contrary
          contained in this Commitment Letter, the Fee Letter, the Facilities Documentation or any other letter
          agreement or undertaking concerning the financing of the Transactions to the contrary, (i) the compliance
          with any of the provisions of this Commitment Letter (other than the conditions expressly set forth in
          Exhibit D attached hereto), (ii) the commencement and the completion of the syndication of any of the
          Facilities and (iii) the obtaining of the ratings referenced above shall not, in the case of any of the
          foregoing clauses (i) through (iii), constitute a condition precedent to any Initial Lender’s commitments
          hereunder or to the funding and availability of the Facilities on the Closing Date or any time thereafter.
          For the avoidance of doubt, (x) you will not be required to provide any information to the extent that the
          provision thereof (i) could violate or waive any attorney-client privilege, (ii) violate or contravene any
          law, rule or regulation, or any obligation of confidentiality (not created in contemplation hereof) binding
          on you, the Target or your or its respective subsidiaries or affiliates or (iii) constitute attorney work
          product (provided that in the event that you do not provide information in reliance on the exclusions in
          this sentence relating to violation of any obligation of confidentiality, you shall use commercially
          reasonable efforts to provide notice to the Lead Arrangers promptly upon obtaining knowledge that such

                                                                4
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/30/2019




          information is being withheld (but solely if providing such notice would not violate such obligation of
          confidentiality); provided that in the event that you do not provide information pursuant to this clause (x)
          and such information would be required to ensure that any marketing materials would not contain any
          untrue statement of material fact or omit to state a material fact necessary in order to make the statements
          (taken as a whole) contained therein in light of the circumstances under which they would be made, not
          materially misleading, you shall provide notice to the Lead Arrangers and you shall communicate, to the
          extent feasible, the applicable information in a way that would not violate the applicable obligation) and
          (y) the only financial statements that shall be required to be provided to the Lead Arrangers or the Initial
          Lenders in connection with the syndication of the Facilities or otherwise shall be those required to be
          delivered pursuant to clauses (c) and (d) set forth in Exhibit D hereto.

                           The Lead Arrangers will manage, in consultation with you, all aspects of the syndication
          of the Facilities, including, without limitation, selection of Lenders (subject to your reasonable consent
          (such consent not to be unreasonably withheld or delayed), and excluding Disqualified Institutions),
          determination of when the Lead Arrangers will approach potential Lenders, the time of acceptance of the
          Lenders’ commitments, the final allocations of the commitments among the Lenders (subject to your
          consent rights, as described above) and the amount and distribution of fees among the Lenders (subject to
          your consent rights, as described above).

                           You agree, at the reasonable request of the Lead Arrangers, to assist in the preparation of
          a version of the Confidential Information Memorandum to be used in connection with the syndication of
          each Facility, consisting exclusively of information and documentation that is either (a) publicly available
          (or could be derived from publicly available information) or (b) not material with respect to you, the
          Target or your or its respective subsidiaries or any of your or its respective securities for purposes of
          United States federal securities laws assuming such laws are applicable to you, the Target or your or its
          respective subsidiaries (all such information and documentation being “Public Lender Information” and
          with any information and documentation that is not Public Lender Information being referred to herein as
          “Private Lender Information”).

                           You hereby acknowledge that the Lead Arrangers will make available, on a confidential
          basis, the information, Projections and other offering and marketing materials and presentations,
          including the Confidential Information Memorandum, to be used in connection with the syndication of
          each Facility (such information, Projections, other offering and marketing material and the Confidential
          Information Memorandum, collectively, with the Term Sheets, the “Information Materials”), to the
          proposed syndicate of Lenders by posting the Information Materials on Intralinks, SyndTrak Online or by
          similar electronic means.

                            It is understood that in connection with your assistance described above, (i) customary
          authorization letters will be included in the Confidential Information Memorandum that authorizes the
          distribution thereof to prospective Lenders, confirms (if applicable) that the additional version of the
          Confidential Information Memorandum does not include any Private Lender Information (other than
          information about the Transaction or the Facilities) and (ii) the Confidential Information Memorandum
          shall contain customary provisions exculpating the existing equity holders, you, the Target and the
          respective affiliates and subsidiaries of the foregoing and us and our affiliates with respect to any liability
          related to the use or misuse of the contents of the Information Materials or related offering and marketing
          materials by the recipients thereof. Before distribution of any Information Materials, you agree to
          identify and to use commercially reasonable efforts to cause the Target to identify that portion of the
          Information Materials that may be distributed to the public-side lenders. By marking Information
          Materials as “PUBLIC”, you shall be deemed to have authorized the Lead Arrangers and the proposed
          Lenders to treat such Information Materials as not containing any Private Lender Information (it being
          understood that you shall not be under any obligation to mark the Information Materials “PUBLIC”).

                                                                5
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          You agree that, unless expressly identified as “PUBLIC”, each document to be disseminated by the Lead
          Arrangers (or any other agent) to any Lender in connection with the Facilities will be deemed to contain
          Private Lender Information.

                           You agree, subject to the confidentiality provisions of this Commitment Letter, that the
          Lead Arrangers on your behalf may distribute the following documents to all prospective Lenders, unless
          you advise the Lead Arrangers in writing (including by email) within a reasonable time prior to their
          intended distributions (after you have been given a reasonable opportunity to review such documents) that
          such material should only be distributed to prospective private Lenders: (a) administrative materials for
          prospective Lenders such as lender meeting invitations and funding and closing memoranda; (b)
          notifications of changes to the Facilities’ terms; and (c) drafts and final versions of term sheets and
          definitive documents with respect to the Facilities. If you advise us in writing (including by email) within
          a reasonable time prior to their intended distributions (after you have been given a reasonable opportunity
          to review such documents) that any of the foregoing items should be distributed only to private Lenders,
          then the Lead Arrangers will not distribute such materials to public Lenders without your consent.

          3.        Information.

                            You hereby represent and warrant that (a) to your knowledge, insofar as it applies to
          information concerning the Target, its subsidiaries and their respective businesses, all written information
          concerning you, the Target, your and its respective subsidiaries and your, its and their respective
          businesses (other than the Projections, other forward-looking information and information of a general
          economic or industry nature) that has been or will be made available by you (or on your behalf) to any
          Commitment Party in connection with the Transactions (the “Information”) did not or will not when
          furnished, taken as a whole, contain any untrue statement of a material fact or omit to state a material fact
          necessary in order to make the statements contained therein not materially misleading in light of the
          circumstances under which such statements are made, as supplemented and updated from time to time,
          and (b) the Projections contained in the Confidential Information Memorandum will be prepared in good
          faith based upon assumptions believed by you to be reasonable at the time of delivery thereof based on
          information provided by the Target or its representatives; it being understood that such Projections (i) are
          subject to significant uncertainties and contingencies, many of which are beyond your control, that no
          assurance can be given that any particular projections will be realized, that actual results may differ and
          that such differences may be material and (ii) are not a guarantee of performance. If at any time prior to
          the later of the Closing Date and the Syndication Date, you become aware that any of the representations
          and warranties in the preceding sentence are incorrect in any material respect (to your knowledge insofar
          as it applies to the Information and Projections concerning the Target, its subsidiaries and their respective
          businesses), you agree to (and to use your commercially reasonable efforts with respect to the Information
          and the Projections concerning the Target and its subsidiaries and their respective businesses) promptly
          supplement the Information and the Projections such that the representations and warranties in the
          preceding sentence remain true in all material respects (to your knowledge insofar as it applies to the
          Information and Projections concerning the Target, its subsidiaries and their respective businesses, it
          being understood in each case that such supplementation shall cure any breach of such representations
          and warranties). The accuracy of the foregoing representations and warranties, whether or not cured,
          shall not be a condition to the commitments and obligations of the Initial Lenders hereunder or the
          funding of the Facilities on the Closing Date. In arranging the Facilities, including the syndication of the
          Facilities, the Commitment Parties will be entitled to use and rely on the Information and the Projections
          without responsibility for independent verification thereof.

          4.        Fees.



                                                               6
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                                RECEIVED NYSCEF: 01/30/2019




                         As consideration for the Initial Lenders’ commitments hereunder and the Lead
          Arrangers’ agreements to syndicate the Facilities, you agree to pay (or to cause to be paid) the
          nonrefundable (except as set forth in the Fee Letter) fees as set forth in the Fee Letter.

          5.        Conditions.

                           The Initial Lenders’ commitments hereunder to fund the Facilities on the Closing Date
          are subject solely to the conditions expressly set forth in Exhibit D hereto, and upon the satisfaction (or
          waiver by the applicable Lead Arrangers) of such conditions, the initial funding of the Facilities shall
          occur. There are no conditions (implied or otherwise) to the commitments hereunder, and there will be no
          conditions (implied or otherwise) under the Facilities Documentation to the funding of the Facilities on
          the Closing Date, including compliance with the terms of this Commitment Letter, the Fee Letter and the
          Facilities Documentation, other than those that are expressly set forth in Exhibit D.

                            Notwithstanding anything in this Commitment Letter, the Fee Letter, the Facilities
          Documentation or any other letter agreement or other undertaking concerning the financing of the
          Transactions to the contrary, (a) the only representations and warranties to the accuracy of which shall be
          a condition to the availability of the Facilities on the Closing Date shall be (i) such of the representations
          and warranties made by the Target with respect to the Target and its subsidiaries in the Transaction
          Agreement as are material to the interests of the Lenders, but only to the extent that you (or any of your
          affiliates) have the right (taking into account any applicable cure provisions) to terminate your (or its)
          obligations under the Transaction Agreement or decline to consummate the Acquisition (in each case, in
          accordance with the terms of the Transaction Agreement) as a result of a breach of such representations
          and warranties in the Transaction Agreement (the “Specified Transaction Agreement Representations”)
          and (ii) the Specified Representations (as defined below) and (b) the terms of the Facilities
          Documentation shall be in a form such that they do not impair availability of the Facilities on the Closing
          Date if the applicable conditions set forth in Exhibit D as attached hereto are satisfied or waived by the
          Lead Arrangers (it being understood that to the extent any lien search or Collateral or any security
          interests therein (including the creation or perfection of any security interest) (other than to the extent that
          a lien on such Collateral may be perfected by the filing of a financing statement under the Uniform
          Commercial Code (“UCC”) or, with respect to each material domestic wholly-owned subsidiary of the
          Borrower, by the delivery of stock or other certificates of each material domestic wholly-owned restricted
          subsidiary of the Borrower that is part of the Collateral and, with respect to the Target and material
          domestic wholly-owned restricted subsidiaries of the Target, by the delivery of stock or other certificates
          of the Target and material domestic wholly-owned restricted subsidiaries of the Target, only to the extent
          such stock or other certificates are received from the Target on or prior to the Closing Date after your use
          of commercially reasonable efforts to do so without undue burden or expense) is not or cannot be
          provided or perfected on the Closing Date after your use of commercially reasonable efforts to do so, or
          without undue burden or expense, the delivery of such lien search and/or Collateral (and creation or
          perfection of security interests therein), as applicable, shall not constitute a condition precedent to the
          availability of the Facilities on the Closing Date but shall instead be required to be delivered or provided
          within 90 days after the Closing Date (or such later date as may be reasonably agreed by the Borrower
          and the applicable Administrative Agent) pursuant to arrangements to be mutually agreed by the
          Borrower and the applicable Administrative Agent). For purposes hereof, “Specified Representations”
          means the representations and warranties made by the Loan Parties set forth in the applicable Facilities
          Documentation relating to: organizational existence of the Loan Parties; organizational power and
          authority of the Loan Parties, and due authorization, execution and delivery by the Loan Parties, in each
          case, as they relate to their entry into and performance of the applicable Facilities Documentation;
          enforceability of the applicable Facilities Documentation against the Loan Parties; no conflicts with
          charter documents of the Loan Parties as it relates to their entry into and performance of the applicable
          Facilities Documentation; solvency of the Borrower and its subsidiaries on a consolidated basis on the

                                                                 7
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          Closing Date after giving effect to the Transactions (with solvency being determined in a manner
          consistent with Annex I to Exhibit D attached hereto); subject to the immediately preceding sentence and
          the limitations set forth in the Term Sheets, creation and perfection of security interests in the Collateral;
          Federal Reserve margin regulations; the use of proceeds of borrowings under the Facilities on the Closing
          Date not violating the PATRIOT Act, OFAC or FCPA; and the Investment Company Act.
          Notwithstanding anything to the contrary contained herein, to the extent any of the Specified Transaction
          Agreement Representations are qualified or subject to “material adverse effect,” the definition thereof
          shall be “Material Adverse Effect” as defined in the Transaction Agreement (“Material Adverse Effect”)
          for purposes of any representations and warranties made or to be made on, or as of, the Closing Date.
          The provisions of this paragraph are referred to as the “Certain Funds Provision”.

          6.        Indemnity; Costs and Expenses.

                           You agree to indemnify and hold harmless each Commitment Party, its affiliates and their
          respective officers, directors, employees, members, agents, advisors, representatives and controlling
          persons involved in the Transactions (each, a “related party” it being understood that in no event will this
          indemnity apply to any Commitment Party or its affiliates in their capacity as financial advisors to you or
          the Target in connection with the Acquisition or any other potential acquisition, collectively, the
          “Indemnified Persons” and each individually an “Indemnified Person”), from and against any and all
          actual losses, claims, damages, liabilities and expenses, joint or several, to which any such Indemnified
          Person may become subject arising out of or in connection with this Commitment Letter, the First A&R
          Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter (as
          defined in the Fee Letter), the Original Fee Letter (as defined in the fee letter) or the Transactions or any
          claim, litigation, investigation or proceeding relating to any of the foregoing (any of the foregoing, a
          “Proceeding”), regardless of whether any such Indemnified Person is a party thereto or whether a
          Proceeding is brought by a third party or by you or any of your affiliates, and to reimburse each such
          Indemnified Person within 30 days after receipt of a written request (together with reasonably detailed
          backup documentation supporting such reimbursement request) for the reasonable fees and reasonable
          out-of-pocket expenses of one primary counsel for all Indemnified Persons (taken as a whole) (and, solely
          in the case of a conflict of interest, one additional counsel as necessary to the affected Indemnified
          Persons (taken as a whole)) and to the extent reasonably necessary, one local counsel in each relevant
          jurisdiction for Indemnified Persons (taken as a whole), but no other third-party advisors without your
          prior consent, and other reasonable out-of-pocket expenses incurred in connection with investigating, or
          defending any of the foregoing (in each case, excluding allocated costs of in-house counsel); provided
          that, the foregoing indemnity will not, as to any Indemnified Person, apply to losses, claims, damages,
          liabilities or expenses to the extent they resulted from (A) the willful misconduct, bad faith or gross
          negligence of such Indemnified Person or any of its affiliates or related parties (as determined in a final
          non-appealable judgment in a court of competent jurisdiction), (B) any material breach of the obligations
          of such Indemnified Person or any of its affiliates or related parties under this Commitment Letter, the
          First A&R Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter
          or the Original Fee Letter (as determined in a final non-appealable judgment in a court of competent
          jurisdiction) or (C) any dispute among Indemnified Persons (or their respective affiliates or related
          parties) that does not involve an act or omission by you or any of your subsidiaries (other than any claims
          against an Administrative Agent or a Lead Arranger in their capacity as such but subject to clause (i)(A)
          above). Each Indemnified Person agrees (by accepting the benefits hereof), severally and not jointly, to
          refund and return any and all amounts paid by you (or on your behalf) under this Section 6 to such
          Indemnified Person to the extent such Indemnified Person is not entitled to payment of such amounts in
          accordance with the terms hereof.

                         In addition, you hereby agree to reimburse the Lead Arrangers and Initial Lenders from
          time to time upon demand (to the extent you have been provided an invoice therefor at least three (3)

                                                                8
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                             RECEIVED NYSCEF: 01/30/2019




          business days prior to such demand) for all reasonable documented out-of-pocket expenses (including,
          without limitation, reasonable documented out-of-pocket expenses of the Lead Arrangers’ due diligence
          investigation, consultants’ fees (to the extent any such consultant has been hired with your prior consent),
          syndication expenses (if applicable), travel expenses and reasonable fees, disbursements, field
          examinations and appraisal expenses and other charges of counsel, but in the case of legal fees and
          expenses, limited to the reasonable fees and reasonable documented out-of-pocket expenses of Davis Polk
          & Wardwell LLP as set forth in such Term Sheet and one local counsel in each relevant jurisdiction)
          incurred in connection with the preparation of this Commitment Letter, the First A&R Commitment
          Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter, the Original Fee Letter
          and the Facilities Documentation, in each case, to the extent such advisors have been hired with your
          prior consent. You acknowledge that we may receive a benefit, including, without limitation, a discount,
          credit or other accommodation, from any of such counsel based on the fees such counsel may receive on
          account of their relationship with us, including, without limitation, fees paid pursuant hereto.

                           Notwithstanding any other provision of this Commitment Letter, no party hereto shall be
          liable for (i) any damages arising from the use by others of information or other materials obtained
          through electronic, telecommunications or other information transmission systems, except to the extent
          such damages have resulted from the willful misconduct, bad faith, gross negligence or material breach of
          such party or any of its affiliates or related parties of this Commitment Letter, as determined in a final,
          non-appealable judgment of a court of competent jurisdiction, or (ii) any special, indirect, consequential
          or punitive damages arising out of or in connection with this Commitment Letter, the First A&R
          Commitment Letter, the Original Commitment Letter, the Fee Letter, the First A&R Fee Letter or the
          Original Fee Letter, provided that this clause (ii) shall not limit your indemnity or reimbursement
          obligations to the extent set forth in the second preceding paragraph in respect of any losses, claims,
          damages, liabilities and expenses incurred or paid by an Indemnified Person to a third party that are
          otherwise required to be indemnified in accordance with this Section 6. You shall not be liable for any
          settlement of any Proceedings (or any expenses related thereto) effected without your prior written
          consent (which consent shall not be unreasonably withheld, delayed or conditioned), but if settled with
          your prior written consent or if there is a final non-appealable judgment against an Indemnified Person in
          any such Proceedings, you agree to indemnify and hold harmless each Indemnified Person from and
          against any and all losses, claims, damages, liabilities and expenses by reason of such settlement or
          judgment in accordance with the second preceding paragraph. You shall not, without the prior written
          consent of an Indemnified Person (which consent shall not be unreasonably withheld, delayed or
          conditioned), effect any settlement of any pending or threatened Proceedings in respect of which
          indemnity could have been sought hereunder by such Indemnified Person unless (a) such settlement
          includes an unconditional release of such Indemnified Person in form and substance reasonably
          satisfactory to such Indemnified Person from all liability on claims that are the subject matter of such
          Proceedings and (b) does not include any statement as to or any admission of fault, culpability or a failure
          to act by or on behalf of such Indemnified Person.

                           Each Indemnified Person shall, in consultation with you, take all reasonable steps to
          mitigate any losses, claims, damages, liabilities and expenses and shall give (subject to confidentiality or
          legal restrictions) such information and assistance to you as you may reasonably request in connection
          with any Proceedings.

          7.        Confidentiality.

                           You acknowledge that the Lead Arrangers, the Initial Lenders and their respective
          affiliates may be providing debt financing, equity capital or other services (including, without limitation,
          financial advisory services) to other companies in respect of which you or the Target may have
          conflicting interests. The Commitment Parties and their respective affiliates will not use information

                                                               9
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          obtained from you, the Target or any of your or their respective affiliates and subsidiaries by virtue of the
          transactions contemplated by this Commitment Letter or any of your or their other respective
          relationships with you, the Target and your or their respective affiliates and subsidiaries in connection
          with the performance by them and their respective affiliates of services for other persons or entities, and
          none of the Commitment Parties or their respective affiliates will furnish any such information to such
          other persons or entities. You also acknowledge that none of the Commitment Parties or their respective
          affiliates has any obligation to use in connection with the transactions contemplated by this Commitment
          Letter, or to furnish to you, the Target or your or their respective subsidiaries, confidential information
          obtained by the Commitment Parties or their respective affiliates from other persons or entities. This
          Commitment Letter and the Fee Letter are not intended to create a fiduciary relationship among the
          parties hereto or thereto.

                           You further acknowledge and agree that (a) no fiduciary, advisory or agency relationship
          between you and the Commitment Parties is intended to be or has been created in respect of any of the
          debt transactions contemplated by this Commitment Letter, irrespective of whether the Commitment
          Parties have advised or are advising you on other matters, and you will not claim that the Commitment
          Parties have rendered advisory services of any nature or respect with respect to the debt transactions
          contemplated hereby, (b) the Commitment Parties, on the one hand, and you, on the other hand, have an
          arm’s-length business relationship that does not directly or indirectly give rise to, nor do you rely on, any
          fiduciary duty on the part of the Commitment Parties, (c) you are capable of and responsible for
          evaluating and understanding, and you understand and accept, the terms, risks and conditions of the
          transactions contemplated by this Commitment Letter and (d) you have been advised that the
          Commitment Parties and their respective affiliates are engaged in a broad range of transactions that may
          involve interests that differ from your interests and that the Commitment Parties and their respective
          affiliates have no obligation to disclose such interests and transactions to you by virtue of any fiduciary,
          advisory or agency relationship. You agree not to assert any claim you might allege based on any actual
          or potential conflicts of interest that might be asserted to arise or result from, on the one hand, the
          engagement of us or our affiliate as a financial advisor, and on the other hand, our and our affiliates’
          relationships with you as described and referred to herein.

                           You further acknowledge that each of the Lead Arrangers (or an affiliate thereof) may be
          a full service securities firm engaged in securities trading and brokerage activities as well as providing
          investment banking and other financial services. In the ordinary course of business, each such person
          may provide investment banking and other financial services to, and/or acquire, hold or sell, for its own
          accounts and the accounts of customers, equity, debt and other securities and financial instruments
          (including bank loans and other obligations) of you and other companies with which you may have
          commercial or other relationships. With respect to any securities and/or financial instruments so held by
          such person or any of its customers, all rights in respect of such securities and financial instruments,
          including any voting rights, will be exercised by the holder of the rights, in its sole discretion. To the
          fullest extent permitted by law, you hereby waive (to the extent permitted by applicable law) and release
          any claims that you may have against each such Lead Arranger with respect to any breach or alleged
          breach of agency or fiduciary duty in connection with any aspect of any transaction contemplated by this
          Commitment Letter.

                           You agree that you will not disclose this Commitment Letter, the Fee Letter, the Original
          Fee Letter or the contents of any of the foregoing to any person without our prior written approval (which
          may include through electronic means) (not to be unreasonably withheld, conditioned, delayed or denied),
          except that you may disclose (a) this Commitment Letter, the Fee Letter, the Original Fee Letter and the
          contents hereof and thereof (i) to you and to your officers, directors, agents, employees, affiliates,
          members, partners, stockholders, equityholders, controlling persons, agents, attorneys, accountants and
          advisors on a confidential basis and (ii) as required by applicable law, compulsory legal process, pursuant

                                                               10
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                            RECEIVED NYSCEF: 01/30/2019




          to the order of any court or administrative agency in any pending legal, judicial or administrative
          proceeding or to the extent required by governmental and/or regulatory authorities (in which case you
          agree to use commercially reasonable efforts to inform us promptly thereof to the extent lawfully
          permitted to do so), (b) this Commitment Letter, the Fee Letter, the Original Fee Letter and the contents
          hereof and thereof to the Target, its direct or indirect parent companies and their respective officers,
          directors, agents, employees, affiliates, members, partners, stockholders, equityholders, controlling
          persons, agents, attorneys, accountants and advisors, in each case in connection with the Transactions and
          on a confidential basis (provided that, any such disclosure of the Fee Letter or the Original Fee Letter
          shall be subject to redaction of the fees, the economic “market flex” provisions contained therein in a
          manner reasonably acceptable to the applicable Lead Arrangers), (c) the existence and contents of the
          Term Sheets to any rating agency, (d) the existence and contents of this Commitment Letter to a potential
          Lender in connection with the Transactions, (e) the aggregate fee amounts contained in the Fee Letter as
          part of projections, pro forma information or a generic disclosure of aggregate sources and uses related to
          fee amounts related to the Transactions to the extent customary or required in offering and marketing
          materials or in any public filing relating to the Transactions, (f) the existence and contents of this
          Commitment Letter and the Term Sheets in any proxy, public filing, prospectus, offering memorandum,
          offering circular, syndication materials or other marketing materials in connection with the Acquisition or
          the financing thereof, (g) this Commitment Letter, the Fee Letter and the contents hereof and thereof in
          connection with any remedy or enforcement of any right under this Commitment Letter, or the Fee Letter
          and (h) after the Closing Date, the Fee Letter on a confidential basis to persons performing customary
          accounting functions, including accounting for deferred financing costs; provided that, the foregoing
          restrictions shall cease to apply after the Facilities Documentation shall have been executed and delivered
          by the parties thereto (other than in respect of the Fee Letter and the contents thereof).

                           Each Commitment Party agrees to keep confidential, and not to publish, disclose or
          otherwise divulge, information obtained from or on behalf of you, the Target or your respective affiliates
          in the course of the transactions contemplated hereby, except that such Commitment Party shall be
          permitted to disclose such confidential information (a) to their respective directors, officers, agents,
          employees, attorneys, accountants and advisors, and to their respective affiliates involved in the
          Transactions (other than Excluded Affiliates) on a “need to know” basis and who are made aware of the
          confidential nature of such information and have been advised of this obligation to keep information of
          this type confidential; provided, that such Commitment Party shall remain liable for the breach of the
          provisions of this paragraph by such directors, officers, agents, employees, attorneys, accountants and
          advisors, (b) on a confidential basis to any bona fide potential Lender, prospective participant or swap
          counterparty (in each case, other than a Disqualified Institution and other persons to whom you have
          affirmatively declined to consent to the syndication or assignment thereto prior to the disclosure of such
          confidential information to such person) that agrees to keep such information confidential in accordance
          with (x) the provisions of this paragraph (or language substantially similar to this paragraph that is
          reasonably acceptable to you) for the benefit of you or (y) other customary confidentiality language in a
          “click-through” arrangement, (c) as required by the order of any court or administrative agency or in any
          pending legal, judicial or administrative proceeding, or otherwise as required by applicable law,
          regulation or compulsory legal process (in which case we agree to use commercially reasonable efforts to
          inform you promptly thereof to the extent lawfully permitted to do so (except with respect to any audit or
          examination conducted by bank accountants or any self-regulatory authority or governmental or
          regulatory authority exercising examination or regulatory authority)), (d) to the extent requested by any
          bank regulatory authority having jurisdiction over a Commitment Party (including in any audit or
          examination conducted by bank accountants or any self-regulatory authority or governmental or
          regulatory authority exercising examination or regulatory authority), (e) to the extent such information:
          (i) becomes publicly available other than as a result of a breach of this Commitment Letter, the Fee Letter
          or other confidential or fiduciary obligation owed by such Commitment Party to you, the Target or your
          or their respective affiliates or (ii) becomes available to the Commitment Party on a non-confidential

                                                              11
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          basis from a source other than you or on your behalf that, to such Commitment Party’s knowledge (after
          due inquiry), is not in violation of any confidentiality obligation owed to you, the Target or your or their
          respective affiliates, (f) to the extent you shall have consented to such disclosure in writing (which may
          include through electronic means), (g) in protecting and enforcing such Commitment Party’s rights with
          respect to this Commitment Letter or the Fee Letter, (h) for purposes of establishing any defense available
          under securities laws, including, without limitation, establishing a “due diligence” defense or to defend
          any claim related to this Commitment Letter or the Fee Letter, (i) to the extent independently developed
          by such Commitment Party without reliance on confidential information or (j) with respect to the
          existence and contents of the Term Sheets, in consultation with you, to the rating agencies; provided that,
          no such disclosure shall be made to the members of such Commitment Party’s or any of its affiliates’ deal
          teams that are engaged as principals primarily in private equity, mezzanine financing or venture capital (a
          “Private Equity Affiliate”) or are engaged in the sale of the Target and its subsidiaries, including through
          the provision of advisory services (a “Sell Side Affiliate” and, together with the Private Equity Affiliates,
          the “Excluded Affiliates”) other than a limited number of senior employees who are required, in
          accordance with industry regulations or such Commitment Party’s internal policies and procedures to act
          in a supervisory capacity and the Commitment Party’s internal legal, compliance, risk management, credit
          or investment committee members. In addition, each Commitment Party may disclose the existence of
          the Facilities to market data collectors, similar services providers to the lending industry, and service
          providers to such Commitment Party in connection with the administration and management of the
          Facilities after the Closing Date. The Commitment Parties’ and their respective affiliates’, if any,
          obligations under this paragraph shall terminate automatically to the extent superseded by the
          confidentiality provisions in the Facilities Documentation upon the effectiveness thereof and, in any
          event, will terminate two years from the Signing Date.

          8.        Patriot Act.

                            We hereby notify you that pursuant to the requirements of the USA PATRIOT Act
          (Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “Patriot Act”)), each of us and each of
          the Lenders may be required to obtain, verify and record information that identifies the Borrower and
          each Loan Party, which information may include its name and address and other information that will
          allow each of us and the Lenders to identify the Borrower and each Loan Party in accordance with the
          Patriot Act. This notice is given in accordance with the requirements of the Patriot Act and is effective
          for each of us and the Lenders.

          9.        Governing Law, Etc.

                           This Commitment Letter and the commitments hereunder and the Fee Letter shall not be
          assignable by any party hereto (except between Goldman Sachs Bank USA and GSLP (which assignment
          shall reduce the commitment of the assignor to the extent of the assigned interest and the applicable
          assignee shall become bound by the terms and conditions and subject to all commitments and obligations
          of an “Initial Lender” and “Commitment Party” hereunder)) without the prior written consent of each of
          the other parties hereto, and any attempted assignment without such consent shall be void; provided that
          MLPFS may, without notice to you, assign its rights and obligations under this Commitment Letter to any
          other registered broker dealer wholly owned by Bank of America Corporation to which all or
          substantially all of Bank of America Corporation’s or any of its subsidiaries’ investment banking,
          commercial lending services or related businesses may be transferred following the date of this
          Commitment Letter. This Commitment Letter may not be amended or any provision hereof waived or
          modified except by an instrument in writing signed by the Commitment Parties and you. This
          Commitment Letter may be executed in any number of counterparts, each of which shall be deemed an
          original and all of which, when taken together, shall constitute one agreement. Delivery of an executed
          counterpart of a signature page of this Commitment Letter by facsimile transmission or electronic

                                                               12
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          transmission (e.g., “pdf” or “tiff”) shall be effective as delivery of a manually executed counterpart of this
          Commitment Letter. This Commitment Letter and the Fee Letter are the only agreements that have been
          entered into among the parties hereto with respect to the Facilities and set forth the entire understanding
          of the parties hereto with respect thereto. This Commitment Letter is intended to be solely for the benefit
          of the parties hereto and is not intended to confer any benefits upon, or create any rights in favor of, any
          person other than the parties hereto, the Indemnified Persons and, if any of this Commitment Letter or any
          commitment hereunder is assigned in accordance with the first sentence of this Section 9 above, the
          applicable assignee or assignees. Subject to the limitations set forth in Section 2 above, the Commitment
          Parties may perform the duties and activities described hereunder through any of their respective affiliates
          (other than an Excluded Affiliate or other Disqualified Institution) and the provisions of Section 6 shall
          apply with equal force and effect to any of such affiliates so performing any such duties or activities.
          This Commitment Letter shall be governed by, and construed in accordance with, the laws of the State of
          New York; provided, however, that (a) the interpretation of the definition of Material Adverse Effect and
          whether a Material Adverse Effect has occurred, (b) the accuracy of any Specified Transaction
          Agreement Representations and whether you (or any of your affiliates) have the right (taking into account
          any applicable cure provisions) to terminate your (or its) obligations under the Transaction Agreement or
          decline to consummate the Acquisition (in each case, in accordance with the terms of the Transaction
          Agreement) as a result of a breach of such Specified Transaction Agreement Representations and (c)
          whether the Acquisition has been consummated in accordance with the terms of the Transaction
          Agreement shall, in each case, be governed by and construed in accordance with the laws of the State of
          Delaware, without giving effect to any choice or conflict of law provision or rule (whether of the State of
          Delaware or any other jurisdiction) that would cause the application of the laws of any jurisdiction other
          than the State of Delaware.

                           Each party hereto hereby irrevocably and unconditionally submits to the exclusive
          jurisdiction of any state or Federal court sitting in the Borough of Manhattan in the City of New York,
          and, in each case, any appellate court thereof, over any suit, action or proceeding arising out of or relating
          to this Commitment Letter or the Fee Letter or the performance of services hereunder or thereunder,
          whether in contract, tort or otherwise, and irrevocably and unconditionally agrees that it will not
          commence any such suit, action or proceeding against any of the other parties hereto arising out of or in
          any way relating to this Commitment Letter or the Fee Letter or the performance of services hereunder or
          thereunder in any forum other than such courts. Each party hereto agrees that service of any process,
          summons, notice or document by registered mail addressed to such party shall be effective service of
          process for any suit, action or proceeding brought in any such court. Each party hereto hereby
          irrevocably and unconditionally waives any objection to the laying of venue of any such suit, action or
          proceeding brought in any such court and any claim that any such suit, action or proceeding has been
          brought in any inconvenient forum and agrees that a final judgment in any such suit, action or proceeding
          shall be conclusive and may be enforced in other jurisdictions by suit on the judgment or in any other
          matter provided by law. EACH PARTY HERETO HEREBY IRREVOCABLY AGREES TO WAIVE
          (TO THE EXTENT PERMITTED BY APPLICABLE LAW) TRIAL BY JURY IN ANY SUIT,
          ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM BROUGHT BY OR ON BEHALF OF ANY
          PARTY RELATED TO OR ARISING OUT OF THIS COMMITMENT LETTER OR THE FEE
          LETTER OR THE PERFORMANCE OF SERVICES HEREUNDER OR THEREUNDER OR THE
          TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

                           Each of the parties hereto agrees that, if accepted by you (a) this Commitment Letter is a
          binding and enforceable agreement with respect to the subject matter contained herein, including an
          agreement to negotiate in good faith the Facilities Documentation by the parties hereto in a manner
          consistent with this Commitment Letter, it being acknowledged and agreed that the funding of the
          Facilities is subject to the conditions precedent set forth in Section 5 hereof and (b) the Fee Letter is a
          binding and enforceable agreement with respect to the subject matter contained therein. Reasonably

                                                               13
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                                  RECEIVED NYSCEF: 01/30/2019




          promptly after the execution of this Commitment Letter, the parties hereto shall proceed with the
          negotiation in good faith of the Facilities Documentation for the purpose of executing and delivering the
          Facilities Documentation substantially simultaneously with the consummation of the Acquisition.

                           The syndication (if applicable), indemnification, expense reimbursement (if applicable),
          information (if applicable), compensation (if applicable), jurisdiction, waiver of jury trial, service of
          process, venue, governing law, absence of fiduciary duty and confidentiality provisions contained herein
          and in the Fee Letter shall remain in full force and effect regardless of whether the Facilities
          Documentation shall be executed and delivered and notwithstanding the termination of this Commitment
          Letter or the Initial Lenders’ commitments hereunder; provided that your obligations under this
          Commitment Letter, other than your obligations relating to syndication assistance in respect of the
          Facilities (which shall terminate in accordance with Section 2) and confidentiality of the Fee Letter, shall
          automatically terminate and be superseded by the provisions of the Facilities Documentation upon the
          execution and delivery thereof, and you shall automatically be released from all liability in connection
          therewith at such time. You may terminate (on a pro rata basis among all Initial Lenders) all or any
          portion of the Initial Lenders’ commitments hereunder at any time subject to the provisions of the
          preceding sentence; provided that the termination by you of the Initial Term Loan Lenders’ commitments
          with respect to the Term Loan Facility in full will automatically, and without any further action on the
          part of you or the Initial Lenders, terminate all of the Initial ABL Lenders’ commitments with respect to
          the ABL Facility.

                             Please indicate your acceptance of the terms hereof and of the Fee Letter by signing in the
          appropriate space below and in the Fee Letter and returning to us facsimiles or electronic copies of this
          Commitment Letter and the Fee Letter, in each case not later than 11:59 p.m., New York City time, on August
          8, 2018, failing which the Initial Lenders’ commitments hereunder will expire at such time. In the event that
          (a) the initial borrowing under the Facilities does not occur on or before the Original End Date (as defined in
          the Transaction Agreement as in effect on the Signing Date) (or to the extent extended pursuant to the proviso
          to Section 7.1(b) of the Transaction Agreement as in effect on the Signing Date, the Extended End Date (as
          defined in the Transaction Agreement as in effect on the Signing Date)), (b) the Acquisition closes without the
          use of the Facilities (in each case, as to such Facility) or (c) the Transaction Agreement is validly terminated by
          you prior to the closing of the Acquisition, then this Commitment Letter and the commitments hereunder shall
          automatically terminate unless we shall, in our sole discretion, agree to an extension. Notwithstanding
          anything to the contrary, (i) in the event the ABL Amendment is approved by the requisite lenders under
          the Existing ABL Facility on or prior to the Closing Date, immediately upon the Borrower’s receipt of
          such approval, the commitments hereunder in respect of the Backstop ABL Facility shall be automatically
          terminated and thenceforth the commitments hereunder in respect of the Incremental ABL Facility shall
          constitute the entire commitments hereunder in respect of the ABL Facility and (ii) in the event the
          Specified Disposition (as defined in Exhibit B) is consummated on or prior to the Closing Date, to the
          extent the net proceeds thereof are not applied to reduce pension liabilities on a dollar-for-dollar basis on or
          prior to the Closing Date, the Term Loan Facility shall be reduced on a dollar-for-dollar basis with the amount
          of such net proceeds on the Closing Date. The termination of any commitment shall not prejudice your rights
          and remedies in respect of any breach of this Commitment Letter or the Fee Letter.
                                                [SIGNATURE PAGES FOLLOW]




                                                                 14
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                         Please confirm that the foregoing is our mutual understanding by signing and returning to
         us an executed counterpart of this Fee Letter.

                                                                 Very truly yours,

                                                                 GOLDMAN SACHS BANK USA


                                                                 By: ___________________________________
                                                                 Name: Robert Ehudin
                                                                 Title:  Authorized Signatory

                                                                 GOLDMAN SACHS LENDING PARTNERS
                                                                 LLC


                                                                 By: ___________________________________
                                                                 Name: Robert Ehudin
                                                                 Title: Authorized Signatory




                                           [Signature Page to 2nd A&R Commitment Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                                RECEIVED NYSCEF: 01/30/2019




                                                   BANK     OF AMERICA,         N.A.




                                                                    Jonathan               Miscimarra
                                                   Title:
                                                                                     Director
                                                   MERRILL        LYNCH,      PIERCE,           FENNER   & SMITH
                                                   INCORPORATED



                                                   By:


                                                   ritie           Jonathan               Miscimarra

                                                                                Director




                                             2nd
                    [Signature   Page   to          A&R     Commitment     Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                                                     RECEIVED NYSCEF: 01/30/2019




                                                           WELLS       FARGO       BANK,         NATIONAL
                                                           ASSOCIATION




                                                           By:                                             r/2d
                                                           Name:       1          /)       6-d       S   SGL      (

                                                           Title:       1    l   RE LT           o




                                                     2nd
                            [Signature   Page   to          A&R     Commitment         Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                                                   JPMORGAN                CHASE         BANK,       N.A.




                                                        alile:
                                                   Title:                  ARolaT.Schielbotein
                                                                             Executive    Director




                         [Signature   Page to 2nd A&R     Ccñmii::::5iit   Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                       RECEIVED NYSCEF: 01/30/2019




                                               U.S.     BANK   NATIONAL         ASSOCIATION




                                               By:
                                               Name:
                                               Title:




                                             2nd A&R     Commitment
                    [Signature   Page   to                            Letter)
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                                                 RECEIVED NYSCEF: 01/30/2019




              Accepted            and     agreed    to   as   of

              the      date   first     written    above:



              UNITED                  NATURAL            FOODS,    INC.




              By:

              Name:                                           7
              Title:                    ye




                                                                               2nd
                                                   [Signature      Page   to         A&R   Commitment   Lettery
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                            RECEIVED NYSCEF: 01/30/2019




                                                                                                        EXHIBIT A
                                                         Project Jedi
                                              Senior Secured Term Loan Facility
                                                Senior Secured ABL Facility

                                                    Transaction Description

                           Capitalized terms used but not defined in this Exhibit A shall have the respective
          meanings set forth in the letter agreement to which this Exhibit A is attached and in the other Exhibits
          attached thereto. In the case of any such capitalized term that is subject to multiple and differing
          definitions, the appropriate meaning thereof in this Exhibit A shall be determined by reference to the
          context in which it is used.

                           United Natural Foods, Inc., a Delaware corporation (the “Borrower”) intends to acquire
          (the “Acquisition”) a company identified to us as “Spring”, a Delaware corporation (the “Target”),
          pursuant to the Agreement and Plan of Merger, dated as of the Signing Date, among, inter alia, the
          Target, the Borrower and a wholly-owned subsidiary of the Borrower incorporated under the laws of the
          State of Delaware (“Merger Sub”) (together with the schedules and exhibits thereto, and as may be
          amended, modified, supplemented or waived from time to time in accordance with the terms herein and
          therein, the “Transaction Agreement”).

                           In connection with the foregoing, it is intended that:

          a)            The Borrower will obtain (i) either (x) an increase in the U.S. Revolver Commitments and/or
               the Canadian Commitments under and as defined in that certain Third Amended and Restated Loan
               and Security Agreement, dated as of April 29, 2016, by and among the Borrower, Bank of America,
               N.A., as administrative agent and the other borrowers, agents and lenders party thereto (the “Existing
               ABL Facility”) in an aggregate principal amount of $1,100,000,000 (the “Incremental ABL Facility”)
               and an amendment to the Existing ABL Facility (i) to the extent necessary to permit the incurrence of
               the Term Loan Facility and the Incremental ABL Facility and matters related thereto, including
               authorizing the ABL Administrative Agent to execute and deliver an intercreditor agreement on the
               terms described in the other Exhibits attached hereto described herein, (ii) that provides that the
               “Borrowing Base” shall be deemed to be no less than $1,500,000,000 on the Closing Date
               (“Minimum Available ABL Amount”) and (iii) that provides that the borrowing under the Existing
               ABL Facility on the Closing Date of the Minimum Available ABL Amount is subject solely to
               conditions precedent that are analogous to and no more restrictive than those set forth in Exhibit D
               hereto (the “ABL Amendment”) or (y) in the event the ABL Amendment is not approved by the
               requisite lenders under the Existing ABL Facility on or prior to the Closing Date, an asset-based
               revolving facility in an aggregate principal amount of $2,000,000,000 comprised of (A) an asset-
               based revolving facility in an aggregate principal amount of $1,950,000,000 available for U.S.
               Borrowers and (B) an asset-based revolving facility in an aggregate principal amount of $50,000,000
               available for the Canadian Borrower (collectively, the “Backstop ABL Facility” and, together with
               the Incremental ABL Facility, the “ABL Facility”) that will be used to replace the Existing ABL
               Facility and (ii) a senior secured term loan facility in an aggregate principal amount of
               $2,150,000,000 (the “Term Loan Facility” and, together with the ABL Facility, each, a “Facility” and
               collectively, the “Facilities”).

          b)           The proceeds of (x) cash on hand and (y) the ABL Loans and the Term Loans made on the
               Closing Date will be used to fund (i) the payment of consideration pursuant to the terms and
               conditions of the Transaction Agreement (the “Purchase Consideration”), and the other payments
               contemplated by the Transaction Agreement, (ii) the repayment in full (or the termination, discharge


          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




               or defeasance (or arrangements reasonably satisfactory to the Initial Lenders for the termination,
               discharge or defeasance (or, in the case of the Existing Term Facility, irrevocable notice for the
               repayment or redemption thereof will be given))) of all outstanding indebtedness (and the release of
               guarantees and liens securing such indebtedness) of (A) the Borrower and its subsidiaries under (1)
               that certain Term Loan Agreement, dated as of August 14, 2014, by and among the Borrower, Bank
               of America, N.A., as administrative agent, the lenders party thereto and the other parties thereto, as
               amended on or prior to the Closing Date (the “Existing Term Facility”) and (2) in the case the ABL
               Amendment is not approved by the requisite lenders under the Existing ABL Facility on or prior to
               the Closing Date, the Existing ABL Facility, as amended on or prior to the Closing Date (provided
               that, for the avoidance of doubt, any letters of credit outstanding under the Existing ABL Facility that
               are cash collateralized or otherwise backstopped or “rolled over” into the Backstop ABL Facility shall
               be permitted to remain outstanding) and (B) the Target and its subsidiaries under (1) the Second
               Amended and Restated Term Loan Credit Agreement, dated as of January 31, 2014, by and among
               the Target, Goldman Sachs Bank USA, as administrative agent, the lenders party thereto and the other
               parties thereto, as amended on or prior to the Closing Date, (2) that certain Amended and Restated
               Credit Agreement, dated as of March 21, 2013, by and among the Target, Wells Fargo Bank, National
               Association, as administrative agent, the lenders party thereto and the other parties thereto, as
               amended on or prior to the Closing Date (provided that, for the avoidance of doubt, any letters of
               credit outstanding thereunder that are cash collateralized or otherwise backstopped or “rolled over”
               into the Backstop ABL Facility shall be permitted to remain outstanding) (the “Target ABL
               Facility”), (3) the Target’s 6.75% Senior Notes due June 1, 2021 and (4) the Target’s 7.75% Senior
               Notes due November 15, 2022 (the repayment, termination, discharge, defeasance, arrangement and
               release of all such indebtedness in this clause (ii), the “Closing Date Refinancing”), (iii) fees and
               expenses incurred in connection with the foregoing and transactions related thereto (such fees and
               expenses, the “Transaction Costs”) and (iv) with respect to the ABL Facility, working capital and
               general corporate purposes.

          c)          On the Closing Date, the Acquisition will be effected via the merger (the “Merger”) of
               Merger Sub with and into the Company, with the Company as the surviving entity of such Merger.

                          For purposes of the Commitment Letter and the Fee Letter, “Closing Date” shall mean
          the date that the loans under the Facilities are funded and, substantially concurrently therewith, the
          Transaction is consummated. The transactions described above, together with the transactions related
          thereto (including the payment of all Transaction Costs), are collectively referred to herein as the
          “Transactions”.
                                [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                              A-2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 01/30/2019




                                                                                                       EXHIBIT B
                                                       Project Jedi
                                     $2,150,000,000 Senior Secured Term Loan Facility
                                            Summary of Terms and Conditions

                         Capitalized terms used but not defined in this Exhibit B shall have the meanings set forth
          in the Commitment Letter to which this Exhibit B is attached and in the other Exhibits attached thereto.
          In the case of any such capitalized term that is subject to multiple and differing definitions, the
          appropriate meaning thereof in this Exhibit B shall be determined by reference to the context in which it
          is used.

          Borrower:                    United Natural Foods, Inc.

          Term Loan Administrative     Goldman Sachs Bank USA (“GS Bank”) will act as the sole administrative
          Agent:                       agent and sole collateral agent (in such capacities and together with its
                                       successors and permitted assigns, the “Term Loan Administrative Agent”
                                       and, collectively with the New ABL Agent (as defined in Exhibit C), the
                                       “Administrative Agent”) for a syndicate of banks, financial institutions and
                                       other institutional lenders and investors (other than Disqualified
                                       Institutions) (together with the Initial Term Loan Lenders, the “Term
                                       Lenders” and, collectively with the ABL Lenders (as defined in Exhibit C),
                                       the “Lenders”) reasonably acceptable to the Borrower (such acceptance not
                                       to be unreasonably withheld or delayed).

          Term Loan Lead               GS Bank, MLPFS and US Bank (collectively, in such capacities, the “Term
          Arrangers and                Loan Lead Arrangers” and, together with the ABL Lead Arrangers (as
          Bookrunners:                 defined in Exhibit C), the “Lead Arrangers”).

          Term Loan Facility:          A term loan facility in an aggregate principal amount of $2,150 million (the
                                       “Term Loan Facility”; loans incurred under the Term Loan Facility shall be
                                       the “Term Loans”). The Term Loan Facility will be available to the
                                       Borrower in U.S. Dollars.

                                       Use of Proceeds: The proceeds of Term Loans will be applied on the
                                       Closing Date, together with cash on hand and any amount drawn under the
                                       ABL Facility, to (a) finance a portion of the Purchase Consideration and
                                       (b) pay Transaction Costs.

                                       Availability: The full amount of Term Loans must be drawn in a single
                                       drawing on the Closing Date. Amounts repaid or prepaid under the Term
                                       Loan Facility may not be reborrowed.

                                       Interest Rates and Fees: As set forth on Annex I to this Exhibit B.




          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 01/30/2019




                        Maturity and Amortization: The Term Loan Facility will mature on the day
                        that is seven (7) years after the Closing Date (the “Maturity Date”) and will
                        amortize in equal quarterly installments in an aggregate annual amount
                        equal to 1.0% of its original principal amount (subject to reduction in
                        connection with debt prepayments and debt buy backs), commencing the
                        second full fiscal quarter after the Closing Date, with the balance payable
                        on the final maturity date.

          Guarantees:   All obligations of the Borrower under the Term Loan Facility will be
                        unconditionally guaranteed (the “Guarantees”) by each existing and
                        subsequently acquired or organized direct or indirect wholly-owned U.S.
                        restricted subsidiary of the Borrower to the extent permitted by applicable
                        law and subject to exceptions and limitations consistent with the Existing
                        Term Facility and other customary exceptions to be mutually agreed upon
                        between the Borrower and the Term Loan Administrative Agent (as defined
                        below) (collectively, the “Term Loan Guarantors” and the Term Loan
                        Guarantors, together with the Borrower, the “Term Loan Loan Parties”;
                        and, the Term Loan Guarantors together with the ABL Guarantors, the
                        “Guarantors”; and, the Term Loan Loan Parties together with the ABL
                        Loan Parties, the “Loan Parties”); provided, that on the Closing Date, each
                        ABL Guarantor will also be a Term Loan Guarantor; provided, further, that
                        subsidiaries that are not “eligible contract participants” (after giving effect
                        to any “keepwell” provisions) shall not guarantee swap obligations to the
                        extent it is illegal or unlawful under the Commodity Exchange Act, or any
                        regulation thereunder, by virtue of such subsidiary failing to constitute an
                        “eligible contract participant”. Notwithstanding the foregoing, it is
                        understood and agreed that there shall be no guarantees governed under the
                        laws of any non-U.S. jurisdiction.

          Security:     Subject to the Certain Funds Provision and the provisions of the
                        immediately following paragraph and consistent with the Existing Term
                        Facility, the obligations of Borrower and the Term Loan Guarantors in
                        respect of the Term Loan Facility will be secured by (a) a perfected first-
                        priority (subject to exceptions consistent with the Existing ABL Facility
                        and the Existing Term Facility) security interest in the Term Loan Priority
                        Collateral (as defined in Exhibit C) and (b) a perfected second-priority
                        (subject to permitted liens, including in respect of the applicable ABL
                        Facility, and other exceptions consistent with the Existing ABL Facility and
                        the Existing Term Facility) security interest in the ABL Priority Collateral
                        (as defined in Exhibit C) (the foregoing, collectively, the “Collateral”), in
                        each case, subject to permitted liens and to certain exceptions and
                        limitations consistent with the Existing ABL Facility and the Existing Term
                        Facility and other customary exceptions to be mutually agreed upon
                        between the Borrower and the Term Loan Administrative Agent.

                        Notwithstanding anything to the contrary, the Borrower and the Term Loan
                        Guarantors shall not be required, nor shall the Term Loan Administrative
                        Agent be authorized, (i) to perfect the above described pledges, security,
                        interests and mortgages by any means other than by (A) filings pursuant to
                        the UCC in the office of the secretary of state (or similar central filing
                        office) of the relevant State(s), (B) filings in United States government

                                             B-2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                                    offices with respect to intellectual property as expressly required in the
                                    Term Loan Facility Documentation, (C) delivery to the Term Loan
                                    Administrative Agent, for its possession, of all Collateral consisting of
                                    material intercompany notes and stock certificates of the Borrower and its
                                    material wholly-owned restricted subsidiaries and material instruments,
                                    issued to the Borrower or a Guarantor or (D) mortgages in respect of fee
                                    owned real property located in the U.S. with a fair market value in excess
                                    of an amount to be mutually agreed between the Borrower and the Term
                                    Loan Administrative Agent, in each case expressly required in the Term
                                    Loan Facility Documentation, (ii) to enter into any control agreement with
                                    respect to any deposit account, securities account or commodities account
                                    or contract, (iii) to take any action in any non-U.S. jurisdiction or pursuant
                                    to the requirements of the laws of any non-U.S. jurisdiction in order to
                                    create any security interests or to perfect any security interests, including
                                    with respect to any intellectual property registered outside of the U.S. (it
                                    being understood that there shall be no security agreements or pledge
                                    agreements governed under the laws of any non-U.S. jurisdictions) or (iv)
                                    except as expressly set forth above, to take any other action with respect to
                                    any Collateral to perfection through control agreements or to otherwise
                                    perfect by “control”.

                                    All the above-described pledges and security interests shall be created on
                                    terms, and pursuant to documentation, consistent with the Term Loan
                                    Documentation Principles and subject to exceptions permitted under the
                                    Term Loan Facility Documentation. Notwithstanding anything to the
                                    contrary contained herein, the requirements of the preceding paragraphs in
                                    this “Security” section shall be subject to the Certain Funds Provision.

          Intercreditor Matters:    The lien priority, relative rights and other creditors’ rights issues in respect
                                    of the Term Loan Facility and the ABL Facility will be set forth in a
                                    customary intercreditor agreement consistent with the Term Loan
                                    Documentation Principles and the ABL Documentation Principles.

          Uncommitted Incremental   After the Closing Date, the Borrower will have the right to solicit the
          Facilities:               existing Term Lenders or prospective lenders determined by the Borrower
                                    to provide (x) incremental commitments consisting of one or more new
                                    tranches of revolving credit facilities available under the Facilities
                                    Documentation (each, an “Incremental Revolving Facility”) and/or (y)
                                    incremental commitments consisting of one or more increases to the Term
                                    Loan Facility and/or one or more new tranches of term loans to be made
                                    available under the Term Loan Facility Documentation (each, a
                                    “Incremental Term Facility” and together with any Incremental Revolving
                                    Facility, the “Incremental Facilities”) in an aggregate amount not to exceed
                                    the pro forma Consolidated EBITDA (to be defined in a manner consistent
                                    with the Term Loan Documentation Principles and including, without
                                    limitation, customary pro forma adjustments to include run-rate synergies
                                    management expects to be realized, subject to customary parameters to be
                                    agreed) on the Closing Date (the “Incremental Fixed Dollar Basket”), plus
                                    (2) all voluntary prepayments of the Term Loan Facility, any Incremental
                                    Term Facility and permanent commitment reductions of any Incremental
                                    Revolving Facility (except to the extent funded with the proceeds of the

                                                          B-3
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                               RECEIVED NYSCEF: 01/30/2019




                        incurrence of long-term indebtedness), plus (3) an unlimited amount so long
                        as, in the case of this clause (3), after giving effect to the incurrence of such
                        amount, any acquisition consummated in connection therewith and all other
                        appropriate pro forma adjustments, (x) if such Incremental Facility is
                        secured on a pari passu basis with the Term Loans, the Consolidated First
                        Lien Net Leverage Ratio (as defined below) is equal to or less than the pro
                        forma Consolidated First Lien Net Leverage Ratio on the Closing Date, (y)
                        if such Incremental Facility is secured on a junior basis to the Term Loans,
                        the Consolidated Secured Net Leverage Ratio (as defined below) is equal to
                        or less than the pro forma Consolidated Secured Net Leverage Ratio on the
                        Closing Date or (z) if such Incremental Facility is unsecured, the
                        Consolidated Total Net Leverage Ratio (as defined below) is equal to or
                        less than the pro forma Consolidated Total Net Leverage Ratio on the
                        Closing Date, in each case, after giving effect to any acquisition
                        consummated in connection therewith and all other appropriate pro forma
                        adjustments, and assuming for purposes of this calculation that (i) the full
                        committed amount of any Incremental Revolving Facility and any
                        Incremental Equivalent Debt then being incurred at such time shall be
                        treated as outstanding and (ii) cash proceeds of any such Incremental
                        Facility and Incremental Equivalent Debt then being incurred shall not be
                        netted from indebtedness (provided, however, that if amounts incurred
                        under this clause (3) are incurred concurrently with the incurrence of
                        Incremental Facilities in reliance on clause (1) and/or clause (2) above, the
                        Consolidated First Lien Net Leverage Ratio, the Consolidated Secured Net
                        Leverage Ratio or Consolidated Total Net Leverage Ratio, as applicable,
                        shall be permitted to exceed the Consolidated First Lien Net Leverage
                        Ratio, the Consolidated Secured Net Leverage Ratio or the Consolidated
                        Total Net Leverage Ratio, as applicable, to the extent of such amounts
                        incurred in reliance on clause (1) and/or clause (2)), on terms agreed by the
                        Borrower and the lender(s) providing the respective Incremental Facility (it
                        being understood that (A) if the Consolidated First Lien Net Leverage
                        Ratio, Consolidated Secured Net Leverage Ratio or Consolidated Total Net
                        Leverage Ratio, as applicable, incurrence test is met, then, at the election of
                        the Borrower, any Incremental Facility may be incurred under clause (3)
                        above regardless of whether there is capacity under clause (1) and/or clause
                        (2) above and (B) any portion of any Incremental Facility incurred in
                        reliance on clause (1) and/or clause (2) shall be reclassified, as the
                        Borrower may elect from time to time, as incurred under clause (3) if the
                        Borrower meets the applicable leverage ratio under clause (3) at such time
                        on a pro forma basis); provided that:

                        (i) (a) no event of default (or, in the case of an Incremental Facility the
                        proceeds of which will be used to finance a Permitted Acquisition or other
                        similar permitted investment or repayment of indebtedness that requires an
                        irrevocable prepayment or redemption notice, no payment or bankruptcy
                        event of default) exists or would exist after giving effect thereto and (b) the
                        representations and warranties in the Term Loan Facility Documentation
                        shall be true and correct in all material respects (provided that, in the case
                        of an Incremental Facility used to finance a Permitted Acquisition or other
                        similar permitted investment or repayment of indebtedness that requires an
                        irrevocable prepayment or redemption notice, only the Specified

                                              B-4
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 01/30/2019




                        Representations (conformed as necessary for such Permitted Acquisition)
                        shall be required to be true and correct in all material respects),

                        (ii) any Incremental Facility shall rank pari passu or junior in right of
                        payment with the Facilities and will either be secured on a pari passu or
                        junior basis with the Term Loan Facility by the same Collateral securing the
                        Term Loan Facility or be unsecured, and shall not be secured by any lien on
                        the assets of any Term Loan Loan Party that does not also secure the then
                        outstanding Term Loan Facility, or be guaranteed by any subsidiary other
                        than a Term Loan Loan Party under the then outstanding Term Loan
                        Facility, and

                        (iii) loans to be made under any Incremental Facility (each, under any
                        Incremental Term Facility, an “Incremental Term Loan” and, each, under
                        any Incremental Revolving Facility, an “Incremental Revolving Loan” and,
                        collectively with Incremental Term Loans, the “Incremental Loans”) shall
                        be subject to terms determined by the Borrower and the lenders providing
                        such Incremental Facility, except that:

                             (1) in connection with any Incremental Term Loans, unless any
                             Incremental Term Loans are made a part of the Term Loan Facility
                             (in which case all terms thereof shall be identical to those of the Term
                             Loan Facility), (a) if the “effective margin” applicable to any
                             Incremental Term Loans that are pari passu in right of payment and
                             security with the initial Term Loans (which (x) shall be deemed to
                             include all upfront or similar fees or OID (amortized over the shorter
                             of (1) the weighted average life to maturity of such loans and (2) four
                             years) payable to all lenders providing such Incremental Term Loans,
                             (y) if such Incremental Term Loans include an interest rate floor
                             greater than the applicable interest rate floor under the initial Term
                             Loans, such differential between interest rate floors shall be equated
                             to the applicable interest rate margin for purposes of determining
                             whether an increase to the interest rate margin under the initial Term
                             Loans shall be required, but only to the extent an increase in the
                             interest rate floor in the initial Term Loans would cause an increase in
                             the interest rate then in effect thereunder, and in such case, the interest
                             rate floor (but not the interest rate margin) applicable to the initial
                             Term Loans shall be increased to the extent of such differential
                             between interest rate floors and (z) shall exclude structuring,
                             underwriting,       ticking,     arrangement,    amendment,       consent,
                             commitment and other fees payable in connection therewith)
                             determined as of the initial funding date for such Incremental Term
                             Loans, exceeds the “effective margin” applicable to the initial Term
                             Loans (determined on the same basis as provided above) by more than
                             0.50%, then the “effective margin” for the initial Term Loans shall be
                             increased so that the “effective margin” thereof equals the “effective
                             margin” of such Incremental Term Loans, minus 0.50% (all
                             adjustments made pursuant to this clause (iii)(1)(a), the “MFN
                             Adjustment”); provided that if any Incremental Term Loan is
                             incurred more than 12 months after the Closing Date, the MFN
                             Adjustments shall not apply, (b) the final stated maturity date for any

                                             B-5
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                         RECEIVED NYSCEF: 01/30/2019




                         Incremental Term Loans may be the same as or later (but not sooner)
                         than the final stated maturity date applicable to the then-existing Term
                         Loans, (c) the average weighted life to maturity of such Incremental
                         Term Loans shall be no shorter than the average weighted life to
                         maturity applicable to the then-existing Term Loans (without giving
                         effect to any amortization or prepayments on the outstanding Term
                         Loans), (d) the Borrower may issue, in lieu of any Incremental Term
                         Loans, first lien secured or junior lien secured or unsecured notes,
                         first lien loans, junior lien loans, unsecured loans, or secured or
                         unsecured “Mezzanine” debt (“Incremental Equivalent Debt”) (in
                         each case, (x) if in the form of junior lien or unsecured loans or notes,
                         with a maturity at least 91 days after the maturity of the then existing
                         Term Loans (or if in the form of first lien secured loans or notes, with
                         a maturity no earlier than the maturity of the then existing Term
                         Loans), (y) not guaranteed by any subsidiary other than a Term Loan
                         Loan Party under the then outstanding Term Loan Facility and (z) to
                         the extent secured, subject to customary intercreditor terms to be
                         consistent with the Term Loan Documentation Principles and not
                         secured by any lien on the assets of any Term Loan Loan Party that
                         does not also secure the then outstanding Term Loan Facility) if the
                         applicable conditions to effecting and borrowing under an
                         Incremental Term Facility (as if such Incremental Equivalent Debt
                         were an Incremental Term Loan) would have been satisfied, provided
                         that, the provisions of the preceding clause (iii)(1)(a) shall not apply
                         other than with respect to any loans that are pari passu with the Term
                         Loans in security and right of payment, and clauses (iii)(1)(b) and
                         (iii)(1)(c) shall not apply to any customary bridge facility so long as
                         the long-term debt into which any such customary bridge facility is to
                         be converted satisfies such clauses; provided further that (x)
                         mandatory prepayments shall not be permitted to be applied to any
                         Incremental Term Facility or Incremental Equivalent Debt on a
                         greater than pro rata basis relative to the initial Term Loans (except
                         with respect to mandatory prepayments with the proceeds of
                         Refinancing Facilities or Refinancing Notes) and (y) the covenants,
                         events of default and guarantees of such Incremental Term Loans or
                         Incremental Equivalent Debt, if not consistent with the terms of the
                         corresponding Term Loans, shall not be materially more restrictive to
                         the Borrower, when taken as a whole, than the terms of the Term
                         Loans unless (1) lenders under the Term Loan Facility also receive
                         the benefit of such more restrictive terms or (2) such more restrictive
                         terms apply after the maturity date of the initial Term Loan Facility;
                         and

                         (2) in connection with any Incremental Revolving Loans, (a) the final
                         stated maturity date for any Incremental Revolving Loans may be the
                         same as or later (but not sooner) than the final stated maturity date
                         applicable to the ABL Facility, (b) any Incremental Revolving Loans
                         shall not be subject to (x) any mandatory prepayments other than
                         those customary mandatory prepayments in connection with the
                         Incremental Revolving Loans under any Incremental Revolving
                         Facility exceeding the commitments thereunder or (y) any mandatory

                                        B-6
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 01/30/2019




                              commitment reductions or scheduled amortization payments and (c)
                              the covenants, events of default and guarantees of any Incremental
                              Revolving Loans shall not be materially more restrictive to the
                              Borrower, when taken as a whole, than the terms of the Term Loans.

                        Existing lenders under the Facilities may, but shall not be obligated to
                        without their prior written consent, provide a commitment and/or make any
                        loans pursuant to any Incremental Facility, and nothing contained herein
                        constitutes, or shall be deemed to constitute, a commitment with respect to
                        any Incremental Facility. The use of proceeds, if any, of any Incremental
                        Facility will be as agreed by the Borrower and the lenders providing such
                        Incremental Facility.

                        “Consolidated First Lien Net Leverage Ratio” shall mean the ratio of (i)
                        consolidated first lien net debt (consisting of indebtedness for borrowed
                        money (including, for the avoidance of doubt, any amounts outstanding
                        under the ABL Facility), capitalized lease obligations, purchase money debt
                        and drawn and unreimbursed letters of credit as reflected on the balance
                        sheet of the Borrower and its restricted subsidiaries, in each case secured, in
                        whole or in part, by first priority liens on the assets of the Borrower or any
                        restricted subsidiary), minus unrestricted cash and cash equivalents
                        (excluding for purposes of any calculation of the Consolidated First Lien
                        Net Leverage Ratio in connection with the incurrence of any indebtedness,
                        the cash proceeds of such incurrence) to (ii) Consolidated EBITDA for the
                        most recent four fiscal quarter period for which financial statements have
                        been delivered (or were required to have been delivered) pursuant to the
                        Term Loan Facility Documentation.

                        “Consolidated Secured Net Leverage Ratio” shall mean the ratio of (i)
                        consolidated secured net debt (consisting of indebtedness for borrowed
                        money (including, for the avoidance of doubt, any amounts outstanding
                        under the ABL Facility), capitalized lease obligations, purchase money debt
                        and drawn and unreimbursed letters of credit as reflected on the balance
                        sheet of the Borrower and its restricted subsidiaries, in each case secured, in
                        whole or in part, by liens on the assets of the Borrower or any restricted
                        subsidiary), minus unrestricted cash and cash equivalents (excluding for
                        purposes of any calculation of the Consolidated Secured Net Leverage
                        Ratio in connection with the incurrence of any indebtedness, the cash
                        proceeds of such incurrence) to (ii) Consolidated EBITDA for the most
                        recent four fiscal quarter period for which financial statements have been
                        delivered (or were required to have been delivered) pursuant to the Term
                        Loan Facility Documentation.

                        “Consolidated Total Net Leverage Ratio” shall mean the ratio of (i)
                        consolidated net debt (consisting of indebtedness for borrowed money,
                        capitalized lease obligations, purchase money debt and drawn and
                        unreimbursed letters of credit as reflected on the balance sheet of the
                        Borrower and its restricted subsidiaries), minus unrestricted cash and cash
                        equivalents (excluding for purposes of any calculation of the Consolidated
                        Total Net Leverage Ratio in connection with the incurrence of any
                        indebtedness, the cash proceeds of such incurrence) to (ii) Consolidated

                                             B-7
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 01/30/2019




                                    EBITDA for the most recent four fiscal quarter period for which financial
                                    statements have been delivered (or were required to have been delivered)
                                    pursuant to the Term Loan Facility Documentation.

          Refinancing Facilities:   The Term Loan Facility Documentation will permit the Borrower to
                                    refinance loans under the Term Loan Facility or any Incremental Term
                                    Facility or commitments under the Incremental Revolving Facility from
                                    time to time, in whole or part, with one or more new term facilities (each, a
                                    “Refinancing Term Facility”) or new revolving credit facilities (each a
                                    “Refinancing Revolving Facility” and, together with any Refinancing Term
                                    Facility, collectively, the “Refinancing Facilities”), respectively, under the
                                    Term Loan Facility Documentation solely with the consent of the Borrower
                                    and the institutions providing such Refinancing Term Facility or
                                    Refinancing Revolving Facility and with one or more additional series of
                                    senior unsecured notes or loans or senior secured notes or loans that will be
                                    secured by the Collateral on a pari passu or junior basis with the Term
                                    Loan Facility (such notes or loans, “Refinancing Notes”); provided that (i)
                                    with respect to Refinancing Facilities or Refinancing Notes that are secured,
                                    customary intercreditor agreements are entered into which are reasonably
                                    acceptable to the Borrower and Term Loan Administrative Agent, (ii) any
                                    Refinancing Term Facility or Refinancing Notes do not mature prior to the
                                    maturity date of, or have a shorter weighted average life than, loans under
                                    the Term Loan Facility or Incremental Term Facility being refinanced
                                    (without giving effect to any amortization or prepayments on the
                                    outstanding Term Loans or Incremental Term Loans, as applicable) or, with
                                    respect to any Refinancing Notes, have mandatory prepayment provisions
                                    (other than related to customary asset sale (or similar event) and change of
                                    control offers or prepayments and customary acceleration rights after an
                                    event of default) that would result in mandatory prepayment of such
                                    Refinancing Notes prior to the loans under the Term Loan Facility being
                                    refinanced (it being understood the Borrower shall be permitted to prepay
                                    or offer to purchase any first lien secured Refinancing Notes pursuant to the
                                    second paragraph of the “Mandatory Prepayments” section below), (iii) any
                                    Refinancing Revolving Facility does not mature prior to the maturity date
                                    of the revolving commitments being refinanced, (iv) the aggregate principal
                                    amount of any Refinancing Facility or Refinancing Notes shall not be
                                    greater than the aggregate principal amount of the applicable class under the
                                    Facilities being refinanced or replaced, plus any fees, premiums, original
                                    issue discount and accrued interest associated therewith and costs and
                                    expenses related thereto and such Facilities being refinanced or replaced
                                    will be permanently reduced on a dollar-for-dollar basis concurrently with
                                    the issuance of such Refinancing Facility or Refinancing Notes, (v) the
                                    Term Loan Facility Documentation will contain provisions providing for
                                    the pro rata treatment of the payment, borrowing, participation and
                                    commitment reduction of any Incremental Revolving Facility and any
                                    Refinancing Revolving Facility, (vi) any Refinancing Facility or
                                    Refinancing Notes, to the extent secured, shall not be secured by any lien
                                    on any asset of any Term Loan Loan Party that does not also secure the then
                                    outstanding applicable Term Loans, or be guaranteed by any Subsidiary
                                    other than the Term Loan Guarantors under the then outstanding Term
                                    Loans, (vii) the other terms and conditions of such Refinancing Facilities or

                                                         B-8
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 01/30/2019




                                   Refinancing Notes (excluding pricing, fees and optional prepayment or
                                   redemption terms which shall be determined in good faith by the Borrower)
                                   shall either, at the option of the Borrower, (x) reflect market terms and
                                   conditions (taken as a whole) at the time of incurrence or issuance (as
                                   determined in good faith by the Borrower) or (y) if not consistent with the
                                   terms of the corresponding class under the Term Loan Facility, not be
                                   materially more restrictive to the Borrower, when taken as a whole, than the
                                   terms of the applicable class under the Term Loan Facility (or any
                                   revolving credit facility thereunder) being refinanced or replaced unless (1)
                                   the Term Lenders under the corresponding class under the Term Loan
                                   Facility also receive the benefit of such more restrictive terms or (2) any
                                   such provisions apply only after the maturity date of the Term Loan
                                   Facility. In connection with any Refinancing Facility or Refinancing Notes,
                                   the Term Loan Facility Documentation will provide the Borrower the right
                                   to require the applicable Term Lenders or lenders in respect of any
                                   Incremental Facility to assign their loans and commitments to the providers
                                   of any such Refinancing Facility or Refinancing Notes.

          Mandatory Prepayments:   The Term Loans shall be prepaid with:

                                   (a)   100% of the net cash proceeds from issuances of debt by the Borrower
                                         or any of its restricted subsidiaries (with appropriate exceptions for all
                                         permitted indebtedness (other than Refinancing Term Facilities and
                                         Refinancing Notes) and the Incremental Facilities);

                                   (b)   for each fiscal year of the Borrower (beginning with the first full fiscal
                                         year following the Closing Date) 50% (with step-downs to 25% and
                                         0% if the Consolidated First Lien Net Leverage Ratio is less than
                                         0.50:1.00 and 1.00:1.00 inside the Consolidated First Lien Net
                                         Leverage Ratio as of the Closing Date) of the Borrower’s annual
                                         excess cash flow (to be defined consistent with the Term Loan
                                         Documentation Principles (such definition to provide for a deduction
                                         from excess cash flow, without duplication among periods, of cash
                                         used (or to be used within a time period to be mutually agreed and
                                         consistent with the Term Loan Documentation Principles) to finance
                                         permitted acquisitions, other investments and capital expenditures (to
                                         the extent such amount are used or to be used within agreed upon time
                                         period for permitted acquisitions, other investments and capital
                                         expenditures, including any of the foregoing for which a binding
                                         agreement (or binding commitment) then exists and subject to reversal
                                         if such case is not so used within such agreed time period and to the
                                         extent not financed with long term debt proceeds) and for certain
                                         restricted payments, permitted tax distributions, scheduled payments
                                         of indebtedness and prepayments of other indebtedness, subject to
                                         limitation consistent with the Term Loan Documentation Principles,
                                         and to include a dollar-for-dollar credit for the following (to the extent
                                         not financed with long-term debt proceeds): (x) voluntary permanent
                                         prepayments of (i) the Term Loan Facility and any Incremental Term
                                         Facility, any Incremental Equivalent Debt, any Refinancing Notes and
                                         any Refinancing Term Facility, in each case that is secured on a pari
                                         passu basis with the Term Loan Facility (in each case, including any

                                                         B-9
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 01/30/2019




                              debt buyback, but limited to the actual cash amount paid by Borrower
                              in connection with such buyback) and (ii) the ABL Facility, any
                              Incremental Revolving Facility, any Refinancing Revolving Facility
                              and any revolving facility refinancing, replacing or extending any of
                              the foregoing (to the extent accompanied by a permanent reduction of
                              the relevant commitment) and (y) repayment of the ABL Loans made
                              to account for any additional OID or upfront fees that are
                              implemented pursuant to the “market flex” provisions of the Fee
                              Letter; and

                        (c)   100% of the net cash proceeds of all non-ordinary course asset sales or
                              other dispositions of property by the Borrower or any of its restricted
                              subsidiaries (including casualty insurance and condemnation proceeds
                              and to the extent not consummated prior to the Closing Date and the
                              net proceeds thereof not applied to reduce pension liabilities on a
                              dollar-for-dollar basis, dispositions in whole or in part of the retail
                              business of the Target (collectively, the “Specified Disposition”), but
                              with exceptions for ordinary course dispositions, dispositions of
                              obsolete or worn-out property and property no longer used or useful in
                              the business (other than the Specified Disposition) and other
                              exceptions to be consistent with the Term Loan Facility
                              Documentation) in excess of an individual and annual threshold
                              amount to be agreed and (other than with respect to proceeds of the
                              Specified Disposition) subject to a 100% reinvestment right if
                              reinvested (or committed to be reinvested) within 18 months of such
                              sale or disposition (or 24 months in the event a binding letter of intent
                              is entered into within such 18-month period).

                        Mandatory prepayments shall be applied pro rata among classes of term
                        loans, except that (i) the Borrower may direct that proceeds of Refinancing
                        Term Facilities or Refinancing Notes shall be applied to the class or classes
                        of term loans to be refinanced as selected by the Borrower and (ii)
                        Incremental Term Facilities and Refinancing Term Facilities may
                        participate in mandatory prepayments on a less than pro rata basis.
                        Mandatory prepayments of the Term Loans shall be applied to scheduled
                        installments thereof in direct order of maturity (without premium or
                        penalty); provided, that the Term Loan Facility Documentation shall
                        provide that in the case of mandatory prepayments pursuant to clauses (b)
                        or (c) above, a ratable portion of such mandatory prepayment may be
                        applied to redeem, prepay or offer to purchase any Refinancing Notes or
                        Incremental Equivalent Debt (collectively, “Additional Debt”), in each case
                        secured on a pari passu basis with the Term Loan Facility and if required
                        under the terms of the applicable documents governing such Additional
                        Debt.

                        All prepayments referred to in clauses (a) through (c) above are subject to
                        there being no adverse tax consequences and to permissibility under (i)
                        local law (e.g., financial assistance, corporate benefit, restrictions on
                        upstreaming of cash intra-group and the fiduciary and statutory duties of the
                        directors of the relevant subsidiaries) and (ii) material constituent document
                        restrictions (including as a result of minority ownership by third parties)

                                             B-10
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                 INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 01/30/2019




                                   and other material agreements (so long as any prohibition is not created in
                                   contemplation of such prepayment).            The non-application of any
                                   prepayment amounts as a consequence of the foregoing provisions will not,
                                   for the avoidance of doubt, constitute a default or an event of default, and
                                   such amounts shall be available for working capital purposes of the
                                   Borrower and its restricted subsidiaries as long as not required to be prepaid
                                   in accordance with the following provisions. Borrower and its restricted
                                   subsidiaries will undertake to use reasonable efforts to overcome or
                                   eliminate any such restrictions (subject to the considerations above and as
                                   determined in the Borrower’s reasonable business judgment) to make the
                                   relevant prepayment. Notwithstanding the foregoing, any prepayments
                                   required after application of the above provision shall be net of any costs,
                                   expenses or taxes incurred by the Borrower or any of its affiliates and
                                   arising as a result of compliance with the preceding sentence.

                                   Any Term Lender under the Term Loan Facility may elect not to accept its
                                   pro rata portion of any mandatory prepayment (other than with respect to
                                   Refinancing Notes and Refinancing Term Facilities) (each, a “Declining
                                   Term Loan Lender”). Any prepayment amount declined by a Declining
                                   Term Loan Lender may be retained by the Borrower (“Retained Declined
                                   Proceeds”).

          Voluntary Prepayments:   Voluntary prepayments of borrowings under the Term Loan Facility will be
                                   permitted at any time, in minimum principal amounts to be mutually agreed
                                   upon between the Borrower and the Term Loan Administrative Agent
                                   consistent with the Term Loan Documentation Principles, without premium
                                   or penalty (except the Prepayment Premium referred to below), subject to
                                   reimbursement of the Term Lenders’ redeployment costs (other than lost
                                   profits) in the case of a prepayment of Adjusted LIBOR Loans prior to the
                                   last day of the relevant interest period. Voluntary prepayments of the Term
                                   Loans shall be applied to installments thereof as directed by the Borrower
                                   (and absent such direction, in direct order of maturity). All voluntary
                                   prepayments shall be applied to the class or classes of Term Loans as
                                   selected by the Borrower.

          Prepayment Premium:      Voluntary prepayments and mandatory prepayments (or repricing or
                                   refinancing through any waiver, consent or amendment, including any
                                   mandatory assignment in connection therewith) of initial Term Loans made
                                   pursuant to clause (a) of the “Mandatory Prepayments” section of this Term
                                   Sheet prior to the date that is six months after the Closing Date will be
                                   subject to a prepayment premium of 1.00% (the “Prepayment Premium”) of
                                   the principal amount prepaid, refinanced or amended to the extent
                                   constituting a Repricing Transaction. “Repricing Transaction” shall mean
                                   (i) any prepayment or repayment of initial Term Loans with the proceeds
                                   of, or any conversion of initial Term Loans into, any new or replacement
                                   tranche of senior secured term loans under credit facilities the primary
                                   purpose of which is to reduce the all-in-yield applicable to the initial Term
                                   Loans and (ii) any amendment to the initial Term Loan Facility (or any
                                   exercise of any “yank-a-bank” rights in connection therewith) the primary
                                   purpose of which is to reduce the all-in-yield applicable to the initial Term
                                   Loans (with the all-in-yield, in each case, calculated in a manner consistent

                                                       B-11
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                            RECEIVED NYSCEF: 01/30/2019




                                       with the MFN Adjustment); provided that such Prepayment Premium shall
                                       not apply if such refinancing or amendment is in connection with a “change
                                       of control” transaction, initial public offering or any transformative
                                       acquisition.

          Term   Loan       Facility   The definitive documentation with respect to the Term Loan Facility (the
          Documentation:               “Term Loan Facility Documentation”) will be initially prepared by counsel
                                       to the Borrower based on a recent precedent to be agreed for a similarly-
                                       situated borrower in the syndicated term loan “B” market to be mutually
                                       agreed, will contain only those mandatory prepayments set forth above in
                                       this Term Sheet and representations, warranties, conditions to borrowing,
                                       affirmative, negative and financial covenants and events of default set forth
                                       below in this Term Sheet, in each case applicable to the Borrower and its
                                       restricted subsidiaries, with materiality thresholds, qualifications,
                                       exceptions, “baskets” and grace and cure periods to be mutually agreed,
                                       with changes and modifications that reflect the “market flex” provisions of
                                       the Fee Letter and shall be no less favorable (except as expressly set forth
                                       in this Exhibit B) to the Borrower and its subsidiaries than the Existing
                                       Term Facility (collectively, the “Term Loan Documentation Principles”).
                                       Notwithstanding the foregoing, all leases of the Borrower, the Guarantors
                                       and the respective restricted subsidiaries of the Borrower or Subsidiary
                                       Guarantors that are or would be treated as operating leases for purposes of
                                       GAAP as of the Signing Date shall be accounted for as operating leases for
                                       purposes of the defined financial terms, including “Capital Lease
                                       Obligations” under the Term Loan Facility Documentation regardless of
                                       any change to GAAP following such date which would otherwise require
                                       such leases to be treated as capital leases; provided that financial reporting
                                       shall not be affected thereby. The Term Loan Facility Documentation will
                                       contain customary European Union bail-in and Beneficial Ownership
                                       Regulation provisions and, to the extent applicable, Department of Labor
                                       lender regulatory representations. The Term Loan Facility Documentation
                                       shall be subject in all respects to the Certain Funds Provision.

          Representations              Consistent with the Term Loan Documentation Principles and include (and
          and Warranties:              limited to) the following (to be applicable to the Borrower and its restricted
                                       subsidiaries): pro forma financial statements; no Material Adverse Effect
                                       (as defined below) after the Closing Date; legal existence; compliance with
                                       laws (including, without limitation, anti-terrorism laws, FCPA and OFAC);
                                       organizational power and authority; due authorization, execution, delivery
                                       and enforceability of the Term Loan Facility Documentation; no violation
                                       of or conflict with law, organizational documents or material debt
                                       agreements; government approvals; material litigation; ownership of
                                       material property; intellectual property; taxes; the Patriot Act; Beneficial
                                       Ownership Certification; FCPA; Sanctions (including OFAC); Federal
                                       Reserve regulations; ERISA and Canadian pension regulations; Investment
                                       Company Act; environmental matters; labor matters; governmental
                                       consents; solvency on the Closing Date; accuracy of written disclosure; the
                                       Patriot Act; PACA and PSA, and creation, perfection and validity of
                                       security interests (subject to permitted liens and other exceptions to
                                       perfection to be mutually agreed and consistent with the Term Loan
                                       Documentation Principles).

                                                           B-12
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                                   “Material Adverse Effect” means any event, circumstance or condition that
                                   has had a material and adverse effect on (a) the business, results of
                                   operations or financial condition of the Borrower and its restricted
                                   subsidiaries, taken as a whole, (b) the ability of the Borrower and its
                                   restricted subsidiaries, taken as a whole, to perform their material payment
                                   obligations under the Facilities Documentation or (c) material remedies
                                   (taken as a whole) of the Administrative Agent and the Lenders under the
                                   Facilities Documentation.

          Conditions Precedent:    The availability of the Term Loan Facility on the Closing Date will be
                                   subject solely to the applicable conditions precedent set forth in Exhibit D
                                   to the Commitment Letter. For the avoidance of doubt, it is agreed that
                                   conditions set forth in Exhibit D are subject, in all respects, to the Certain
                                   Funds Provision.

          Affirmative Covenants:   Consistent with the Term Loan Documentation Principles (to be applicable
                                   to the Borrower and its restricted subsidiaries) and limited to the following:
                                   delivery of consolidated annual audited financial statements within 120
                                   days of the end of each fiscal year without any going concern qualification
                                   or exception (except to the extent such qualification or exception is a result
                                   of a current maturity of indebtedness or any actual or prospective default of
                                   any financial covenant) and, for each of the first three fiscal quarters of any
                                   fiscal year, quarterly unaudited financial statements within 45 days for each
                                   of the first three fiscal quarters of any fiscal year; together with the delivery
                                   of annual financials, customary management discussion and analysis;
                                   together with the delivery of quarterly financials, summary management
                                   discussion and analysis; quarterly lender calls at the Term Loan
                                   Administrative Agent’s request; annual budgets and quarterly (for the first
                                   three fiscal quarters of each fiscal year) and annual compliance certificates;
                                   payment of material taxes; maintenance of existence; compliance with
                                   laws; maintenance of property (subject to casualty, condemnation and
                                   normal wear and tear) and adequate insurance; maintenance of books and
                                   records; right of the Term Loan Administrative Agent to inspect property
                                   and books and records (subject to frequency and cost reimbursement
                                   limitations consistent with the Term Loan Documentation Principles and
                                   other than information subject to confidentiality obligations or attorney-
                                   client privilege and other exceptions to be agreed); information (including,
                                   without limitation, the PATRIOT Act and the Beneficial Ownership
                                   Regulation); notices of events of default; changes in fiscal year; designation
                                   and re-designation of restricted and unrestricted subsidiaries; notices of
                                   litigation and ERISA events which, in either case, result in a Material
                                   Adverse Effect; use of proceeds; further assurances with respect to the
                                   Collateral and Guarantees; material changes in lines of business (other than
                                   lines of business complementary, ancillary, synergistic or incidentally
                                   related to then-existing lines of business); commercially reasonable efforts
                                   to maintain public ratings (but not to maintain a specific rating); in each
                                   case, all with customary materiality qualifiers, exceptions and limitations to
                                   be agreed upon and consistent with the Term Loan Documentation
                                   Principles.


                                                        B-13
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                               INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                      RECEIVED NYSCEF: 01/30/2019




          Negative Covenants:   Consistent with the Term Loan Documentation Principles (to be applicable
                                to the Borrower and its restricted subsidiaries) and limited to the following
                                (which shall be subject to customary materiality qualifiers, exceptions and
                                limitations to be mutually agreed upon and which shall be consistent with
                                the Term Loan Documentation Principles):

                                1. Limitation on asset sales (with exceptions to include, without limitation,
                                the Specified Disposition).

                                2. Limitation on mergers, liquidations, dissolutions and other fundamental
                                changes.

                                3. Limitations on dividends, stock repurchases and redemptions of equity
                                interests.

                                4. Limitation on incurrence of indebtedness (with exceptions to include,
                                without limitation, the Facilities, any Incremental Facility, Refinancing
                                Facility, Incremental Equivalent Debt or Refinancing Notes or and any
                                permitted refinancings thereof).

                                5. Limitation on investments.

                                6. Limitation on liens (with exceptions to include liens securing the
                                Facilities (including any Incremental Facility and any Refinancing Facility),
                                Incremental Equivalent Debt and Refinancing Notes).

                                7. Limitations on restrictions on distributions from subsidiaries and granting
                                of negative pledge clauses.

                                8. Limitations on prepayments, redemptions and repurchases of certain
                                material debt that is subordinated in right of payment or security to the
                                Facilities or is unsecured, excluding for the avoidance of doubt, the ABL
                                Loans.

                                9. Limitations on amendments to organizational documents and material
                                Junior Debt documents, in each case, solely to the extent such amendments
                                are materially adverse to the Term Lenders.

                                10. Limitations on transactions with affiliates.

                                Unless an event of default has occurred and is continuing or would result
                                therefrom (at the time of execution of a binding agreement in respect
                                thereof), the Borrower and its restricted subsidiaries may make acquisitions
                                (each, a “Permitted Acquisition”), subject solely to the following terms and
                                conditions: (i) after giving effect thereto, the Borrower is in compliance
                                with the permitted lines of business covenant and (ii) if the Borrower or any
                                of its restricted subsidiaries acquires the majority of the equity interests of
                                any person in connection with such acquisition such person will, subject to
                                the right of the Borrower to designate an unrestricted subsidiary and
                                (subject to a cap on amounts invested by Term Loan Loan Parties in entities
                                that do not become (or assets that do not become owned by) Term Loan

                                                     B-14
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                             RECEIVED NYSCEF: 01/30/2019




                                       Loan Parties) become a restricted subsidiary and, solely to the extent
                                       required by and subject to the limitations set forth in, “Guarantee”” and
                                       “Security” and the immediately preceding parenthetical above, the acquired
                                       company and its subsidies will become Term Loan Guarantors and pledge
                                       their Collateral to the Term Loan Administrative Agent.

                                       The Borrower will be also permitted to utilize an “Available Additional
                                       Basket” in an amount equal to (a) a fixed amount to be agreed, plus (b) 50%
                                       of cumulative consolidated net income (to be defined consistent with the
                                       Term Loan Documentation Principled), plus (c) the proceeds of new public
                                       or private qualified equity issuances by, and capital contributions to, the
                                       Borrower after the Closing Date, plus (d) debt and disqualified stock which
                                       have been exchanged or converted into qualified equity of the Borrower
                                       (and any direct or indirect parent thereof) after the Closing Date, plus (e)
                                       the proceeds of sales of investments made under the Available Additional
                                       Basket, plus (f) without duplication of amounts under clause (e) above,
                                       returns, profits, distributions and similar amounts received on investments
                                       made under the Available Additional Basket (up to the amount of the
                                       original investment), plus (g) the investments of the Borrower and its
                                       restricted subsidiaries in any unrestricted subsidiary that have been
                                       transferred to the Borrower or any of its restricted subsidiaries, in each case
                                       up to the amount of the original investment made in such unrestricted
                                       subsidiary under the Available Additional Basket, plus (h) the amount of
                                       Retained Declined Proceeds, plus (i) the sale of equity interests or assets of
                                       an unrestricted subsidiary, joint venture or minority investment that has
                                       been re-designated as a restricted subsidiary or that has been merged or
                                       consolidated into a Term Loan Party or any of its restricted subsidiaries or
                                       the fair market value of the assets of any unrestricted subsidiary, joint
                                       venture or minority investment that have been transferred to a Term Loan
                                       Loan Party or any of its restricted subsidiaries, in each case up to the
                                       amount of the original investment made in such unrestricted subsidiary,
                                       joint venture or minority investment under the Available Additional Basket,
                                       plus (k) certain other items to be mutually agreed and consistent with the
                                       Term Loan Documentation Principles, in the case of each of the foregoing
                                       clauses (a) through (k), to the extent not otherwise applied to make
                                       investments to other restricted payments (including subordinated debt
                                       prepayments, redemptions or repurchases); provided that, to the extent such
                                       amounts are to be utilized for dividends, stock repurchases and redemptions
                                       of equity interests or for prepayments, redemption and repurchases of
                                       Junior Debt, the unused amounts under the Available Additional Basket
                                       shall only be available so long as (x) no event of default has occurred and is
                                       continuing and (y) the Borrower shall be in compliance, on a pro forma
                                       basis, with a Consolidated Total Net Leverage Ratio to be agreed (the
                                       “Available Additional Basket Conditions”).

          Limited Condition            Consistent with the Term Loan Documentation Principles.
          Transactions:

          Financial Covenant:          None.
          Unrestricted Subsidiaries:   The Term Loan Facility Documentation will contain provisions pursuant to

                                                            B-15
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                   RECEIVED NYSCEF: 01/30/2019




                               which, so long as no event of default is continuing, the Borrower will be
                               permitted to designate any existing or subsequently acquired or organized
                               subsidiary as an “unrestricted subsidiary” and subsequently re-designate
                               any such unrestricted subsidiary as a restricted subsidiary, if, on a pro
                               forma basis, the Borrower would be in compliance with a maximum
                               Consolidated Total Net Leverage Ratio equal to the Consolidated Total Net
                               Leverage Ratio on the Closing Date, provided, (x) such designation of a
                               restricted subsidiary as an unrestricted shall be deemed to constitute the
                               incurrence of indebtedness and liens of such subsidiary (and reduction in
                               an outstanding investment). Unrestricted subsidiaries will not be subject to
                               the mandatory prepayments, representations and warranties, covenants,
                               events of default or other provisions of the Term Loan Facility
                               Documentation, and the results of operations and indebtedness of
                               unrestricted subsidiaries will not be taken into account for purposes of
                               calculating any financial ratios or baskets contained in the Term Loan
                               Facility Documentation.

          Events of Default:   Consistent with the Term Loan Documentation Principles (to be applicable
                               to the Borrower and its restricted subsidiaries) and limited to the following
                               (with grace periods, baskets and materiality thresholds to be mutually
                               agreed upon and consistent with the Term Loan Documentation Principles):
                               nonpayment of principal; nonpayment of interest with a grace period of
                               5 business days; nonpayment of fees or other amounts with a grace period
                               of 10 business days; any representation or warranty in the Term Loan
                               Facility Documentation proving to have been materially incorrect when
                               made or deemed made; failure to perform or observe covenants set forth in
                               the Term Loan Facility Documentation within a specified period of time
                               where appropriate (subject, in the case of affirmative covenants, to a grace
                               period of 30 days following written notice from the Term Loan
                               Administrative Agent (other than in respect of maintenance of the
                               Borrower’s existence and notices of default); cross-default (other than with
                               respect to the ABL Facility) and cross-acceleration to debt in excess of a
                               materiality threshold; cross-acceleration to the ABL Facility; bankruptcy
                               and insolvency defaults (with a 60 day grace period for involuntary
                               proceedings); final monetary judgment defaults to the extent not covered by
                               indemnities or insurance above a materiality threshold (with a 60 day grace
                               period); customary ERISA events that would result in a Material Adverse
                               Effect; invalidity of material guarantees or impairment of security of a
                               material portion of the Collateral; and change of control (to be defined in a
                               manner consistent with the Term Loan Documentation Principles)).

          Voting:              Amendments and waivers of the Term Loan Facility Documentation will
                               require the approval of Term Lenders holding more than 50% of the
                               aggregate amount of loans and commitments under the Facilities (the
                               “Required Term Lenders”), except that (a) only the consent of each directly
                               and adversely affected Lender (and not the Required Term Lenders) shall
                               be required with respect to (i) increases in commitments of such Term
                               Lender (it being understood that a waiver of any condition precedent or the
                               waiver of any default, event of default or mandatory prepayment shall not
                               constitute an increase of any commitment of any Term Lender),
                               (ii) reductions of principal, interest or fees payable to such Term Lender

                                                   B-16
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                               RECEIVED NYSCEF: 01/30/2019




                        (other than waivers of default interest, a default or event of default or
                        mandatory prepayment), provided that any change in the definitions of any
                        ratio used in the calculation of any rate of interest or fees (or the component
                        definitions) shall not constitute a reduction in any rate of interest or fees,
                        (iii) extensions of final scheduled maturity or scheduled times for payment
                        of principal, interest or fees owing to such Term Lender (it being
                        understood and agreed that the waiver of any mandatory prepayment,
                        default interest, default or event of default shall only require the consent of
                        the Required Term Lenders) and (iv) alterations of such Lender’s pro rata
                        sharing of payments, (b) the consent of all Term Lenders shall be required
                        with respect to (i) releases of all or substantially all of the Term Loan
                        Guarantors or all or substantially all of the Collateral (other than in
                        connection with permitted asset sales, dispositions, mergers, liquidations or
                        dissolutions or as otherwise permitted) and (ii) reductions to any of the
                        voting percentages, and (c) the consent of the Term Loan Administrative
                        Agent shall be required with respect to amendments and waivers directly
                        adversely affecting its rights or duties; it being understood that (i) additional
                        extensions of credit permitted under the Term Loan Facility Documentation
                        shall not require the consent of all Term Lenders but instead shall only
                        require the consent of each Term Lender extending such credit, (ii) any
                        applicable intercreditor agreement may be amended solely with the consent
                        of the Term Loan Administrative Agent to give effect thereto or to carry out
                        the purposes thereof and (iii) there shall be no “class” voting requirement
                        for amendments, modifications or supplements to the Term Loan Facility
                        Documentation.

                        The Term Loan Facility Documentation shall contain a mechanism to
                        permit the Borrower (a) with the consent of each directly and adversely
                        affected Term Lender under the Term Loan Facility, but without the
                        consent of any other Term Lender or the Required Term Lenders, to extend
                        the maturity date and to provide for different interest rates and fees and
                        prepayments for the Term Lender providing such extended maturity date, so
                        long as an offer to extend the final expiration or maturity date of the
                        applicable Facility is made to all Term Lenders of the applicable class on a
                        pro rata basis pursuant to procedures established by the Term Loan
                        Administrative Agent and (b) with the consent of each directly and
                        adversely affected Term Lender under the applicable Facility (but no other
                        Term Lender) to provide for a “re-pricing” amendment which reduces the
                        interest rate accruing in respect of the Term Loans and/or Revolving Loans
                        held by such Term Lender.

                        In connection with any proposed amendment, modification, waiver or
                        termination (a “Proposed Change”) requiring the consent of all Term
                        Lenders or all directly and adversely affected Term Lenders, if the consent
                        to such Proposed Change of other Term Lenders whose consent is required
                        is not obtained (but the consent of the Required Term Lenders or more than
                        50% (in principal amount) of the directly and adversely affected Term
                        Lenders, as applicable, is obtained) (any such Term Lender whose consent
                        is not obtained being referred to as a “Non-Consenting Lender”), then the
                        Borrower may, at its option and at its sole expense and effort, upon notice
                        to such Non-Consenting Lender and the Term Loan Administrative Agent,

                                             B-17
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                               RECEIVED NYSCEF: 01/30/2019




                        (x) require such Non-Consenting Lender to assign and delegate, without
                        recourse (in accordance with and subject to customary restrictions on
                        assignment), all its interests, rights and obligations under the Term Loan
                        Facility Documentation with respect to the applicable class or classes of
                        loans to an assignee that shall assume such obligations (which assignee may
                        be another Term Lender, if a Term Lender accepts such assignment) and/or
                        (y) terminate the commitment of such Non-Consenting Lender and prepay
                        such Term Lender on a non-pro rata basis; provided that, such Non-
                        Consenting Lender shall have received payment of an amount equal to the
                        outstanding principal of its loans, accrued interest thereon, accrued fees and
                        all other amounts then due and owing to it under the Term Loan Facility
                        Documentation with respect to such class or classes from the assignee (to
                        the extent of such outstanding principal and accrued interest and fees) or the
                        Borrower (in the case of all other amounts).

                        The Term Loan Facility Documentation shall contain customary provisions
                        consistent with the Term Loan Documentation Principles for replacing or
                        terminating the commitments of (i) an insolvent Term Lender, (ii) a Lender
                        failing to fund its commitment (a “Defaulting Lender”), (iii) a Lender
                        seeking indemnity for increased costs or grossed-up tax payments and (iv) a
                        Lender refusing to extend its commitment, in each case consistent with the
                        Term Loan Documentation Principles.

                        In addition, the Term Loan Facility Documentation shall provide for the
                        amendment (or amendment and restatement) of the Term Loan Facility
                        Documentation to (a) add one or more additional or replacement credit
                        facilities thereto and changes related thereto and (b) to provide for term
                        loans replacing all or a portion of the Term Loans, subject to customary
                        limitations, with only the consent of the Borrower and the lenders providing
                        such replacement term loans and, in connection with any of the foregoing,
                        the right of the Borrower to require the applicable Term Lenders to assign
                        their Term Loans to the providers of any replacement credit facility or loans
                        or to prepay their outstanding loans and terminate their commitments.

                        The Term Loan Facility Documentation will permit guarantees, collateral
                        security documents and related documents to be amended and waived with
                        the consent of the Term Loan Administrative Agent at the request of
                        Borrower without the need for consent by any other Term Lender if such
                        amendment or waiver is delivered in order to (i) comply with local law or
                        advice of local counsel or (ii) cause such guarantee, collateral security
                        document or other document to be consistent with or effectuate the credit
                        agreement and the other Term Loan Facility Documentation. The Term
                        Loan Administrative Agent shall be entitled (in its discretion) to extend any
                        deadline for taking actions required to perfect security interests in collateral.

                        In addition, if the Term Loan Administrative Agent and the Borrower shall
                        have jointly identified an obvious error, defect or any error or omission of a
                        technical nature in the Term Loan Facility Documentation, then the Term
                        Loan Administrative Agent and the Borrower shall be permitted to amend
                        such provision without further action or consent of any other party if such
                        amendment is posted to the Lenders and Required Lenders (to be defined)

                                             B-18
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                             RECEIVED NYSCEF: 01/30/2019




                                       do not oppose such amendment within five business days of such posting.

          Cost and Yield Protection:   Usual for facilities and transactions of this type (including mitigation
                                       provisions and to include Dodd-Frank and Basel III as changes in law) and
                                       consistent with the Term Loan Documentation Principles; provided that
                                       requests for such additional payments shall be limited to circumstances in
                                       which the applicable Lender is imposing such charges on other similarly
                                       situated borrowers under comparable syndicated credit facilities. The Term
                                       Loan Facility Documentation will contain customary tax gross-up
                                       provisions.

          Assignments and              The Term Lenders will be permitted to assign loans and commitments with
          Participations:              the consent (not to be unreasonably withheld or delayed) of the Borrower
                                       (unless a payment or bankruptcy (with respect to the Borrower) event of
                                       default has occurred and is continuing or such assignment is to a Term
                                       Lender, an affiliate of a Term Lender or an approved fund of a Term
                                       Lender); provided that, with respect to the Term Loan Facility, the
                                       Borrower’s consent shall be deemed given if it fails to respond within
                                       fifteen business days; provided further that, no loans or commitments shall
                                       be assigned to Disqualified Institutions. Each assignment (except to other
                                       Term Lenders or their affiliates) will be in a minimum amount of
                                       $1,000,000 or will be the assignment of the entire remaining amount of an
                                       assigning Term Lender’s Term Loans.

                                       The Term Loan Administrative Agent shall have no duties or
                                       responsibilities for monitoring or enforcing prohibitions on assignment to
                                       Disqualified Institutions.

                                       The Term Lenders will be permitted to participate loans and commitments
                                       without restriction (except as provided below).             Voting rights of
                                       participants shall be limited to matters in respect of (a) reductions of
                                       principal, interest or fees owing to such participant, (b) extensions of final
                                       scheduled maturity or scheduled times for payment of interest or fees owing
                                       to such participant and (c) releases of Collateral or Guarantees requiring the
                                       approval of all Term Lenders. In no event shall any portion of the Facilities
                                       be participated to any Disqualified Institution (so long as the identity of any
                                       such Disqualified Institution to whom no portion of the Facilities shall be
                                       participated is available to all Term Lenders).

          Expenses and                 The Borrower shall pay within thirty (30) days after written demand
          Indemnification:             (including documentation reasonably supporting such request) (a) all
                                       reasonable documented out-of-pocket expenses of the Term Loan
                                       Administrative Agent and the Term Loan Lead Arrangers associated with
                                       the syndication, preparation, execution, delivery, negotiation and
                                       administration of the Term Loan Facility Documentation and any
                                       amendment or waiver with respect thereto (in the case of (i) legal fees and
                                       expenses, limited to the reasonable documented fees, disbursements and
                                       other charges of one counsel identified herein and, to the extent reasonably
                                       necessary, one local counsel in each relevant jurisdiction, which, in each
                                       case, shall exclude allocated costs of in-house counsel and (ii) fees or

                                                            B-19
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 01/30/2019




                        expenses with respect to any other advisor or consultant, solely to the extent
                        the Borrower has consented to the retention of such person) and (b) all
                        reasonable documented out-of-pocket expenses of the Term Loan
                        Administrative Agent and the Term Lenders (in the case of legal fees and
                        expenses, limited to the reasonable documented fees, disbursements and
                        other charges of one counsel for the Term Loan Administrative Agent and
                        the Term Lenders (taken as a whole) and to the extent reasonably
                        necessary, one local counsel in each relevant jurisdiction and, in the event
                        of a conflict of interest, one additional conflicts counsel for the affected
                        Indemnified Persons (as defined below) taken as a whole, which, in each
                        case, shall exclude allocated costs of in-house counsel), in connection with
                        the enforcement of the Term Loan Facility Documentation.

                        The Borrower will, within thirty (30) days after written demand, indemnify
                        the Term Loan Administrative Agent, the Term Loan Lead Arrangers, the
                        Term Lenders, their respective affiliates, and their respective officers,
                        directors, employees, members, agents, advisors, representatives and
                        controlling persons (each an “Indemnified Person”), and hold them
                        harmless from and against all losses, claims, damages, liabilities and
                        expenses (in the case of (i) legal fees and expenses, limited to reasonable
                        fees, disbursements and other charges of one primary counsel for all such
                        Indemnified Persons (taken as a whole) and to the extent reasonably
                        necessary, one local counsel in each relevant jurisdiction and, in the event
                        of a conflict of interest, one additional counsel for the affected Indemnified
                        Persons taken as a whole, which, in each case, shall exclude allocated costs
                        of in-house counsel and (ii) any other advisor or consultant, solely to the
                        extent the Borrower has consented to the retention of such person) and
                        liabilities of any such Indemnified Person arising out of or relating to any
                        claim or any action, suit or other proceedings (regardless of whether any
                        such Indemnified Person is a party thereto or whether such claim, litigation,
                        or other proceeding is brought by a third party or by the Borrower or any of
                        its affiliates) that relate to the Term Loan Facility Documentation or the use
                        of proceeds therefrom; provided that, no Indemnified Person will be
                        indemnified (a) for its (or any of its affiliates’ or any of its or their
                        respective officers’, directors’, employees’, members’, agents’, advisors’,
                        representatives’ and controlling persons’) willful misconduct, bad faith or
                        gross negligence (to the extent determined in a final non-appealable order
                        of a court of competent jurisdiction), (b) for its (or any of its affiliates’ or
                        any of its officers’, directors’, employees’, members’, agents’, advisors’,
                        representatives’ and controlling persons’) material breach of its obligations
                        under the Term Loan Facility Documentation (to the extent determined in a
                        final non-appealable order of a court of competent jurisdiction), (c) for any
                        dispute among Indemnified Persons (or any of their respective affiliates or
                        any of their respective officers, directors, members, employees, agents,
                        advisors, representatives and controlling persons) that does not involve an
                        act or omission by the Borrower or any of its subsidiaries (other than any
                        claims against the Term Loan Administrative Agent or the Term Loan Lead
                        Arrangers in their capacity as such but subject to clause (a) and (b) above)
                        or (d) for any settlement effected without the Borrower’s prior written
                        consent (not to be unreasonably withheld or delayed), but if settled with
                        Borrower’s prior written consent or if there is a final non-appealable

                                             B-20
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 01/30/2019




                                     judgment against an Indemnified Person in any such proceeding, the
                                     Borrower will indemnify and hold harmless such Indemnified Person from
                                     and against any and all actual losses, claims, damages, liabilities and
                                     expenses by reason of such settlement or judgment in accordance with this
                                     section. Each such Indemnified Person agrees to refund and return any and
                                     all amounts paid by the Borrower to such Indemnified Person to the extent
                                     any of the foregoing items described in clauses (a) through (d) occurs (to
                                     the extent determined in a final non-appealable order of a court of
                                     competent jurisdiction). None of the Indemnified Persons or the Borrower
                                     shall be liable for any special, indirect, consequential or punitive damages
                                     in connection with the Facilities (except to the extent of its indemnity or
                                     reimbursement obligations hereunder in respect of any losses, claims,
                                     damages, liabilities and expenses incurred or paid by an Indemnified Person
                                     to a third party).

          Governing Law              New York.
          and Forum:

          Counsel to Term Loan       Davis Polk & Wardwell LLP
          Administrative Agent and
          Term Loan Lead
          Arrangers:




                                                         B-21
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                RECEIVED NYSCEF: 01/30/2019




                                                                             ANNEX I TO EXHIBIT B

          Interest Rates:   The interest rates under the Term Loan Facility will be, at the option of the
                            Borrower, Adjusted LIBOR, plus 2.75% or ABR, plus 1.75%; provided
                            that, such interest rates will be subject to a step-down of 25 bps if the
                            Consolidated First Lien Net Leverage Ratio is equal to or less than a level
                            to be agreed.
                            As used herein:

                            “Adjusted LIBOR” means the London interbank offered rate, adjusted for
                            statutory reserve requirements (and each Term Loan designated as such, an
                            “Adjusted LIBOR Loan”); provided that Adjusted LIBOR shall be deemed
                            to be no less than 0.00% per annum.

                            “ABR” means the highest of (i) the rate the Term Loan Administrative
                            Agent announces from time to time as its prime rate, (ii) the Federal Funds
                            Effective Rate, plus 1/2 of 1% and (iii) Adjusted LIBOR plus 1% (and each
                            Term Loan designated as such, an “ABR Loan”).

                            Adjusted LIBOR borrowings may be made for interest periods of 1, 2, 3 or
                            6 months and, if available to all relevant Term Lenders, a period shorter
                            than one month or a period of 12 months, as selected by the Borrower.

                            Interest on Adjusted LIBOR Loans and all fees will be payable in arrears on
                            the basis of a 360-day year, calculated on the basis of the actual number of
                            days elapsed. Interest on ABR Loans will be payable in arrears on the basis
                            of a 365-day year (or a 366-day year in a leap year) calculated on the basis
                            of the actual number of days elapsed. Interest will be payable on Adjusted
                            LIBOR Loans on the last day of the applicable interest period (or at the end
                            of each three months, in the case of interest periods longer than three
                            months) and upon prepayment, and on ABR Loans quarterly and upon
                            prepayment.

                            If either (i) the Term Loan Administrative Agent determines that adequate
                            and reasonable means do not exist for ascertaining Adjusted LIBOR and
                            such circumstances are unlikely to be temporary and/or (ii) the supervisor
                            for the administrator of the London interbank offered rate or a governmental
                            authority having jurisdiction over the Term Loan Administrative Agent has
                            made a public statement identifying a specific date after which the London
                            interbank offered rate shall no longer be used for determining interest rates
                            for loans, then the Term Loan Administrative Agent and the Borrower shall
                            endeavor to establish an alternate rate of interest to “LIBOR” and that gives
                            due consideration to the then prevailing market convention for determining
                            a rate of interest for syndicated loans in the United States at such time and
                            shall enter into an amendment to reflect such alternate rate of interest and
                            such other related changes to the Term Loan Facility Documentation as
                            may be applicable, which amendment shall not require the consent of any
                            Lender unless the Term Loan Administrative Agent shall have received,
                            within five business days of the date notice of such successor or alternative
                            index rate is provided to the Lenders, a written notice from the Required
                            Lenders stating that such Required Lenders object to such amendment.

          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                             RECEIVED NYSCEF: 01/30/2019




          Default Rate:   Upon any payment or bankruptcy event of default, the interest rate will be,
                          with respect to overdue principal, the applicable interest rate, plus 2.00%
                          per annum and, with respect to any other overdue amount, the interest rate
                          applicable to ABR Loans, plus 2.00% per annum (other than to Defaulting
                          Lenders). Interest on such overdue amounts will be payable upon written
                          demand.




                                              B-I-2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 01/30/2019




                                                                                                       EXHIBIT C
                                                     Project Jedi
                                                     ABL Facility
                                            Summary of Terms and Conditions

                           Capitalized terms used but not defined in this Exhibit C shall have the respective
          meanings set forth in the letter agreement to which this Exhibit C is attached and in the other Exhibits
          attached thereto. In the case of any such capitalized term that is subject to multiple and differing
          definitions, the appropriate meaning thereof in this Exhibit C shall be determined by reference to the
          context in which it is used.

          Borrowers:                   With respect to the U.S. Facility (as defined below), the Borrower (as
                                       defined in Exhibit B) (the “Borrower”) and other domestic co-borrowers
                                       consistent with the Existing ABL Facility (collectively, the “U.S.
                                       Borrowers”).

                                       With respect to the Canadian Facility (as defined below), UNFI Canada,
                                       Inc. (the “Canadian Borrower”).

          ABL Administrative           In the case of the Incremental ABL Facility, the administrative agent and
          Agent and ABL Collateral     collateral agent under the Existing Facility will continue to act as the
          Agent:                       administrative agent and collateral agent (the “Existing ABL Agent”; the
                                       Existing ABL Agent or the New ABL Agent (as defined below), as the case
                                       may be, the “ABL Administrative Agent”).

                                       In the case of the Backstop ABL Facility, Bank of America, N.A. (“Bank of
                                       America”) will act as the sole administrative agent and sole collateral agent
                                       (in such capacities and together with its permitted successors, the “New
                                       ABL Agent” and, collectively with the Term Loan Administrative Agent (as
                                       defined in Exhibit B), the “Administrative Agents”) for a syndicate of
                                       banks, financial institutions and other institutional lenders and investors
                                       (other than Disqualified Institutions) (together with the Initial ABL
                                       Lenders, the “ABL Lenders” and, collectively with the Term Lenders (as
                                       defined in Exhibit B), the “Lenders”) reasonably acceptable to the Borrower
                                       (such acceptance not to be unreasonably withheld or delayed).

          ABL Lead Arrangers and       MLPFS, GS Bank, Wells Fargo Bank, JPMCB and US Bank (collectively,
          Bookrunners:                 in such capacities, the “ABL Lead Arrangers” and, together with the Term
                                       Loan Lead Arrangers (as defined in Exhibit B), the “Lead Arrangers”).

          ABL Facility:                Either (x) an increase in the U.S. Revolver Commitments and/or the
                                       Canadian Commitments under and as defined in the Third Amended and
                                       Restated Loan and Security Agreement dated as of April 29, 2016 among
                                       the Borrower, Bank of America, N.A. and the other borrowers, agents and
                                       lenders party thereto (the “Existing ABL Facility”) in an aggregate principal
                                       amount of $1,100,000,000 (the “Incremental ABL Facility”) pursuant to the
                                       ABL Amendment or (y) in the event the ABL Amendment is not approved
                                       by the requisite lenders under the Existing ABL Facility on or prior to the
                                       Closing Date, an asset-based revolving facility in an aggregate principal
                                       amount of $2,000,000,000 comprised of (i) an asset-based revolving credit
                                       facility in an aggregate principal amount of $1,950,000,000 available for

          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                   RECEIVED NYSCEF: 01/30/2019




                             U.S. Borrowers (the “U.S. Facility”) and (ii) an asset-based revolving
                             facility in an aggregate principal amount of $50,000,000 available for the
                             Canadian Borrower (the “Canadian Facility”) (collectively, the “Backstop
                             ABL Facility” and, together with the Incremental ABL Facility, the “ABL
                             Facility”; loans incurred under the ABL Facility shall be the “ABL Loans”).
                             The ABL Loans will be subject to availability as described under the
                             heading “Availability” below.

          Use of Proceeds:   Subject to Availability (as defined below), the proceeds of loans under the
                             ABL Facility will be used (a) on the Closing Date, to issue or cash
                             collateralize any letters of credit or to fund any upfront fees or OID due to
                             the exercise of the “market flex” provisions of the Fee Letter with respect to
                             the Term Loan Facility, (b) on or after the Closing Date, to finance working
                             capital and general corporate purposes from time to time for the Borrower
                             and its subsidiaries, (c) on the Closing Date, to fund a portion of the
                             purchase price in connection with the Acquisition, and (d) on the Closing
                             Date, to pay transaction fees, costs and expenses; provided that the
                             aggregate amount of ABL Loans made on the Closing Date for purposes set
                             forth in clauses (b) through (d) above shall not exceed $1,200 million in the
                             aggregate plus, at the Borrower’s election, an amount sufficient to fund any
                             original issue discount (“OID”) or upfront fees required to be funded in
                             connection with the “market flex” provisions of the Fee Letter.

          Availability:      In the case of the Incremental ABL Facility: pursuant to the Existing ABL
                             Facility.

                             In the case of the Backstop ABL Facility:

                             Availability under the U.S. Facility will be equal to the lesser of (a) the then
                             available unutilized commitments under the U.S. Facility and (b) the then
                             available unutilized U.S. Borrowing Base (as defined below).

                             “U.S. Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be
                             defined in a manner consistent with the ABL Documentation Principles),
                             plus (b) 90% of NOLV Percentage of the Value of Eligible Inventory (each
                             to be defined in a manner consistent with the ABL Documentation
                             Principles), plus (c) Qualified Cash (to be defined in a manner consistent
                             with the ABL Documentation Principles), plus (d) Eligible Pharmacy
                             Receivables (to be defined in a manner consistent with the Target ABL
                             Facility with certain exceptions to be agreed), subject to advance rates to be
                             agreed, plus (e) Pharmacy Scripts Availability (to be defined in a manner
                             consistent with the Target ABL Facility with certain exceptions to be
                             agreed), in each case of the U.S. Borrowers, minus (f) applicable reserves
                             (such reserves shall be established from time to time by the ABL
                             Administrative Agent in its permitted discretion on the same terms and
                             conditions of and consistent with the ABL Documentation Principles).

                             Availability under the Canadian Facility will be equal to the lesser of (a) the
                             then available unutilized commitments under the Canadian Facility and (b)
                             the then available unutilized Canadian Borrowing Base (as defined below).


                                                   C-2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                                     “Canadian Borrowing Base” shall mean (a) 90% of Eligible Accounts (to be
                                     defined in a manner consistent with the ABL Documentation Principles),
                                     plus (b) 90% of NOLV Percentage of the Value of Eligible Inventory (each
                                     to be defined in a manner consistent with the ABL Documentation
                                     Principles), plus (c) Qualified Cash (to be defined in a manner consistent
                                     with the ABL Documentation Principles), in each case of the Canadian
                                     Borrower, minus (d) applicable reserves (such reserves shall be established
                                     from time to time by the ABL Administrative Agent in its permitted
                                     discretion on the same terms and conditions of and consistent with the ABL
                                     Documentation Principles).

                                     The U.S. Borrowing Base and the Canadian Borrowing Base (collectively,
                                     the “Borrowing Base”) shall be computed pursuant to a Borrowing Base
                                     certificate to be delivered by the Borrower in such manner and at such
                                     frequency as is consistent with the ABL Documentation Principles.

                                     The Borrower will use commercially reasonable efforts to deliver a field
                                     examination and inventory appraisal prior to the Closing Date. In the event
                                     the New ABL Agent has not received its field examinations and inventory
                                     appraisals with respect to the Target and its subsidiaries (the “Target
                                     Group”) prior to the Closing Date, the Borrower shall provide the New
                                     ABL Agent and its advisors and consultants with sufficient access and
                                     relevant information relating to the Target Group and its assets to complete
                                     such field examinations and inventory appraisals on or before the 90th day
                                     after the Closing Date. In the case of the Backstop ABL Facility, during the
                                     period from the Closing Date and until the New ABL Agent’s receipt and
                                     reasonable opportunity to review such field examinations and inventory
                                     appraisals, Availability with respect to the Target Group (to the extent any
                                     member is an ABL Loan Party) shall be based on the Target’s existing
                                     asset-based revolving credit facility; and if the New ABL Agent does not
                                     receive such field examinations and inventory appraisals on or prior to the
                                     90th day after the Closing Date, Availability with respect to the Target
                                     Group shall be zero on and after such 90th day until the New ABL Agent’s
                                     receipt and reasonable opportunity to review such field examinations and
                                     inventory appraisals.

                                     Notwithstanding the foregoing, it is agreed that regardless of the Borrowing
                                     Base calculations on the Closing Date, availability under the ABL Facility
                                     (whether the Existing ABL Facility, as amended by the Incremental ABL
                                     Facility, or the Backstop ABL Facility) shall be no less than $1,500 million
                                     on the Closing Date until the 90th day after the Closing Date; provided if the
                                     ABL Administrative Agent receives field examinations and inventory
                                     appraisals prior to the Closing Date and Availability is less than or equal to
                                     $1,500 million, then Availability shall be deemed to be the greater of (x)
                                     such Availability and (y) $1,300 million until the 90th day after the Closing
                                     Date.

          Interest Rates and Fees:   As set forth on Annex I to this Exhibit C.




                                                          C-3
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                        RECEIVED NYSCEF: 01/30/2019




          Maturity:              The Incremental ABL Facility will mature, and the lending commitments
                                 thereunder will terminate, on April 29, 2021 and the Backstop ABL Facility
                                 will mature, and the lending commitments thereunder will terminate, on the
                                 date that is five (5) years from the Closing Date.

          Cash Management/Cash   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
          Dominion:              Facility.

                                 In the case of the Backstop ABL Facility, the Borrower shall deliver
                                 account control agreements on the Borrower’s concentration accounts and
                                 other accounts to be mutually agreed within 90 days after the Closing Date,
                                 subject to extensions agreed to by the ABL Administrative Agent. After a
                                 Trigger Event (as defined in the Existing ABL Facility), amounts in
                                 controlled accounts will be swept into a core concentration account
                                 maintained with the ABL Administrative Agent, subject to customary
                                 exceptions and thresholds and consistent with the ABL Documentation
                                 Principles.


          Letters of Credit:     In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                 Facility.

                                 In the case of the Backstop ABL Facility:

                                 Up to an amount to be agreed of the ABL Facility will be available to the
                                 Borrower in the form of standby and trade letters of credit, which will
                                 reduce availability under the ABL facility on a dollar-for-dollar basis.
                                 Letters of credit will be issued by GS Bank and other ABL Lenders (in such
                                 capacity, the “Issuing Banks”); provided that neither GS Bank nor any of its
                                 affiliates shall be required to issue trade letters of credit; provided, further,
                                 that each Initial ABL Lender that holds commitments under the ABL
                                 Facility shall have a letter of credit commitment that is proportionate with
                                 its commitment under the ABL Facility. Each letter of credit shall expire
                                 not later than the earlier of (a) 12 months after its date of issuance or such
                                 longer period of time as may be agreed by the applicable Issuing Bank and
                                 (b) the fifth business day prior to the final maturity of the ABL Facility;
                                 provided that any standby letter of credit may provide for renewal thereof
                                 for additional periods of up to 12 months or such longer period of time as
                                 may be agreed by the applicable Issuing Bank (which in no event shall
                                 extend beyond the date referred to in clause (b) above, except to the extent
                                 cash collateralized or backstopped pursuant to arrangements reasonably
                                 acceptable to the relevant Issuing Banks).

                                 Drawings under any letter of credit shall be reimbursed by the Borrower
                                 (whether with its own funds or with the proceeds of borrowings under the
                                 ABL Facility) within one (1) business day. Each ABL Lender under the
                                 ABL Facility shall be irrevocably obligated to reimburse such Issuing Bank
                                 pro rata based upon their respective ABL Facility commitments.

          Swingline Loans:       Consistent with the ABL Documentation Principles.


                                                       C-4
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                              RECEIVED NYSCEF: 01/30/2019




          Guarantees:   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                        Facility.

                        In the case of the Backstop ABL Facility, all obligations of the Borrower
                        under the ABL Facility and, at the option of the Borrower, the obligations
                        of the Borrower or any of its subsidiaries under interest rate protection,
                        currency exchange or other hedging arrangements with the ABL
                        Administrative Agent, an ABL Lead Arranger, an ABL Lender or an
                        affiliate of the ABL Administrative Agent, an ABL Lead Arranger or an
                        ABL Lender (at the time such agreement was entered into or, in the case of
                        any such arrangements existing on the Closing Date, on the Closing Date)
                        specifically designated by the Borrower as “ABL Pari Passu Secured
                        Hedging Arrangements” (collectively, the “ABL Pari Passu Secured
                        Hedging Arrangements”) and, at the option of the Borrower, the cash
                        management obligations of the Borrower or any of its subsidiaries owing to
                        the ABL Administrative Agent, any ABL Lender or an affiliate of the ABL
                        Administrative Agent or any ABL Lender (at the time such arrangement
                        was entered into or, in the case of any such arrangements existing on the
                        Closing Date, on the Closing Date) and specifically identified by the
                        Borrower as “ABL Secured Cash Management Obligations” (collectively,
                        “ABL Secured Cash Management Obligations”) will be unconditionally
                        guaranteed (the “ABL Guarantees”) by each Guarantor under the Term
                        Loan Facility and as provided in the following proviso, each wholly-owned
                        subsidiary of the Borrower organized in Canada subject to limitations
                        consistent with the Existing ABL Facility (the “ABL Guarantors” and,
                        collectively with the Borrower, the “ABL Loan Parties”); provided, that
                        (a)(i) no ABL Loan Party organized in Canada shall be required to
                        guarantee or shall otherwise be liable for the obligations of any domestic
                        Loan Party, but the domestic Loan Parties shall be required to guarantee the
                        obligations of the Loan Parties organized in Canada and (ii) each Loan
                        Party organized in Canada shall guarantee the obligations of the Canadian
                        Borrower and (b) on the Closing Date, each Term Loan Guarantor will also
                        be an ABL Guarantor; provided, further, that subsidiaries that are not
                        “eligible contract participants” (after giving effect to any “keepwell”
                        provisions) shall not guarantee swap obligations to the extent it is illegal or
                        unlawful under the Commodity Exchange Act, or any regulation
                        thereunder, by virtue of such subsidiary failing to constitute an “eligible
                        contract participant”.

          Security:     In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                        Facility.

                        In the case of the Backstop ABL Facility:

                        The ABL Facility, the ABL Guarantees, the ABL Pari Passu Secured
                        Hedging Arrangements (at the option of the Borrower, subject to customary
                        procedures to be agreed, which shall include that pari passu treatment in the
                        waterfall will require reserves) and the ABL Secured Cash Management
                        Obligations (at the option of the Borrower, subject to customary procedures
                        to be agreed) will be secured by the following: (a) a perfected first-priority
                        (subject to exceptions consistent with the Existing ABL Facility and the

                                              C-5
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                                    Existing Term Facility) security interest in the following: (i) all personal
                                    property of the Borrower and each ABL Guarantor consisting of accounts
                                    receivable, cash, deposit accounts and security accounts (the “Current Asset
                                    Collateral”), (ii) all owned and after acquired inventory of the Borrower and
                                    the ABL Guarantors (the “Inventory Collateral”), (iii) the right to use
                                    trademarks, tradenames and other intellectual property in connection with
                                    the processing or sale of inventory or the sale or collection on accounts
                                    receivable under a royalty fee license agreement or to the extent necessary
                                    to sell such Current Asset Collateral or Inventory Collateral, and (iv) all
                                    letter of credit rights, commercial tort claims, chattel paper, supporting
                                    obligations, general intangibles (including contract rights, customer lists
                                    and Pharmacy Scripts (to be defined in a manner consistent with the Target
                                    ABL Facility)), documents, books, records and instruments relating to such
                                    Current Asset Collateral or Inventory Collateral and, in the case of each of
                                    clause (i) through (iv), the proceeds thereof (including insurance,
                                    indemnity, guaranty and condemnation proceeds), in each case subject to
                                    exceptions consistent with the ABL Documentation Principles (the
                                    foregoing, collectively, the “ABL Priority Collateral”) and (b) a perfected
                                    second-priority security interest in substantially all other present and after-
                                    acquired assets of the Loan Parties other than real property (subject to
                                    customary exceptions consistent the Term Facility Documentation
                                    Principles) and proceeds of the foregoing (such collateral, excluding ABL
                                    Priority Collateral, the “Term Loan Priority Collateral” and together with
                                    the ABL Priority Collateral, the “Collateral”), in each case subject to
                                    exceptions consistent with the Documentation Principles.

                                    All the above-described pledges and security interests shall be created on
                                    terms, and pursuant to documentation, consistent with the Documentation
                                    Principles and subject to exceptions permitted under the Documentation
                                    Principles. Notwithstanding anything to the contrary contained herein, the
                                    requirements of the preceding paragraphs in this “Security” section shall be
                                    subject to the Certain Funds Provision.

          Intercreditor Matters:    The lien priority, relative rights and other creditors’ rights issues in respect
                                    of the ABL Facility and the Term Loan Facility will be set forth in a
                                    customary intercreditor agreement consistent with the ABL Documentation
                                    Principles and the Term Loan Documentation Principles.

          Uncommitted Incremental   Consistent with the ABL Documentation Principles; provided that in the
          Facilities:               case of the Backstop ABL Facility, the aggregate amount of any increase in
                                    commitments under the Backstop ABL Facility after the Closing Date shall
                                    not exceed $600 million.
          Mandatory Prepayments:    Consistent with the ABL Documentation Principles.

          Voluntary Prepayments:    Consistent with the ABL Documentation Principles

          ABL Documentation:        The definitive documentation with respect to the ABL Facility (the “ABL
                                    Facility Documentation” and, collectively with the Term Loan Facility
                                    Documentation (as defined in Exhibit B), the “Facilities Documentation”)
                                    will be drafted based on the Existing ABL Facility as in effect on the date
                                    hereof, as modified by the ABL Amendment if approved by the requisite
                                                          C-6
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                          RECEIVED NYSCEF: 01/30/2019




                                       lenders under the Existing ABL Facility (in the case of the Backstop ABL
                                       Facility, with (i) reasonable modifications to the mechanical, operational,
                                       administrative and agency provisions to reflect the administrative
                                       guidelines and practices of the New ABL Agent reasonably agreed to by the
                                       Borrower and, in each case, to the extent not inconsistent with the terms of
                                       this Exhibit C, including additions of provisions regarding European Union
                                       bail-in and Beneficial Ownership Regulation and (ii) conforming changes to
                                       the representations and warranties, affirmative and negative covenants and
                                       events of default set forth in the Term Loan Facility, where appropriate)
                                       (collectively, the “ABL Documentation Principles”). The Term Loan
                                       Documentation Principles (as defined in Exhibit B) and the ABL
                                       Documentation Principles are referred to collectively herein as the
                                       “Documentation Principles”.

          Representations              Consistent with the ABL Documentation Principles.
          and Warranties:

          Conditions Precedent to      The availability of the ABL Facility on the Closing Date will be subject
          Initial Borrowing:           solely to the applicable conditions precedent set forth in Exhibit D to the
                                       Commitment Letter. For the avoidance of doubt, it is agreed that conditions
                                       set forth in Exhibit D are subject, in all respects, to the Certain Funds
                                       Provision.

          Conditions Precedent         Consistent with the ABL Documentation Principles.
          to each Borrowing (other
          than on the Closing Date):

          Affirmative Covenants:       Consistent with the ABL Documentation Principles.

          Negative Covenants:          Consistent with the ABL Documentation Principles; provided that
                                       incurrence of the Facilities and the Incremental Facilities (as defined in
                                       Exhibit B) and the Specified Disposition shall, in each case, be permitted.

          Financial Covenant:          Consistent with the ABL Documentation Principles; provided that “Trigger
                                       Event” as defined in the Existing ABL Facility shall be amended to increase
                                       the dollar prong of each threshold from $60,000,000 to $235,000,000.

          Events of Default:           Consistent with the ABL Documentation Principles; provided that the
                                       threshold for monetary judgments will be set at any amount to be mutually
                                       agreed.

          Voting:                      Consistent with the ABL Documentation Principles.

          Cost and Yield Protection:   Consistent with the ABL Documentation Principles.

          Assignments and              Consistent with the ABL Documentation Principles.
          Participations:
          Expenses and                 Consistent with the ABL Documentation Principles.
          Indemnification:



                                                            C-7
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                RECEIVED NYSCEF: 01/30/2019




          Governing Law              New York.
          and Forum:

          Counsel to ABL             Davis Polk & Wardwell LLP
          Administrative Agent and
          ABL Lead Arrangers:




                                                       C-8
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                  RECEIVED NYSCEF: 01/30/2019




          Interest Rates:   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                            Facility.

                            In the case of the Backstop ABL Facility:

                            Initially, from and after the Closing Date until the last day of the first full
                            fiscal quarter ending after the Closing Date, the interest rates under (i) the
                            U.S. Facility will be Adjusted LIBOR plus 1.25% for Adjusted LIBOR
                            Loans or ABR plus 0.25% for ABR Loans and (ii) the Canadian Facility
                            will be BA Equivalent Rate plus 1.25% for BA Equivalent Rate Loans or
                            Canadian Prime Rate plus 0.25% for Canadian Prime Rate Loans, and then
                            on the first day of each fiscal quarter thereafter (the “Adjustment Date”), the
                            applicable margin under the ABL Facility will be determined from the
                            pricing grid below based on the average daily Aggregate Availability (as
                            defined in the Existing ABL Facility) for the fiscal quarter ending
                            immediately prior to such Adjustment Date.

                                                         Applicable Margin
                                                           for Adjusted          Applicable Margin
                                   Average Daily         LIBOR Loans/BA              for ABR
                                     Aggregate            Equivalent Rate         Loans/Canadian
                                    Availability               Loans             Prime Rate Loans
                                Greater than or
                                equal to 66.67% of              1.00%                   0.00%
                                the Line Cap
                                Greater than or
                                equal to 33.33% of
                                the Line Cap but                1.25%                   0.25%
                                less than 66.67% of
                                the Line Cap
                                Less than 33.33% of
                                                                1.50%                   0.50%
                                the Line Cap
                            As used herein:

                            “Adjusted LIBOR” means the London interbank offered rate, adjusted for
                            statutory reserve requirements provided that Adjusted LIBOR shall be
                            deemed to be no less than 0.00% per annum.

                            “Adjusted LIBOR Loans” means ABL Loans, the rate of interest on which
                            is based on Adjusted LIBOR.

                            “ABR” means the highest of (i) the U.S. prime rate published in The Wall
                            Street Journal from time to time, (ii) the one month Adjusted LIBOR plus
                            1.0% and (iii) the Federal Funds Effective Rate, plus 1/2 of 1%.

                            “ABR Loans” means ABL Loans, the rate of interest on which is based on
                            ABR.

                            “BA Equivalent Rate” will be defined in a manner consistent with the ABL
                            Documentation Principles.


          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                         RECEIVED NYSCEF: 01/30/2019




                                    “BA Equivalent Rate Loans” means ABL Loans, the rate of interest on
                                    which is based on BA Equivalent Rate.

                                    “Canadian Prime Rate” will be defined in a manner consistent with the
                                    ABL Documentation Principles.

                                    “Canadian Prime Rate Loans” means ABL Loans, the rate of interest on
                                    which is based on the Canadian Prime Rate.

                                    In no event shall the Adjusted LIBOR, ABR, BA Equivalent Rate or
                                    Canadian Prime Rate be less than zero.

                                    If either (i) the ABL Administrative Agent determines that adequate and
                                    reasonable means do not exist for ascertaining Adjusted LIBOR and such
                                    circumstances are unlikely to be temporary and/or (ii) the supervisor for the
                                    administrator of the London interbank offered rate or a governmental
                                    authority having jurisdiction over the ABL Administrative Agent has made
                                    a public statement identifying a specific date after which the London
                                    interbank offered rate shall no longer be used for determining interest rates
                                    for loans, then the ABL Administrative Agent and the Borrower shall
                                    endeavor to establish an alternate rate of interest to “Adjusted LIBOR” and
                                    that gives due consideration to the then prevailing market convention for
                                    determining a rate of interest for syndicated loans in the United States at
                                    such time and shall enter into an amendment to reflect such alternate rate of
                                    interest and such other related changes to the ABL Facility Documentation
                                    as may be applicable, which amendment shall not require the consent of any
                                    Lender unless the ABL Administrative Agent shall have received, within
                                    five business days of the date notice of such successor or alternative index
                                    rate is provided to the Lenders, a written notice from the Required Lenders
                                    (to be defined) stating that such Required Lenders object to such
                                    amendment.

          Interest Periods and      Consistent with the ABL Documentation Principles.
          Computation of Interest
          and Fees:
          Default Rate:             Consistent with the ABL Documentation Principles.

          Letter of Credit Fees:    In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                                    Facility.

                                    In the case of the Backstop ABL Facility:

                                    A per annum fee equal to the applicable spread over Adjusted LIBOR under
                                    the ABL Facility in effect from time to time will accrue on the aggregate
                                    face amount of outstanding letters of credit under the ABL Facility, payable
                                    in arrears at the end of each quarter after the Closing Date and upon
                                    termination of the ABL Facility. Such fees shall be distributed to the ABL
                                    Lenders (other than to Defaulting Lenders) pro rata in accordance with their
                                    commitments under the ABL Facility. In addition, the Borrower shall pay
                                    to each Issuing Bank, for its own account, (a) a fronting fee of 0.125% on
                                    the aggregate face amount of outstanding letters of credit, payable in arrears

                                                        C-I-2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                 RECEIVED NYSCEF: 01/30/2019




                             at the end of each quarter after the Closing Date and upon termination of the
                             ABL Facility and (b) the Issuing Bank’s customary issuance and
                             administration fees.

          Commitment Fees:   In the case of the Incremental ABL Facility, pursuant to the Existing ABL
                             Facility.

                             In the case of the Backstop ABL Facility:

                             Initially, 0.375% per annum on the undrawn portion (for this purpose,
                             disregarding Swingline Loans as a utilization of the ABL Facility) of the
                             commitments in respect of the ABL Facility and from and after the date that
                             is three months after the Closing Date, (a) if average daily usage is greater
                             than or equal to 25% of the total commitments, 0.25% per annum on the
                             undrawn portion (for this purpose, disregarding Swingline Loans as a
                             utilization of the ABL Facility) of the commitments in respect of the ABL
                             Facility and (b) if average daily usage is less than 25% of the total
                             commitments, 0.375% per annum on the undrawn portion (for this purpose,
                             disregarding Swingline Loans as a utilization of the ABL Facility) of the
                             commitments in respect of the ABL Facility.




                                                 C-I-3
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                               RECEIVED NYSCEF: 01/30/2019




                                                                                                            EXHIBIT D

                                                          Project Jedi
                                                Conditions Precedent to Funding

                          Capitalized terms used but not defined in this Exhibit D shall have the meanings set forth
          in the Commitment Letter and the other Exhibits attached to the Commitment Letter to which this Exhibit
          D is attached. In the case of any such capitalized term that is subject to multiple and differing definitions,
          the appropriate meaning thereof in this Exhibit D shall be determined by reference to the context in which
          it is used.

                          Subject, in each case, to the Certain Funds Provision, the initial availability of, and initial
          funding under, the Facilities on the Closing Date shall be subject solely to the satisfaction or waiver by
          the Lead Arrangers, as applicable, of the following conditions precedent:

                           (a)       The Acquisition shall have been, or substantially concurrently with the initial
          borrowing under the Facilities shall be, consummated in all material respects in accordance with the
          Transaction Agreement. No provision of the Transaction Agreement shall have been amended or
          otherwise modified, no provisions thereof shall have been waived by you and no consent shall be granted
          by you thereunder, in each case, in a manner material and adverse to the Initial Lenders (in its capacity as
          such) without the consent of the Lead Arrangers (not to be unreasonably withheld, delayed, denied or
          conditioned); provided that (i) any reduction in the purchase price for the Acquisition set forth in the
          Transaction Agreement of greater than 10% shall be deemed to be material and adverse to the interests of
          the Initial Lenders, and any reduction in the purchase price of 10% or less shall be deemed to be material
          and adverse to the interests of the Initial Lenders unless applied to reduce the Term Loan Facility on a
          dollar-for-dollar basis, (ii) any increase in the purchase price set forth in the Transaction Agreement shall
          be deemed to be not material and adverse to the interests of the Lenders so long as such purchase price
          increase is not funded with additional indebtedness and (iii) any change to the definition of Material
          Adverse Effect (as defined in the Transaction Agreement as in effect on the Signing Date) shall be
          deemed materially adverse to the Initial Lenders and shall require the consent of the Lead Arrangers (not
          to be unreasonably withheld, delayed, denied or conditioned).

                        (b)    The Closing Date Refinancing shall have been consummated prior to, or shall be
          made or consummated substantially concurrently with the initial borrowing under the Facilities.

                           (c)     The Lead Arrangers shall have received copies of (A)(i) the audited consolidated
          balance sheet and related consolidated statements of operations, comprehensive income, change in
          stockholders’ equity and cash flows for the fiscal years of the Borrower ended August 1, 2015, July 30,
          2016 and July 29, 2017 (it being understood that the Lead Arrangers acknowledges receipt of such
          audited financial statements) and for each subsequent fiscal year of the Borrower ended at least 60 days
          before the Closing Date and (ii) the unaudited consolidated balance sheet and related consolidated
          statements of operations, comprehensive income, change in stockholders’ equity and cash flows for each
          subsequent fiscal quarter (other than the fourth fiscal quarter of the Borrower’s fiscal year) ended at least
          40 days before the Closing Date (it being understood that the Lead Arrangers acknowledge receipt of the
          unaudited consolidated financial statements in respect of the fiscal quarters ended October 28, 2017,
          January 27, 2018 and April 28, 2018) and (B)(i) the audited consolidated balance sheet and related
          consolidated statements of operations, comprehensive income, change in stockholders’ equity and cash
          flows for the fiscal years of the Target ended February 27, 2016, February 25, 2017 and February 24,
          2018 (it being understood that the Lead Arrangers acknowledges receipt of such audited financial
          statements) and for each subsequent fiscal year of the Target ended at least 60 days before the Closing
          Date and (ii) the unaudited consolidated balance sheet and related consolidated statements of operations,



          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




          comprehensive income, change in stockholders’ equity and cash flows for each subsequent fiscal quarter
          (other than the fourth fiscal quarter of the Target’s fiscal year) ended at least 40 days before the Closing
          Date.

                           (d)     The Lead Arrangers shall have received an unaudited pro forma consolidated
          balance sheet and related unaudited pro forma consolidated statement of income of the Borrower and its
          subsidiaries as of and for the twelve-month period ending on the last day of the most recently completed
          four-fiscal quarter period ended at least 40 days (or 60 days if such four-fiscal quarter period is the end of
          the Borrower’s fiscal year) prior to the Closing Date, prepared after giving effect to the Transactions as if
          the Transactions had occurred on such date (in the case of such pro forma balance sheet) or on the first
          day of such period (in the case of such pro forma statement of income), as applicable (which need not be
          prepared in compliance with Regulation S-X of the Securities Act of 1933, as amended, or include
          adjustments for purchase accounting (including adjustments of the type contemplated by Financial
          Accounting Standards Board Accounting Standards Codification 805, Business Combinations (formerly
          SFAS 141R))).

                         (e)      Subject to the Certain Funds Provision, all documents and instruments required
          to grant and perfect the Administrative Agent’s security interests in the Collateral shall have been
          executed and delivered by the Loan Parties and, if applicable, be in proper form for filing.

                           (f)    The Administrative Agent shall have received (at least three (3) business days
          prior to the Closing Date) all documentation and other information about the Borrower and each
          Guarantor as has been reasonably requested in writing at least ten (10) business days prior to the Closing
          Date by the Administrative Agent or the Lead Arrangers that is required by regulatory authorities under
          applicable “know your customer” and anti-money laundering rules and regulations, including without
          limitation the PATRIOT Act and the Beneficial Ownership Certification.

                           (g)      (i) (x) With respect to the ABL Facility, the execution and delivery by the
          Borrower and the other Loan Parties of the ABL Facility Documentation consistent with the Commitment
          Letter and the ABL Facility Term Sheet shall have occurred and (y) with respect to the Term Loan
          Facility, the execution and delivery by the Borrower and the other Loan Parties of the Term Loan Facility
          Documentation consistent with the Commitment Letter and the Term Loan Facility Term Sheet shall have
          occurred, (ii) with respect to each such Facility, the delivery of customary legal opinion(s) from counsel
          to the Loan Parties, customary evidence of organizational authorization, customary officer’s and
          secretary’s certificates, customary organizational good standing certificates (to the extent such concept
          exists), customary borrowing requests and a solvency certificate of the Borrower’s chief financial officer,
          chief operating officer or other officer with similar responsibilities substantially in the form attached as
          Annex I hereto shall have each occurred and (iii) with respect to the ABL Facility, the delivery by the
          Borrower of a Borrowing Base Certificate if a borrowing under the ABL Facility is requested to be made
          on the Closing Date.

                           (h)      All fees required to be paid on the Closing Date pursuant to the Fee Letter and
          reasonable out-of-pocket expenses required to be paid on the Closing Date pursuant to the Commitment
          Letter, in each case to the extent invoiced at least three (3) business days prior to the Closing Date, shall
          have been paid, or shall be paid substantially concurrently with, the initial borrowing under the Facilities
          (which amounts may be offset against the proceeds of the Facilities).

                          (i)      Except (a) as disclosed in any form, document or report publicly filed with or
          publicly furnished to the SEC by the Target or any of its Subsidiaries (for purposes of this section, as
          defined in the Transaction Agreement as in effect on the Signing Date) on or after February 27, 2016 and
          prior to the Signing Date (excluding any disclosures set forth in any “risk factors”, “forward-looking


                                                              D-2
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                             RECEIVED NYSCEF: 01/30/2019




          statements” or “market risk” sections or in any other section to the extent they are cautionary, predictive
          or forward-looking in nature) or (b) as disclosed in the Company Disclosure Schedule (as defined in the
          Transaction Agreement as in effect on the Signing Date) delivered to the Commitment Parties prior to or
          concurrently with the execution and delivery of this Commitment Letter (provided that disclosure of any
          item in any section or subsection of the Company Disclosure Schedule shall be deemed disclosed with
          respect to any other section or subsection to the extent that the relevance of any disclosed event, item or
          occurrence in such section or subsection to such other section or subsection is reasonably apparent on its
          face), since February 24, 2018, there has not been any change, occurrence or development that has had or
          would reasonably be expected to have, individually or in the aggregate, a Material Adverse Effect.

                          (j)     The Specified Representations shall be true and correct in all material respects as
          of the Closing Date.

                           (k)     The Specified Transaction Agreement Representations shall be true and correct
          in all material respects, but only to the extent that the Borrower (or any of its affiliates) has the right
          (taking into account any applicable cure provisions) to terminate its obligations under the Transaction
          Agreement or decline to consummate the Acquisition (in each case, in accordance with the terms of the
          Transaction Agreement) as a result of a breach of such Specified Transaction Agreement Representation.

                          (l)     The Closing Date shall not occur prior to 45 days after the Signing Date.

                          [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                                             D-3
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                              RECEIVED NYSCEF: 01/30/2019




                                                                                            ANNEX I to EXHIBIT D


                                           FORM OF SOLVENCY CERTIFICATE

                                               SOLVENCY CERTIFICATE of

                                         THE COMPANY AND ITS SUBSIDIARIES

                                                            [DATE]

          Pursuant to (i) Section [__] of that certain [__] (the “Term Loan Credit Agreement”) and (ii) Section [__]
          of that certain [__] (the “ABL Credit Agreement” and, collectively with the Term Loan Credit Agreement,
          the “Credit Agreement”), the undersigned hereby certifies to the Administrative Agent and the Lenders,
          solely in such undersigned’s capacity as [chief financial officer] [chief operating officer] [specify other
          officer with similar responsibilities] of the Borrower, and not individually (and without personal liability),
          as follows:

          As of the date hereof, on a pro forma basis after giving effect to the consummation of the Transactions,
          including the making of the Loans under the Credit Agreement on the date hereof, and after giving effect
          to the application of the proceeds of such Loans:

                    (a)   the fair value of the assets (on a going concern basis) of the Borrower and its
                          Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis, their debts and
                          liabilities, subordinated, contingent or otherwise;
                    (b)   the present fair saleable value of the property (on a going concern basis) of the Borrower
                          and its Subsidiaries, on a consolidated basis, is greater than the amount that will be
                          required to pay the probable liability, on a consolidated basis, of their debts and other
                          liabilities, subordinated, contingent or otherwise, as such debts and other liabilities
                          become absolute and matured in the ordinary course of business;
                    (c)   the Borrower and its Subsidiaries, on a consolidated basis, are able to pay their debts and
                          liabilities, subordinated, contingent or otherwise, as such liabilities become absolute and
                          matured in the ordinary course of business; and
                    (d)   the Borrower and its Subsidiaries, on a consolidated basis, are not engaged in, and are not
                          about to engage in, business contemplated as of the date hereof for which they have
                          unreasonably small capital.

          For purposes of this Solvency Certificate, the amount of any contingent liability at any time shall be
          computed as the amount that would reasonably be expected to become an actual and matured liability in
          the ordinary course of business. Capitalized terms used but not otherwise defined herein shall have the
          respective meanings assigned to them in the applicable Credit Agreement.

          The undersigned is familiar with the business and financial position of the Borrower and its Subsidiaries
          (taken as a whole). In reaching the conclusions set forth in this Solvency Certificate, the undersigned has
          made such other investigations and inquiries as the undersigned has deemed appropriate, having taken
          into account the nature of the particular business anticipated to be conducted by the Borrower and its
          Subsidiaries (taken as a whole) after consummation of the transactions contemplated by the Credit
          Agreement.

                                                   [Signature Page Follows.]



          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 2                                                                           RECEIVED NYSCEF: 01/30/2019




                    IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate in such
          undersigned’s capacity as [chief financial officer][chief operating officer][specify other officer with
          similar responsibilities] of the Borrower, on behalf of the Borrower, and not individually, as of the date
          first stated above.



                                                                      ______________________________
                                                                      Name:
                                                                      Title:




                                                      [Solvency Certificate]
          #91120726v8
          #91168007v6
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM         INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                  RECEIVED NYSCEF: 01/30/2019




                    EXHIBIT 2
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                         INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                               RECEIVED NYSCEF: 01/30/2019
                                                                                                     Execution Version


               GOLDMAN SACHS BANK USA                                      BANK OF AMERICA, N.A.
          GOLDMAN SACHS LENDING PARTNERS LLC                           MERRILL LYNCH, PIERCE, FENNER &
                      200 West Street                                       SMITH INCORPORATED
               New York, New York 10282-2198                                    One Bryant Park
                                                                           New York, New York 10036

            WELLS FARGO BANK,                     JPMORGAN CHASE BANK,                   U.S. BANK NATIONAL
           NATIONAL ASSOCIATION,                             N.A                             ASSOCIATION
                       LLC                           383 Madison Avenue                       3 Bryant Park
                550 S. Tryon Street                New York, New York 10179               New York, NY 10036
          Charlotte, North Carolina 28202



                                                                                                     CONFIDENTIAL

                                                                                                        August 8, 2018

          United Natural Foods, Inc.
          313 Iron Horse Way
          Providence, RI 02908
          Attn: Michael Zechmeister
                  Chief Financial Officer


                                                        Project Jedi
                                            Second Amended and Restated Fee Letter

          Ladies and Gentlemen:

                   Reference is made to the amended and restated commitment letter, dated the date hereof (including
          the exhibits and other attachments thereto, the “Commitment Letter”), by and between us (as defined in the
          Commitment Letter) and you (as defined in the Commitment Letter) regarding the Transactions described
          therein. Capitalized terms used but not defined in this letter agreement (this “Fee Letter”) are used with the
          meanings assigned to them in the Commitment Letter. This amended and restated letter agreement is a “Fee
          Letter” referred to in the Commitment Letter.

                   This Second Amended and Restated Fee Letter amends, restates and supersedes in its entirety the
          amended and restated fee letter, dated August 7, 2018, by and among GS Bank, GSLP, BAML and you (the
          “First A&R Fee Letter”), and such First A&R Fee Letter shall be of no further force and effect. Reference is
          also made to the fee letter, dated July 25, 2018, by and among GS Bank, GSLP and you (the “Original Fee
          Letter”).

                   As consideration for the Lead Arrangers’ agreements to arrange the Facilities and the Initial Lenders’
          commitments to provide the Facilities under the Commitment Letter, you agree to pay (or cause to be paid)
          the following fees:

                            (a)      An underwriting fee equal to 1.00% of the aggregate commitments in respect of the
                    Backstop ABL Facility on the date hereof (the “ABL Underwriting Fee”), payable to the Initial ABL
                    Lenders, each for its own account, such fee to be earned, due and payable on, and subject to the
                    occurrence of, the Closing Date; provided that if the commitments of GS Bank (and its affiliates) in


          #91120727v7
          #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                                  RECEIVED NYSCEF: 01/30/2019




                    respect of the ABL Facility shall have been reduced to $100,000,000 (as a result of the ABL
                    Amendment or otherwise) and the commitments of Bank of America (and its affiliates) in respect of
                    the ABL Facility shall have been reduced to $400,000,000 (as a result of the ABL Amendment or
                    otherwise) on or prior to August 31, 2018, the ABL Underwriting Fee payable to the Initial ABL
                    Lenders shall be reduced to 0.25% of the aggregate commitments in respect of the Backstop ABL
                    Facility on the date hereof.

                             (b)      An underwriting fee equal to 1.50% of the aggregate commitments in respect of the
                    Term Loan Facility on the date hereof (in each case, without giving effect to any increase in such
                    commitments to fund original issue discount (“OID”) or upfront fees) (the “Term Loan Underwriting
                    Fee” and, collectively with the ABL Underwriting Fee, the “Underwriting Fees”), payable to the
                    Initial Term Loan Lenders, each for its own account, such fee to be earned, due and payable on, and
                    subject to the occurrence of, the Closing Date.

                              (c)     An agency fee payable to the ABL Administrative Agent in respect of the ABL
                    Facility equal to $100,000 per annum (the “ABL Agency Fee”), earned, due and payable in quarterly
                    installments in cash in advance on the Closing Date (if the Closing Date occurs) with respect to the
                    first fiscal quarter and each successive quarterly payment date thereof until the ABL Facility has
                    been terminated, with the Borrower being entitled to a refund of a pro-rated portion of such ABL
                    Agency Fee that has been paid in advance to the extent the ABL Facility is terminated prior to the
                    next quarterly payment date; provided that, unless the Closing Date occurs on the last day of a fiscal
                    quarter, the payment with respect to the first fiscal quarter shall be prorated for the number of days
                    from the Closing Date until the end of such fiscal quarter.

                             (d)      An agency fee payable to the Term Loan Administrative Agent in respect of the
                    Term Loan Facility equal to $100,000 per annum (the “Term Loan Agency Fee” and, collectively
                    with the ABL Agency Fee, the “Agency Fee”), earned, due and payable in quarterly installments in
                    cash in advance on the Closing Date (if the Closing Date occurs) with respect to the first fiscal
                    quarter and each successive quarterly payment date thereof until the Term Loan Facility has been
                    terminated, with the Borrower being entitled to a refund of a pro-rated portion of such Term Loan
                    Agency Fee that has been paid in advance to the extent the Term Loan Facility is terminated prior to
                    the next quarterly payment date; provided that, unless the Closing Date occurs on the last day of a
                    fiscal quarter, the payment with respect to the first fiscal quarter shall be prorated for the number of
                    days from the Closing Date until the end of such fiscal quarter.

                            (e)      A funding fee equal to 0.25% of the aggregate amount of the loans made under the
                    Term Loan Facility on the Closing Date (the “Term Loan Funding Fee”), which Term Loan Funding
                    Fee will be fully earned and payable on the Closing Date if the Closing Date occurs prior to the
                    completion of the Marketing Period and a Successful Syndication has not occurred.

                            (f)    A funding fee equal to 0.25% of the aggregate amount of the loans made under the
                    ABL Facility on the Closing Date (the “ABL Funding Fee”), which ABL Funding Fee will be fully
                    earned and payable on the Closing Date if the Closing Date occurs prior to the completion of the
                    Marketing Period and a Successful Syndication has not occurred.

                  The Borrower also agrees to pay (or cause to be paid) for the benefit of each Term Lender under the
          Term Loan Facility as of the Closing Date, an upfront fee of up to 0.50% of the aggregate principal amount
          of the Term Loans held by such Term Lender as of the Closing Date (the “Term Loan Upfront Fee”) to the
          extent necessary to place such Term Loans at market pricing in syndication (or, if a Successful Syndication
          has not occurred on or prior to the Closing Date). In the case of the amount described in the preceding
          sentence, if Successful Syndication occurs on or prior to the Closing Date, any excess above what is required

                                                                  2
          #91120727v7
          #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                                  RECEIVED NYSCEF: 01/30/2019




          to be paid in syndication shall be retained by the Borrower. Notwithstanding the foregoing, (a) all
          calculations of interest and fees in respect of the Term Loan Facility will be calculated on the basis of its full
          stated principal amount and (b) at the option of the Term Loan Lead Arrangers, any or all of the Term Loan
          Upfront Fee may instead be effected in the form of OID with respect to the Term Loan Facility.

                   The Borrower also agrees to pay (or cause to be paid) for the benefit of each ABL Lender under the
          ABL Facility as of the Closing Date, an upfront fee of up to 0.375% of the aggregate of commitments in
          respect of the ABL Facility held by such ABL Lender as of the Closing Date (the “ABL Upfront Fee”) to the
          extent necessary to place the ABL Facility at market pricing in syndication (or if a Successful Syndication
          has not occurred on or prior to the Closing Date); provided that the ABL Upfront Fee payable to each Initial
          ABL Lender shall not be less than the ABL Upfront Fee received by any other ABL Lender. In the case of
          the amount described in the preceding sentence, if Successful Syndication occurs on or prior to the Closing
          Date, any excess above what is required to be paid in syndication shall be retained by the Borrower.

                   You agree to pay (or cause to be paid) to each of the Initial Term Loan Lenders, for its own account,
          a nonrefundable ticking fee on the earlier of (a) the expiration or termination of the commitments under the
          Commitment Letter with respect to the Term Loan Facility and (b) the Closing Date (such earlier date, the
          “Ticking Fee Payment Date”) on the amount of such Initial Term Loan Lender’s commitment in respect of
          the Term Loan Facility on the Allocation Date (as defined below) (i) for a period from the date that is 31 days
          after the date (which date shall be reasonably acceptable to the Borrower) on which the Term Loan Facility is
          allocated and free to trade (the “Allocation Date”) to but excluding the earlier of (x) the Ticking Fee Payment
          Date and (y) the date that is 60 days after the Allocation Date, 50% of the rate set forth under “Interest Rates”
          on Annex I to Exhibit B of the Commitment Letter for the margin on the Term Loan Facility above Adjusted
          LIBOR (after giving effect to any changes to such margin pursuant to the “market flex” provisions) and (ii)
          for the period from the date that is 61 days after the Allocation Date until the Ticking Fee Payment Date, at a
          rate per annum, of 100% of the rate set forth under “Interest Rates” on Annex I to Exhibit B of the
          Commitment Letter for the margin on the Term Loan Facility above Adjusted LIBOR (after giving effect to
          any changes to such margin pursuant to the “market flex” provisions). The Ticking Fee shall be due and
          payable on the Ticking Fee Payment Date.

                   In the event that, during the twelve-month period commencing on the Signing Date, you or any of
          your affiliates consummate the Acquisition or any similar transaction that results in the acquisition of all
          or substantially all of the equity securities or assets of the Target and its subsidiaries (any such
          transaction, an “Alternate Transaction”) and any Commitment Party does not act in the capacities
          contemplated for it by the Commitment Letter with respect to any senior secured credit facility or other
          debt financing incurred in lieu of the Facilities to finance the Acquisition or any such Alternate
          Transaction (collectively, the “Alternate Transaction Facilities”), unless (i) such Commitment Party has
          breached its obligation to provide, on the terms and conditions contemplated hereby and by the
          Commitment Letter, the portion of the Facilities committed to by it under the Commitment Letter or
          otherwise failed to reaffirm such obligation following a written request, (ii) such Commitment Party has
          terminated the Commitment Letter prior to its stated termination date with respect to the portion of the
          Facilities committed by it under the Commitment Letter, (iii) such Commitment Party is, or is an affiliate
          of, any agent, arranger or lender of any Alternate Transaction Facility, or (iv) except in the case of an
          Alternate Transaction Facility in connection with the Acquisition, such Commitment Party has been
          offered the opportunity to provide, place, arrange or underwrite such Alternate Transaction Facilities on
          the same terms and conditions as other lenders acting in such roles and with not less than the percentage
          of compensatory economics applicable to such Commitment Party in connection with the Facilities, as
          specified in the Commitment Letter and this Fee Letter, as applicable, you will pay (or cause to be paid)
          to such Commitment Party a fee in an amount equal to 50% of the Underwriting Fees that would have
          been payable to such non-declining, non-breaching and non-terminating Commitment Party as provided
          above as if the Closing Date and full funding under the Facilities occurred immediately upon

                                                                  3
          #91120727v7
          #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                              RECEIVED NYSCEF: 01/30/2019




          consummation of the Acquisition or such Alternate Transaction, as applicable. Payment of the fees set
          forth in this paragraph will be in lieu of and will discharge you from any obligation in respect of any fee
          provided for herein with respect to the Facilities.

                  The agreements in the immediately preceding paragraph shall remain in effect notwithstanding the
          termination of the Commitment Letter or the Initial Lender’s commitments thereunder.

                   You agree that, once paid, the fees or any part thereof earned, due and payable hereunder and under
          the Commitment Letter shall not be refundable under any circumstances (except as expressly provided herein
          or otherwise agreed). All fees earned, due and payable hereunder and under the Commitment Letter shall be
          paid in U.S. Dollars in immediately available funds and shall be in addition to any reimbursement of the
          Initial Lenders’ reasonable documented out-of-pocket expenses to the extent reimbursable pursuant to the
          Commitment Letter. At the discretion of the Initial Lenders, the Initial Lenders may share all or any portion
          of any fees with any of their affiliates or any other Lender.

                   The Requisite Term Loan Lead Arrangers (as defined below) shall be entitled at any time prior to the
          earlier of (a) the Closing Date and (b) the date of a Successful Syndication (as defined below), without your
          consent (but after consultation with you) to make the following changes (and only the following changes)
          (such changes, the “Flex Provisions”) to the Term Loan Facility, in each case so long as the Requisite Term
          Loan Lead Arrangers reasonably determine that (i) such changes are necessary to ensure a Successful
          Syndication or (ii) such Successful Syndication has not or cannot be achieved by the Closing Date:

                    (a)   increase the applicable margin on the Term Loan Facility set forth in the Term Loan
                          Facility Term Sheet by not more than 125 basis points (increasing by (i) 25 basis points
                          on the date that is 4 months after the Signing Date, (ii) another 25 basis points on the date
                          that is 7 months after the Signing Date, (iii) another 25 basis points if the public corporate
                          credit ratings of the Borrower after giving effect to the Transactions from S&P are not at
                          least BB- or from Moody’s are not at least Ba3, in each case with at least a stable outlook
                          and (iv) another 50 basis points on the Closing Date if a Successful Syndication has not
                          occurred by such date and the Marketing Period has not concluded by such date) (which
                          amounts may be implemented as OID or taken as upfront fees (based on four year life to
                          maturity and no present value discount)); provided, that the aggregate amount of such
                          OID and upfront fees (including any OID and upfront fees otherwise described herein or
                          in the Commitment Letter) shall not exceed 2.50% of the Term Loan Facility; provided
                          further that in the event that (x) the increase in applicable margin is implemented in the
                          form of OID or upfront fees as provided for in such “pricing flex”, then notwithstanding
                          anything to the contrary contained in the Commitment Letter, the Borrower will be
                          permitted to incur additional ABL Loans on the Closing Date to account for such OID or
                          pay such additional upfront fees; provided further that, there shall be no increase in the
                          commitments in respect of the ABL Facility provided by the Initial Lender in the
                          Commitment Letter in connection therewith to account for such OID or pay such
                          additional upfront fees and (y) any “pricing flex” rights are exercised, the Financial
                          Covenant and any incurrence-based tests in the Term Loan Facility and the Backstop
                          ABL Facility shall be adjusted as mutually agreed to account for any additional
                          indebtedness, the additional interest expense resulting from the change in applicable
                          margin and the effects of any OID or upfront fees and to maintain the agreed cushion
                          taking into account such additional indebtedness, additional interest expense and the
                          effects of any OID or upfront fees; and/or

                    (b)   with respect to the Incremental Facilities: (i) reduce the Incremental Fixed Dollar basket
                          from the pro forma Consolidated EBITDA (to be defined) on the Closing Date to 75% of

                                                               4
          #91120727v7
          #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                             RECEIVED NYSCEF: 01/30/2019




                          the pro forma Consolidated EBITDA (to be defined) on the Closing Date and/or (ii)
                          remove clause (B) of the “Uncommitted Incremental Facilities” section of the Term Sheet
                          providing for the ability to reclassify the basket under which an Incremental Facility was
                          incurred, and/or (iii) reduce the Consolidated First Lien Net Leverage Ratio test, the
                          Consolidated Secured Net Leverage Ratio test and the Consolidated Total Net Leverage
                          Ratio test under clause (3) thereof in each case by 0.25:1.00; and/or

                    (c)   extend the call protection period applicable to the Term Loan Facility from six months to no
                          longer than twelve months after the Closing Date; and/or

                    (d)   extend or eliminate the 12 month MFN sunset with respect to the MFN provision under
                          the Term Loan Facility; and/or

                    (e)   eliminate the stepdown in interest rate margins for the Term Loan Facility; and/or

                    (f)   with respect to the asset sale mandatory prepayment provision, shorten the reinvestment
                          period to 12 months (or 18 months in the event a binding letter of intent is entered into
                          within such 12-month period); and/or

                    (g)   set the highest excess cash flow sweep percentages on the Term Loan Facility at up to 75%
                          with step-downs to 50%, 25% and 0% based on Consolidated First Lien Net Leverage
                          Ratios of 0.5:1.00, 1.00:1.00 and 1.50:1.00 inside the Closing Date Consolidated First Lien
                          Net Leverage Ratio; and/or

                    (h)   with respect to the definition of “Consolidated EBITDA”, add a cap on “run-rate
                          synergies” of no less than 25% of Consolidated EBITDA for the applicable period
                          (calculated before giving effect to such adjustments).

                   The Requisite ABL Lead Arrangers (as defined below) shall be entitled at any time prior to the
          earlier of (a) the Closing Date and (b) the date of a Successful Syndication (as defined below), without
          your consent (but after consultation with you) to make the following changes (and only the following
          changes) to the ABL Facility, in each case so long as the Requisite ABL Lead Arrangers reasonably
          determine that (i) such changes are necessary to ensure a Successful Syndication or (ii) such Successful
          Syndication has not or cannot be achieved by the Closing Date:

                    (a)   increase the applicable margin on the ABL Facility set forth in the ABL Facility Term
                          Sheet by not more than 25 basis points (increasing by 12.5 basis points on the Closing
                          Date if a Successful Syndication has not occurred by such date and the Marketing Period
                          has not concluded by such date); and/or

                    (b)   for purposes of the U.S. Borrowing Base and the Canadian Borrowing Base, reduce the
                          advance rate in respect of NOLV Percentage of the Value of Eligible Inventory from 90%
                          to a percentage not lower than 85%.

                   For purposes of the preceding paragraphs, “Successful Syndication” means (i) with respect to the
          Term Loan Facility, the Initial Term Loan Lenders hold commitments and loans in respect of the Term Loan
          Facility of not greater than $0 of the aggregate principal amount of the Term Loan Facility and (ii) with
          respect to the ABL Facility, (x) Bank of America holds commitments and loans in respect of the ABL
          Facility of not greater than $400,000,000 of the aggregate principal amount of the ABL Facility and (y) GS
          Bank holds commitments and loans in respect of the ABL Facility of not greater than $100,000,000 of the
          aggregate principal amount of the ABL Facility. “Requisite Term Loan Lead Arrangers” shall mean the

                                                              5
          #91120727v7
          #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                                  RECEIVED NYSCEF: 01/30/2019




          Term Loan Lead Arrangers holding, or affiliated with the Initial Term Loan Lenders representing, at least a
          majority of the commitments in respect of the Term Loan Facility as of the date hereof. “Requisite ABL
          Lead Arrangers” shall mean the ABL Lead Arrangers holding, or affiliated with the Initial ABL Lenders
          representing, at least a majority of the commitments in respect of the ABL Facility as of the date hereof.

                   It is understood and agreed that this Fee Letter shall not constitute or give rise to any obligation to
          provide any financing; such an obligation will arise only to the extent provided in the Commitment Letter if
          accepted in accordance with its terms. This Fee Letter may not be assigned by either party hereto except as
          permitted pursuant to the Commitment Letter. This Fee Letter may not be amended or waived except by an
          instrument in writing signed by the Commitment Party and you. This Fee Letter shall be governed by, and
          construed and interpreted in accordance with, the laws of the State of New York. This Fee Letter is intended
          to be solely for the benefit of the parties hereto and is not intended to confer any benefits upon, or create any
          rights in favor of, any person other than the parties hereto and, if the Fee Letter is assigned in accordance with
          the first sentence of Section 9 of the Commitment Letter, the applicable assignee or assignees. This Fee
          Letter may be executed in any number of counterparts, each of which shall be an original, and all of which,
          when taken together, shall constitute one agreement. Delivery of an executed signature page of this Fee
          Letter by facsimile transmission or other electronic transmission (e.g., “pdf” or “tiff”) shall be effective as
          delivery of a manually executed counterpart hereof.

                   The applicable provisions of this Fee Letter shall survive the expiration or termination of the
          Commitment Letter (including any extension thereof) and the funding of the Facilities in accordance with the
          terms of the Commitment Letter. You agree that this Fee Letter and its contents are subject to the
          indemnification, jurisdiction, waiver of jury trial and confidentiality provisions of the Commitment Letter.
          The parties hereto hereby acknowledge and agree that, upon payment of the fees to be paid under this Fee
          Letter, this Fee Letter shall automatically terminate (other than with respect to the payment of the Agency
          Fee) without any action by any party hereto or thereto and all fees payable hereunder (other than any
          applicable Agency Fee) shall be deemed paid in full.
                                                [SIGNATURE PAGES FOLLOW]




                                                                  6
          #91120727v7
          #91168015v5
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                   INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 01/30/2019




                         Please confirm that the foregoing is our mutual understanding by signing and returning to
         us an executed counterpart of this Fee Letter.

                                                                  Very truly yours,

                                                                  GOLDMAN SACHS BANK USA


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory

                                                                  GOLDMAN SACHS LENDING PARTNERS
                                                                  LLC


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory




                                           [Signature Page to 2nd A&R Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                      INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                          RECEIVED NYSCEF: 01/30/2019




                                                   BANK          OF AMERICA,            N.A.




                                                    By


                                                    n1
                                                                           Jonathan             Miscimarra

                                                                                         Director
                                                    MERRILL                LYNCH,     PIERCE,       FENNER    &
                                                    SMITH          IN   CORPORATED



                                                    By

                                                    .    F                   Jonathan            Miscimarra
                                                        1tle:
                                                                                         Director




                                                2nd A&R
                         [Signature   Page to                Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                       INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                            RECEIVED NYSCEF: 01/30/2019




                                                   WELLS        FARGO          BANK,        NATIONAL
                                                   ASSOCIATION




                                                   By:


                                                  Name:                     ) f)   C   o5
                                                   Title:
                                                                p      (   R GCT       O R




                         [Signature   Page to 2nd A&R    Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                   RECEIVED NYSCEF: 01/30/2019




                                                    JPMORGAN          CHASE       BANK,       N.A.




                                                   Title
                                                                      Executive    Di sotor




                         [Signature   Page to 2nd A&R   Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                     RECEIVED NYSCEF: 01/30/2019




                                                    U.S.      BANK         NATIONAL   ASSOCIATION




                                                    Title:




                                                2"' A&R      Fee Letter]
                         [Signature   Page to
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                        INDEX NO. 650594/2019
NYSCEF DOC. NO. 3                                                                                                                 RECEIVED NYSCEF: 01/30/2019




              Accepted            and     agreed    to   as   of

              the      date   first     written    above:



              UNITED                  NATURAL            FOODS,        INC.




              By:

              Name:                                           2/2yf7//fff4
              Title:




                                                                                                      2"a
                                                                             [Signature   Page   to         A&R   Fee   Letter)
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM         INDEX NO. 650594/2019
NYSCEF DOC. NO. 4                                  RECEIVED NYSCEF: 01/30/2019




                    EXHIBIT 3
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 4                                                                                RECEIVED NYSCEF: 01/30/2019
                                                                                                      Execution Version


                                            GOLDMAN SACHS BANK USA
                                       GOLDMAN SACHS LENDING PARTNERS LLC
                                                   200 West Street
                                            New York, New York 10282-2198

                                                                                                      CONFIDENTIAL

                                                                                                         August 8, 2018

          United Natural Foods, Inc.
          313 Iron Horse Way
          Providence, RI 02908
          Attn: Michael Zechmeister
                  Chief Financial Officer


                                                        Project Jedi
                                       Second Amended and Restated Structuring Fee Letter

          Ladies and Gentlemen:

                   Reference is made to the second amended and restated commitment letter, dated the date hereof
          (including the exhibits and other attachments thereto, the “Commitment Letter”), by and among GS Bank,
          GSLP, Bank of America, MLPFS, Wells Fargo Bank, JPMCB, US Bank and you regarding the Transactions
          described therein. Capitalized terms used but not defined in this letter agreement (this “Structuring Fee
          Letter”) are used with the meanings assigned to them in the Commitment Letter. This amended and restated
          letter agreement is a “Fee Letter” referred to in the Commitment Letter.

                   This Second Amended and Restated Structuring Fee Letter amends, restates and supersedes in its
          entirety the amended and restated structuring fee letter, dated August 7, 2018, by and among GS Bank, GSLP
          and you (the “First A&R Structuring Fee Letter”) ,and such First A&R Structuring Fee Letter shall be of no
          further force and effect.

                   As consideration for GS Bank’s agreement to structure the Term Loan Facility you agree to pay (or
          cause to be paid), to GS Bank a non-refundable structuring fee equal to 0.25% of the aggregate commitments
          in respect of the Term Loan Facility as set forth in the Commitment Letter on the date hereof, which will be
          fully earned and due and payable on the Closing Date.

                   It is understood and agreed that this Structuring Fee Letter shall not constitute or give rise to any
          obligation to provide any financing; such an obligation will arise only to the extent provided in the
          Commitment Letter if accepted in accordance with its terms. This Structuring Fee Letter may not be assigned
          by either party hereto except as permitted pursuant to the Commitment Letter. This Structuring Fee Letter
          may not be amended or waived except by an instrument in writing signed by GS Bank and you. This
          Structuring Fee Letter shall be governed by, and construed and interpreted in accordance with, the laws of the
          State of New York. This Structuring Fee Letter is intended to be solely for the benefit of the parties hereto
          and is not intended to confer any benefits upon, or create any rights in favor of, any person other than the
          parties hereto and, if the Structuring Fee Letter is assigned in accordance with the first sentence of Section 9
          of the Commitment Letter, the applicable assignee or assignees. This Structuring Fee Letter may be executed
          in any number of counterparts, each of which shall be an original, and all of which, when taken together, shall
          constitute one agreement. Delivery of an executed signature page of this Structuring Fee Letter by facsimile


          #91130910v1
          #91143640v1
          1638347.02A-NYCSR03A - MSW
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                           INDEX NO. 650594/2019
NYSCEF DOC. NO. 4                                                                                  RECEIVED NYSCEF: 01/30/2019




          transmission or other electronic transmission (e.g., “pdf” or “tiff”) shall be effective as delivery of a manually
          executed counterpart hereof.

                   The applicable provisions of this Structuring Fee Letter shall survive the expiration or termination of
          the Commitment Letter (including any extension thereof) and the funding of the Facilities in accordance with
          the terms of the Commitment Letter. You agree that this Structuring Fee Letter and its contents are subject to
          the indemnification, jurisdiction, waiver of jury trial and confidentiality provisions of the Commitment Letter.
          The parties hereto hereby acknowledge and agree that, upon payment of the fees to be paid under this
          Structuring Fee Letter, this Fee Letter shall automatically terminate without any action by any party hereto or
          thereto and all fees payable hereunder shall be deemed paid in full.
                                                [SIGNATURE PAGES FOLLOW]




                                                                  2
          #91143640v1
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                     INDEX NO. 650594/2019
NYSCEF DOC. NO. 4                                                                              RECEIVED NYSCEF: 01/30/2019




                         Please confirm that the foregoing is our mutual understanding by signing and returning to
         us an executed counterpart of this Structuring Fee Letter.

                                                                  Very truly yours,

                                                                  GOLDMAN SACHS BANK USA


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory

                                                                  GOLDMAN SACHS LENDING PARTNERS
                                                                  LLC


                                                                  By: ___________________________________
                                                                  Name: Robert Ehudin
                                                                  Title: Authorized Signatory




                                          [Signature Page to 2nd A&R Structuring Fee Letter]
FILED: NEW YORK COUNTY CLERK 01/30/2019 01:57 PM                                                                                             INDEX NO. 650594/2019
NYSCEF DOC. NO. 4                                                                                                                      RECEIVED NYSCEF: 01/30/2019




               Accepted            and     agreed        to   as    of

               the      date   first     written     above:



               UNITED              NATURAL                    FOODS,          INC.




               Name:                       ofrf     fs             2f//Y'^'7/d/Y2
               Title:
                                          ¬pp




                                                                                [Signature   Page   to   Structuring
                                                                                                                       Fee   Letter)
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                                  INDEX NO. 650594/2019
NYSCEF DOC. NO. 8                                                                                                                                    RECEIVED NYSCEF: 02/05/2019




                                    AFFIDAVIT                                                       OF                SERVICE
                        SUPREME                  COURT           OF THE             STATE       OF NEW          YORK / COUNTY                  OF NEW             YORK
          _                                                                                                                          Index     No.    650594/2019


          UNITED        NATURAL                  FOODS,          INC.,
                                                    Plaintiff,
                      -against-


          GOLDMAN              SACHS             GROUP,          INC.,        ET AL,
                                                    Defendants


          StateOf New York, County                      of New     York SS:
          DOMINIK    PRZYBYLO
          Being duly sworn, deposes                  and says that he is over eighteen                    years of age, is not a party         to this action,     and resides    in
          the State of New York.

                          1"
          That on the          day of FEBRUARY,                    2019        at: 2:01    PM


                                                                                                                      42"d
          At: C/O     CT CORPORATION                          SYSTEM,            28 LIBERTY          STREET,                 FLOOR,           NEW YORK,            NY    10005



          Deponent     served        the: SUMMONS,                 COMPLAINT                 WITH     EXH1BITS,           NOTICE         OF     ELECTRONIC               FILING




          Upon:       GOLDMAN                SACHS           GROUP,           INC.



                      PERSONAL               SERVICE             ON A CORPORATION
                      A corporation,             by delivering        thereat       a true copy to ELENA        BOUTAKOVA         (SENIOR     INTAKE
                      SPECIALIST)                 personally;       who stated,          that she is the said individual Authorized    to Accept Service                     on
                      behalf of GOLDMAN                       SACHS           GROUP,        INC.


                  .
                      DESCRIPTION                   - Deponent           describes       the individual      served    as follows:
                                                                                                                                       5'7"
                      Sex: FEMALE                 Color:      WHITE           Hair:     BLONDE       App.     Age:    40 App.    Ht.           App.    Wt.    135 Ibs.
                      Other        identifying      features:




                      Subscribed   and sworn to before
                               4th
                      me this          of FEBWMY,                             2019




                                             T           '
                                                             A C                                                      DOMINIK          PRZYBYLO              #2     91
                               O                                                 York
                              .                                           j                                            CLASSIC LEGAL SUPPORT# 2022186-DCA
                                                                                                                          475 PARK AVE SOUTH, 23d FLOOR
                                                                                                                             NEW YORK. NEW YORK 10016
                           CC. 1...              A ..        s JunO 14,        'h                                                TEl.. (212) 889-3200




                                                                                             1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 9                                                                                                                              RECEIVED NYSCEF: 02/05/2019




                                AFFIDAVIT                                                    OF                SERVICE
                      SUPREME                COURT          OF THE          STATE          OF NEW        YORK / COUNTY                  OF NEW         YORK
                                                                                                                              Index     No.    650594/2019


         UNITED        NATURAL               FOODS,          INC.,
                                               Plaintiff
                    -against-


         GOLDMAN               SACHS         GROUP,         INC.,       ET AL,
                                               Defendants


         StateOf New York, County                of New       York SS:
         DOMINIK    PRZYBYLO
         Being duly sworn, deposes              and says that he is over eighteen                  years of age, is not a party         to this action,   and resides     in
         the State of New York.

                         1''
         That on the           day of FEBRUARY,                2019      at: 2:01     PM


                                                                                                               42"d
         At: C/O    CT    CORPORATION                      SYSTEM,         28 LIBERTY         STREET,                 FLOOR,           NEW YORK,          NY     10005



         Deponent     served     the: SUMMONS,                COMPLAINT               WITH     EXHIBITS,           NOTICE         OF    ELECTRONIC               FILING



         Upon:      MERRILL            LYNCH,          PIERCE,           FENNER        & SMITH          INCORPORATED



                    PERSONAL             SERVICE             ON A CORPORATION
                    A corporation, by delivering  thereat a true copy to ELENA      BOUTAKOVA           (SENIOR     INTAKE
                    SPECIALIST)     personally;  who stated, that she is the said individual   Authorized    to Accept Service                                       on
                    behalf of MERRILL      LYNCH,      PIERCE,    FENNER     & SMITH       INCORPORATED



                    DESCRIPTION                - Deponent            describes    the individual      served    as follows:
                                                                                                                                5'7"
                    Sex: FEMALE               Color:   WHITE            Hair:    BLONDE       App.     Age:    40 App.    Ht.           App.    Wt.   135 lbs.
                    Other      identifying      features:




                    Subscribed   and sworn to before
                             4th
                    me this          of FEBWMY,                         2019




                                                                                                               DOMINIK          PRZY     BY LO #;NE6-


                                                                                                                                 SUPPORT# 2022186-DCA
                                Quo±     d n                                     20
                                                                                                                      475 PARK AVE SOUTll, 23"' FLOOR
                                                                                                                        NIEWYORK. NEW YORK 10016
                                                                                                                             TEL (2I2) 889-3200




                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                              INDEX NO. 650594/2019
NYSCEF DOC. NO. 10                                                                                                                              RECEIVED NYSCEF: 02/05/2019




                                AFFIDAVIT                                                    OF                 SERVICE
                      SUPREME              COURT             OF THE          STATE        OF NEW          YORK / COUNTY                  OF NEW             YORK
                                                                                                                               Index     No.    650594/2019


          UNITED       NATURAL                FOODS,          INC.,
                                               Plaintiff,
                    -against-


         GOLDMAN             SACHS         GROUP,             INC.,      ET AL,
                                               Defendants


         StateOf New York, County                    of New     York SS:
         DOMINIK    PRZYBY   LO
         Being duly sworn, deposes              and says that he is over eighteen                   years of age, is not a party         to this action,       and resides     in
         the State of New York.

                        1"
         That on the         day of FEBRUARY,                   2019      at: 2:01   PM


                                                                                                                42"d
         At: C/O    CT CORPORATION                       SYSTEM,            28 LIBERTY         STREET,                 FLOOR,           NEW YORK,             NY      10005



         Deponent    served     the: SUMMONS,                  COMPLAINT              WITH      EXHIBITS,           NOTICE         OF     ELECTRONIC                  FILING



         Upon:      GOLDMAN             SACHS           LENDING             PARTNERS          LLC



                    PERSONAL            SERVICE               ON A LIMITED              LIABILITY          COMPANY
                    A limited     liability     company,
                                               by delivering   thereat a true copy to ELENA       BOUTAKOVA                                                  (SENIOR
                    INTAKE    SPECIALIST)    personally;   who stated, that she is the said individual Aut/torized                                             to Accept
                    Service on behalf of GOLDMAN       SACHS     LENDING      PARTNERS       LLC



                    DESCRIPTION                 - Deponent            describes    the individual      served    as follows:
                                                                                                                                 5'7"
                    Sex: FEMALE               Color:     WHITE           Hair:    BLONDE       App.     Age:    40 App.    Ht.           App.    Wt.       135 lbs.
                    Other    identifying        features:




                    Subscribed   and sworn to before
                             4th
                    me this          of FEBRUARY,                        2019




                                                                                                                DOMINIK          PRZYBYLO              #     6-9      3
                                                 '
                             TARY PU                   S c
                                                                                                                 C1,ASSIC LEGAL SUPPORT# 2022186-DCA
                            QL1O!|i        .                                                                         475 PARK AVE SOUTH, 23'dFl.OOR
                                                                                                                       NEW YORK, NEW YORK 10016
                        ''OlTU n!GS n Exch CG JURC                                                                          TEI.. (212) 889-3200




                                                                                         1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                                                                                                                                    INDEX NO. 650594/2019
NYSCEF DOC. NO. 11                                                                                                                                                                                                                                     RECEIVED NYSCEF: 02/05/2019




                                                     AFFIDAVIT                                                                                              OF                      SERVICE
                                      SUPREME                               COURT                    OF THE                       STATE                OF NEW                 YORK           /   COUNTY                OF NEW                     YORK

             __                                                                                                                                                                                           Index         No.          650594/2019



              UNITED                   NATURAL                              FOODS,                    INC.,

                                                                                 Plaintiff,
                               -against-




              GOLDMAN                          SACHS                       GROUP,                    INC.,             ET         AL,
                                                                                 Defendants



             State Of New York, County                                               of       New        York          SS:

              DOMINIK    PRZYBYLO
                                       sworn,              deposes                and         says       that         he     is    over         eighteen          years       of    age,     is not      a party        to    this     action,       and     resides       in
              Being       duly
             the      State      of     New              York.


                                        1"
              That      on    the                  day      of        FEBRUARY,                             2019           at:    4:16          PM



              At:     ONE         BRYANT                             PARK,               NEW YORK,                               NEW YORK                        10036




              Deponent                served             the:         SUMMONS,                           COMPLAINT                               WITH             EXHlBITS,                  NOTICE               OF ELECTRONIC                              FILING




              Upon:              BANK                OF AMERICA,                                     N.A.




                                 PERSONAL                                  SERVICE                   ON A CORPORATION
                                 A     corporation,                        by     delivering                    thereat           a true        copy       to     AUDRA              BERNARD                  (SENIOR                 LEGAL
                                 ADMINISTRATOR)                                                personally,                   who          stated,        that     she      is the     said       individual          Authorized              to    Accept        Service

                                 on     behalfof                      BANK               OF AMERICA,                                N.A.




                                 DESCRIPTION                                     -       Deponent                 describes               the       individual            served      as     follows:
                                                                                                                                                                                                              5'7"
                                 Sex:          FEMALE                        Color:            BLACK                      Hair:      AUBURN                      App.      Age:      50      App.       Ht.              App.         Wt.    200      lbs.

                                 Other             identifying                   features:




                                 Subscribed                          and    sworn             to     before
                                                     4th
                                 me      this                               of    FEBWMY,                                  2019




                                                                                                                                                                                    DOMIN1K                   PRZYBYLO                                       3



                                                                                                                                                                                       CLASSIC           LEGAL       SUPPORT# 2022186-DCA
                                                                                                                                                                                                                           23"'

                                                                                                                      W
                                               (                                                         .. .                                                                                    475 PARK      AVE
                                                                                                                                                                                                                SOUTH,          FLOOR
                                                     .C          .                   .    S        uñO
                                                                                                                                                                                                     NEW YORK. NEW YORK 10016
                                                                                                            1     ,
                                                                                                                                                                                                         TEL (2 I 2) 889-3200




                                                                                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                                                                                                                                            INDEX NO. 650594/2019
NYSCEF DOC. NO. 12                                                                                                                                                                                                                                            RECEIVED NYSCEF: 02/05/2019




                                                   AFFIDAVIT                                                                                                OF                       SERVICE
                                      SUPREME                              COURT                    OF THE                      STATE                   OF NEW               YORK              /    COUNTY                 OF NEW                     YORK
                                                                                                                                                                                                             Index         No.          650594/2019



              UNITED                   NATURAL                             FOODS,                    INC.,

                                                                                Plaintiff,
                              -against-




              GOLDMAN                          SACHS                      GROUP,                    INC.,                ET      AL,
                                                                                Defendants



             State Of New York,                                   County            of   New              York           SS:

              DOMINIK    PRZYBY                                         LO
                                       sworn,                deposes             and         says         that       he        is over           eighteen         years       of     age,      is not        a party       to    this     action,          and       resides   in
              Being       duly
              the     State      of     New            York.


                                        IS
              That      on    the                day         of        FEBRUARY,                          2019            at:    3:41          PM



                                                                                                                                                                           38'h
              At:     C/O        CRAVATH                               SWAINE                 & MOORE,                             825        8    AVENUE,                           FLOOR,                 NEW YORK,                      NY         10019




              Deponent                served           the:         SUMMONS,                          COMPLAINT                                   WITH            EXHIBITS,                   NOTICE                 OF ELECTRONIC                                   FILING




              Upon:              STEPHAN                           J.     FELDGOISE




                                 PERSONAL                               SERVICE                     ON AN                   INDIVIDUAL
                                 An       individual,                     by     delivering                 thereat              a true          copy       to   JERRY               RIEDL               (LAW          CLERK)    personally;                          who

                                 stated,          that            he     is the       said        individuai                    AutItorized                 to   Accept           Service          on     behalf       of STEPHAN         J.

                                 FELDGOISE




                                 DESCRIPTION                                    -    Deponent                    describes               the       individual             served        as     follows:
                                                                                                                                                                                                          6'2"
                                 Sex:          MALE                    Color:        WHITE                       Hair:          BROWN                   App.      Age:       35      App.          Ht.              App.        Wt.      170        lbs.

                                 Other           identifying                    features:




                                 Subscribed                       and        sworn           to     before
                                                       4th
                                 me       this                             of    FEBRUHY,                                 2019




                                                        .                                                                                                                             DOMINIK                      PRZYBYLO                    #2                1



                                                                                                                                                                                            CLASSK:   LEGAL    SUPPORT      # 2022186-DCA
                                                                                                      .                                   ..f)                                                                             23'd
                                                                                                                                                                                                 475 PARK AVE SOUTH,            FLOOR
                                                                                                                                                                                                    NEW YORK, NEW YORK 10016
                                                                                                                                                                                                         TEl.. (212) 889-3200




                                                                                                                                                        1 of 1
FILED: NEW YORK COUNTY CLERK 02/05/2019 03:13 PM                                                                                                          INDEX NO. 650594/2019
NYSCEF DOC. NO. 13                                                                                                                             RECEIVED NYSCEF: 02/05/2019




                                AFFIDAVIT                                                   OF                 SERVICE
                      SUPREME               COURT           OF THE          STA     TE   OF NEW          YORK / COUNTY                  OF NEW YORK
                                                                                                                               Index     No.   650594/2019


         UNITED        NATURAL              FOODS,          INC.,
                                               Plaintiff,
                    -against-


         GOLDMAN             SACHS          GROUP,          INC.,       ET AL,
                                               Defendants


         StateOf New York, County                of New       York SS:
         DOMINIK    PRZYBYLO
         Being duly sworn, deposes              and says that he is over eighteen                  years of age, is not a party         to this action,   and resides   in
         the State of New York.

                        1"
         That on the          day of FEBRUARY,                2019       at: 2:38   PM



         At: 200 WEST           STREET,        NEW YORK,                NEW YORK            10282



         Deponent    served      the: SUMMONS,               COMPLAINT               WITH      EXHIBITS,           NOTICE          OF    ELECTRONIC           FILING



         Upon:      GOLDMAN             SACHS          BANK         USA



                    PERSONAL            SERVICE             ON A CORPORATION
                    A corporation,                  thereat a true copy to DEBORAH
                                            by delivering                                  A. RIVERA      (VICE-PRESIDENT,
                    LEGAL         DEPARTMENT)      personally;   who stated, that she is the said individual   Authorized  to Accept
                    Service      on behalf of GOLDMAN      SACHS    BANK     USA



                    DESCRIPTION                - Deponent           describes     the individual      served    as follows:
                                                                                                                                5'6"
                    Sex: FEMALE              Color:     WHITE           Hair:   BROWN        App.     Age:     65 App.   Ht.            App.   Wt. 200 lbs.
                    Other     identifying      features:     GLASSES




                    Subscribed       and swom          to before
                             4"'
                    me this         day of FEBRUARY,                    2019




                                                                                                               DOMINIK           PRZY     BYLO                53
                                              C Stata co            w
                             ARY PUBL
                              No. U1GA6111%                                                                      CLASSIC IIGAL SUPPORT# 2022186-DCA
                                                                                                                                             23"' FLOOR
                         O.uatified in New 't ork County 2p2fO                                                      475 PARK AVE SOUTH,
                       Comrnission   Expües June 14,-2C4G                                                              NEW YORK, NEW YORK 10016
                                                                                                                            TEl.. (212) 889-3200




                                                                                         1 of 1
